EXECUTION VERSION
Exhibit 10(o)
SHARE PURCHASE AGREEMENT
by and among
CMS ELECTRIC & GAS, L.L.C.,
CMS ENERGY BRASIL S.A.,
and
CPFL ENERGIA S.A.,
together with
CMS ENERGY CORPORATION
(solely for the limited purposes of Section 8.9)
Dated as of April 12, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page      
 
        ARTICLE I SALE AND PURCHASE OF SHARES    
 
        1.1  
Sale and Purchase of Shares
    1   1.2  
Purchase Price
    1   1.3  
Closing
    1   1.4  
Closing Deliveries
    2      
 
        ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER    
 
        2.1  
Organization and Qualification
    2   2.2  
Title to Shares
    3   2.3  
Authority; Non-Contravention; Statutory Approvals
    3   2.4  
Litigation
    4   2.5  
Brokers and Finders
    4      
 
        ARTICLE IIA REPRESENTATIONS AND WARRANTIES OF ENERGY    
 
        2.1A  
Organization and Qualification; Authority
    4      
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY  
 
 
        3.1  
Organization and Qualification; Authority; Non-Contravention; Statutory
Approvals
    5   3.2  
Capitalization
    6   3.3  
Financial Statements; Undisclosed Liabilities
    7   3.4  
Absence of Certain Changes or Events
    7   3.5  
Tax Matters
    7   3.6  
Litigation
    8   3.7  
Compliance with Laws
    8   3.8  
Employee Benefits
    8   3.9  
Permits
    10   3.10  
Real Property
    10   3.11  
Material Contracts
    10   3.12  
Environmental Matters
    12   3.13  
Labor Matters
    13   3.14  
Intellectual Property
    13   3.15  
Affiliate Contracts
    13   3.16  
Insurance
    13   3.17  
Brokers and Finders
    13   3.18  
Books and Records
    14   3.19  
Investco S.A. Shareholders Documentation
    14  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page      
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER    
 
        4.1  
Organization and Qualification
    14   4.2  
Authority; Non-Contravention; Statutory Approvals
    14   4.3  
Financing
    15   4.4  
Litigation
    15   4.5  
Investment Intention; Sufficient Investment Experience; Independent
Investigation
    15   4.6  
Brokers and Finders
    16   4.7  
Qualified for Permits
    16   4.8  
No Knowledge of Seller or Company Breach
    16      
 
        ARTICLE V COVENANTS    
 
        5.1  
Conduct of Business
    16   5.2  
Approvals
    18   5.3  
Access
    18   5.4  
Publicity
    19   5.5  
Tax Matters
    19   5.6  
Employee Matters
    20   5.7  
Fees and Expenses
    20   5.8  
[Intentionally left blank.]
    21   5.9  
Termination of Affiliate Contracts
    21   5.10  
Further Assurances
    21   5.11  
[Intentionally left blank.]
    21   5.12  
Change of Name
    21   5.13  
[Intentionally left blank.]
    22   5.14  
Resignations of Certain Officers and Directors
    22   5.15  
Tag-Along and Other Shareholder Rights
    22   5.16  
Releases of Certain Guarantees
    22   5.17  
[Intentionally left blank.]
    22   5.18  
Assignment of Certain Obligations
    22   5.19  
Insurance
    23      
 
        ARTICLE VI CONDITIONS TO CLOSING    
 
        6.1  
Conditions to the Obligations of the Parties
    23   6.2  
Conditions to the Obligation of Purchaser
    23   6.3  
Conditions to the Obligation of Seller
    24  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page      
 
        ARTICLE VII TERMINATION    
 
        7.1  
Termination
    25   7.2  
Effect of Termination
    26      
 
        ARTICLE VIII SURVIVAL; INDEMNIFICATION    
 
        8.1  
Survival of Representations, Warranties, Covenants and Agreements; Exclusive
Remedy
    27   8.2  
Indemnification of Purchaser by Seller
    27   8.3  
Indemnification of Seller by Purchaser
    28   8.4  
Limitations on Seller’s Indemnification
    28   8.5  
Special Indemnification by Seller
    29   8.6  
Mitigation
    29   8.7  
General Procedures Applicable to Claims for Indemnification
    29   8.8  
Payment
    31   8.9  
Energy Guarantee
    31      
 
        ARTICLE IX DEFINITIONS AND INTERPRETATION    
 
        9.1  
Defined Terms
    32   9.2  
Definitions
    34   9.3  
Interpretation
    38      
 
        ARTICLE X GENERAL PROVISIONS    
 
        10.1  
Notices
    38   10.2  
Binding Effect
    40   10.3  
Assignment; Successors; Third-Party Beneficiaries
    40   10.4  
Amendment; Waivers; etc
    40   10.5  
Entire Agreement
    41   10.6  
Severability
    41   10.7  
Counterparts
    42   10.8  
Governing Law
    42   10.9  
Arbitration
    42   10.10  
Limitation on Damages
    42   10.11  
Enforcement
    42   10.12  
No Right of Set-Off
    42  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Seller Disclosure Letter
Exhibit B
  Company Disclosure Letter
Exhibit C
  Purchaser Disclosure Letter

iv



--------------------------------------------------------------------------------



 



SCHEDULES TO BE INCORPORATED INTO THE DISCLOSURE LETTERS
APPENDED AS EXHIBITS

     
Schedule 2.2
  Shares
 
   
Schedule 2.3(c)
  Seller Required Statutory Approvals
 
   
Schedule 3.1(c)(i)
  Company Required Consents
 
   
Schedule 3.1(c)(ii)
  Non-Contravention
 
   
Schedule 3.1(d)
  Company Required Statutory Approvals
 
   
Schedule 3.2(b)
  Company Subsidiaries
 
   
Schedule 3.2(c)
  Agreements regarding Shares and Equity Interests
 
   
Schedule 3.3(a)
  Financial Statements
 
   
Schedule 3.3(b)
  Undisclosed Liabilities
 
   
Schedule 3.4(a)
  Absence of Certain Changes or Events
 
   
Schedule 3.5
  Tax Matters
 
   
Schedule 3.6
  Litigation
 
   
Schedule 3.7(a)
  Compliance with Laws
 
   
Schedule 3.8(a)
  Employee Benefits
 
   
Schedule 3.8(b)
  Employee Benefits
 
   
Schedule 3.8(e)
  Employee Benefits
 
   
Schedule 3.9(a)
  Permits
 
   
Schedule 3.10(a)
  Real Property
 
   
Schedule 3.11(a)
  Contracts
 
   
Schedule 3.11(b)(i)
  Contracts
 
   
Schedule 3.11(b)(ii)
  Contracts
 
   
Schedule 3.12
  Environmental Matters
 
   
Schedule 3.13(a)
  Labor Matters
 
   
Schedule 3.13(b)
  Labor Matters
 
   
Schedule 3.15
  Affiliate Contracts
 
   
Schedule 3.16
  Insurance
 
   
Schedule 4.2(b)
  Purchaser Required Consents
 
   
Schedule 4.2(c)
  Purchaser Required Statutory Approvals
 
   
Schedule 4.4
  Purchaser Litigation
 
   
Schedule 9.2(a)
  Company Knowledge Group

v



--------------------------------------------------------------------------------



 



SCHEDULES TO BE INCORPORATED INTO THE DISCLOSURE LETTERS
APPENDED AS EXHIBITS

     
Schedule 9.2(b)
  Seller Knowledge Group
 
   
Schedule 9.2(c)
  Purchaser Knowledge Group
 
   

SCHEDULES TO SHARE PURCHASE AGREEMENT

     
Schedule 5.1(a)
  Conduct of the Company
 
   
Schedule 5.1(c)
  Conduct of the Company
 
   
Schedule 5.1(d)
  Conduct of the Company
 
   
Schedule 5.1(e)
  Conduct of the Company
 
   
Schedule 5.1(l)
  Conduct of the Company
 
   
Schedule 5.3
  Access
 
   
Schedule 5.7
  Fees and Expenses
 
   
Schedule 5.9
  Termination of Affiliate Contracts
 
   
Schedule 5.14
  Resignations and Terminations
 
   
Schedule 5.16
  Guarantees
 
   
Schedule 5.18
  Assignment of Certain Obligations
 
   
Schedule 5.19
  Insurance
 
   
Schedule 8.5(a)
  Special Seller Indemnification

vi



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
     This SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of April 12,
2007, is entered into by and among (i) CMS Electric & Gas, L.L.C., a Michigan
limited liability company (“Seller”), (ii) CMS Energy Brasil S.A., a sociedade
anônima de capital aberto incorporated under the laws of Brazil (the “Company”),
(iii) CPFL Energia S.A., a sociedade anônima de capital aberto incorporated
under the laws of Brazil (“Purchaser”), and (iv) solely for the limited purposes
of Section 8.9, CMS Energy Corporation, a Michigan corporation and the ultimate
parent company of Seller (“Energy”). Each of Purchaser, the Company and Seller
are sometimes referred to individually herein as a “Party” and collectively as
the “Parties”. Certain other terms are defined throughout this Agreement and in
Section 9.2.
WITNESSETH:
     WHEREAS Seller owns 94,810,080 units of common shares (each with no par
value) of the Company (the “Common Shares”) and Seller owns 94,810,075 units of
preferred shares (each with no par value) of the Company (the “Preferred
Shares”) and each member of the board of directors of the Company (each a
“Director Shareholder”) owns one Preferred Share (all of the foregoing units of
shares, collectively, the “Shares”); and
     WHEREAS Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, all the Shares, upon the terms and subject to the conditions
set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made in this Agreement and of the mutual benefits
to be derived therefrom, the Parties agree as follows:
ARTICLE I
SALE AND PURCHASE OF SHARES
          1.1 Sale and Purchase of Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing (as such term is defined in
Section 1.3), Purchaser shall purchase from Seller, and Seller shall sell to
Purchaser, good and valid title, free and clear of any Liens except those
created by Purchaser arising out of ownership of the Shares by Purchaser, all
the Shares (the “Transaction”).
          1.2 Purchase Price. The consideration to be paid by Purchaser to
Seller in respect of the purchase of Shares shall be an amount in cash in the
legal currency of the United States of America (the “Purchase Price”) equal to
Two Hundred Eleven Million One Hundred Forty Four Thousand Dollars
(US$211,144,000.00) and shall be subject to applicable Brazilian withholding tax
on the amount of Seller’s capital gains, as calculated by Seller; provided that,
for the avoidance of doubt, the payment of such withholding tax shall be made by
Purchaser on behalf of Seller.
          1.3 Closing. The closing of the Transaction (the “Closing”) shall take
place in New York, New York, at 10:00 a.m., local time, as soon as practicable,
but in any event not later

1



--------------------------------------------------------------------------------



 



than the second (2nd) Business Day immediately following the date on which the
last of the conditions contained in Article VI is fulfilled or waived (except
for those conditions which by their nature can only be fulfilled at the Closing,
but subject to the fulfillment or waiver of such conditions), or at such other
place, time and date (the “Closing Date”) as the Parties may agree. The payment
of the Purchase Price shall be made by wire transfer of immediately available
funds to the bank account or accounts outside of Brazil designated by Seller
prior to the Closing.
          1.4 Closing Deliveries. At the Closing:
          (a) Seller shall cause the Company to deliver to Purchaser
certificates from Company’s Depositary Agent attesting that (i) the Common
Shares are registered in the name of the Seller and (ii) the Preferred Shares
are registered in the name of the Seller and of the Director Shareholders.
          (b) Seller shall cause the Company to deliver to Purchaser an executed
copy of the communication addressed by Seller and by each Director Shareholder
to Company’s Depositary Agent requiring the unconditional transfer of the Shares
to Purchaser, as well as the confirmation from the Depositary Agent of receipt
and sufficiency of the aforesaid communication.
          (c) Seller shall cause each Director Shareholder, at no additional
cost to Purchaser, to assign, convey and transfer in the name of Purchaser the
Preferred Shares held by such Director Shareholder.
          (d) Seller shall cause each Director Shareholder, at no additional
cost to Purchaser, to assign, convey and transfer in the name of a Person
designated by Purchaser all Equity Interests in any Company Subsidiary held by
any Director Shareholder.
          (e) Purchaser shall pay, or cause to be paid, to Seller an amount in
cash equal to the Purchase Price for the Shares so delivered by Seller, by wire
transfer of immediately available funds to the bank account or accounts outside
of Brazil designated by Seller prior to the Closing.
          (f) Each Party shall deliver the certificates, agreements, instruments
and other documents required to be delivered by it pursuant to Article VI.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as otherwise disclosed in the Seller Disclosure Letter attached
hereto as Exhibit A (the “Seller Disclosure Letter”), Seller represents and
warrants, as to itself only, to Purchaser as follows in this Article II:
          2.1 Organization and Qualification. Seller is a limited liability
company duly formed and validly existing under the laws of the State of
Michigan, and has full limited liability company power and authority to own,
lease and operate its assets and properties and to conduct its business as
presently conducted, except where the failure to have such power and authority

2



--------------------------------------------------------------------------------



 



would not reasonably be expected to have, individually or in the aggregate, a
Seller Material Adverse Effect.
          2.2 Title to Shares. Seller and the Director Shareholders are the
lawful record and beneficial owners of the Shares set forth opposite their names
in Schedule 2.2 of the Seller Disclosure Letter, free and clear of any and all
Liens, except for Liens created by this Agreement. The delivery of the Shares to
Purchaser in the manner contemplated under Article I, following the payment by
Purchaser of the Purchase Price to Seller, shall transfer to Purchaser valid
beneficial and legal title to the Shares, free and clear of any and all Liens
except for Liens created by Purchaser. There are no outstanding options,
warrants or other rights of any kind to acquire from Seller any Shares or
securities convertible into or exchangeable for, or which otherwise confer on
the holder thereof any right to acquire from Seller, any Shares, nor is Seller
committed to issue any such option, warrant, right or security.
          2.3 Authority; Non-Contravention; Statutory Approvals.
          (a) Authority. Seller has full power and authority to enter into this
Agreement and, subject to receipt of the Seller Required Statutory Approvals (as
such term is defined in Section 2.3(c)), to consummate the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transactions contemplated hereby
have been duly and validly authorized by all requisite action on the part of
Seller, and no other proceedings or approvals on the part of Seller are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Seller and, assuming the due authorization, execution and delivery hereof by
each other Party, constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as limited by
applicable Law affecting the enforcement of creditors’ rights generally or by
general equitable principles.
          (b) Non-Contravention. The execution and delivery of this Agreement by
Seller do not, and the consummation of the transactions contemplated hereby will
not, result in any violation or breach of or default (with or without notice or
lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation under (any such violation,
breach, default, right of termination, cancellation or acceleration is referred
to herein as a “Violation”), or result in the creation of any Lien upon any of
the properties or assets of Seller pursuant to any provision of (i) the
Organizational Documents of Seller; (ii) any lease, mortgage, indenture, note,
bond, deed of trust, or other written instrument or agreement of any kind to
which it is a party or by which it may be bound; or (iii) any Law, Permit or
Governmental Order applicable to it, subject to obtaining the Seller Required
Statutory Approvals; other than in the case of clauses (i), (ii) and (iii) any
such Violation or Lien which would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.
          (c) Statutory Approvals. Except for the filings or approvals (i) set
forth in Schedule 2.3(c) of the Seller Disclosure Letter (the “Seller Required
Statutory Approvals”) and (ii) such other filings or approvals as may be
required due to the regulatory or corporate status of Purchaser, no Consent of
any Governmental Entity is required to be made or obtained by Seller in
connection with the execution and delivery of this Agreement or the consummation
by Seller

3



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby, except those which the failure to make
or obtain would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect or a Company Material Adverse
Effect.
          2.4 Litigation. There is no action, claim, suit or proceeding at law
or in equity pending or, to the Knowledge of Seller, threatened against Seller
that, if adversely determined, would reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect. Subject to
obtaining the Seller Required Statutory Approvals, there are no Governmental
Orders of or by any Governmental Entity applicable to Seller except for such
that would not reasonably be expected to have, individually or in the aggregate,
a Seller Material Adverse Effect or a Company Material Adverse Effect.
          2.5 Brokers and Finders. Seller has not entered into any written
agreement or arrangement entitling any agent, broker, investment banker,
financial advisor or other firm or Person to any broker’s or finder’s fee or any
other commission or similar fee payable by Seller or the Company in connection
with any of the transactions contemplated by this Agreement, except J.P. Morgan
Securities Inc., UBS Securities LLC and Unibanco Securities Inc.
ARTICLE IIA
REPRESENTATIONS AND WARRANTIES OF ENERGY
     Energy represents and warrants, as to itself only, to Purchaser as follows
in this Article IIA solely for the limited purposes of Section 8.9:
          2A.1 Organization and Qualification; Authority.
          (a) Organization and Qualification. Energy has been duly incorporated
and is validly existing under the laws of the State of Michigan, and has full
corporate power and authority to own, lease and operate its assets and
properties and to conduct its business as presently conducted, except where the
failure to have such power and authority would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on Energy.
          (b) Authority. Energy has full power and authority to enter into this
Agreement solely for the limited purposes of Section 8.9 of this Agreement. The
execution, delivery and performance by Energy solely for the limited purposes of
Section 8.9 of this Agreement have been duly and validly authorized by all
requisite action on the part of Energy, and no other proceedings or approvals on
the part of Energy are necessary to authorize this Agreement solely for the
limited purposes of Section 8.9. This Agreement has been duly executed and
delivered by Energy and, assuming the due authorization, execution and delivery
by each Party, constitutes the legal, valid and binding obligation of Energy,
enforceable against Energy in accordance with its terms, except as limited by
applicable Law affecting the enforcement of creditors’ rights generally or by
general equitable principles.

4



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY
     Except as disclosed in the Company Disclosure Letter attached hereto as
Exhibit B (the “Company Disclosure Letter”), Seller and the Company hereby
severally, and not jointly, represent and warrant to Purchaser as follows in
this Article III (provided that each representation and warranty made by Seller
in this Article III is made solely to the Knowledge of Seller, except for the
representations and warranties in Sections 3.1, 3.2, 3.3, 3.4(a), 3.4(b), 3.6,
3.10, 3.11, 3.12, 3.15, 3.16, 3.17 and 3.18):
          3.1 Organization and Qualification; Authority; Non-Contravention;
Statutory Approvals.
          (a) Organization and Qualification. The Company has been duly
incorporated and is validly existing as a sociedade anônima de capital aberto
and in good standing under the laws of Brazil, with full corporate power and
authority to own or lease and to operate its properties and to conduct its
business as presently conducted and is duly qualified to do business in Brazil.
          (b) Authority. The Company has full corporate power and authority to
enter into this Agreement and, subject to receipt of the Seller Required
Statutory Approvals, to consummate the transactions contemplated hereby. The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all requisite corporate action on the part of the
Company, and no other corporate proceedings or approvals on the part of the
Company are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery hereof by each other Party, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by Laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
          (c) Non-Contravention. The execution and delivery of this Agreement by
the Company does not, and the consummation of the transactions contemplated
hereby will not, result in any Violation or result in the creation of any Lien
upon any of the properties of the Company or any Company Subsidiary, pursuant to
any provision of (i) the Organizational Documents of the Company or any Company
Subsidiary, subject to obtaining the third-party Consents set forth in Schedule
3.1(c)(i) of the Company Disclosure Letter (the “Company Required Consents”);
(ii) any lease, mortgage, indenture, note, bond, deed of trust, or other written
instrument or agreement of any kind to which the Company or any Company
Subsidiary is a party or by which the Company or any Company Subsidiary may be
bound, subject to obtaining the Company Required Consents and except as set
forth in Schedule 3.1(c)(ii) of the Company Disclosure Letter; or (iii) any Law,
Permit or Governmental Order applicable to the Company or any Company
Subsidiary, subject to obtaining the Seller Required Statutory Approvals and the
Company Required Statutory Approvals; other than in the case of clauses (i),

5



--------------------------------------------------------------------------------



 



(ii) and (iii) any such Violation or Lien which would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.
          (d) Statutory Approvals. Except for the filings or approvals (i) set
forth in Schedule 3.1(d) of the Company Disclosure Letter (the “Company Required
Statutory Approvals”) and (ii) such other filings or approvals as may be
required due to the regulatory or corporate status of Purchaser, no Consent of
any Governmental Entity is required to be made or obtained by the Company or any
Company Subsidiary, in connection with the execution and delivery of this
Agreement by the Company or the consummation by the Company of the transactions
contemplated hereby, except those which the failure to make or obtain would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
          3.2 Capitalization.
          (a) Company. The authorized capital stock of the Company consists of
300,000,000 units of shares (each with no par value), of which 94,810,080 units
of common shares are issued and outstanding and 94,810,080 units of preferred
shares are issued and outstanding. The Shares constitutes all of the issued and
outstanding Equity Interests in the Company.
          (b) Company Subsidiaries. Schedule 3.2(b) of the Company Disclosure
Letter sets forth for each Company Subsidiary: (i) its jurisdiction of
formation; (ii) its authorized Equity Interests; (iii) the number of its issued
and outstanding Equity Interests; and (iv) the Equity Interests that are owned,
directly or indirectly, by the Company (and the Company Subsidiary holding such
Equity Interest, if applicable) and the directors of each Company Subsidiary.
The Equity Interests of each Company Subsidiary that are owned, directly or
indirectly, by the Company, as set forth on Schedule 3.2(b) of the Company
Disclosure Letter, are owned free and clear of all Liens, other than Permitted
Liens. All of the issued and outstanding Equity Interests in each Company
Subsidiary that are owned, directly or indirectly, by the Company have been duly
authorized and, to the extent such concepts are recognized under applicable Law,
are validly issued and fully paid.
          (c) Agreements with Respect to Shares and Equity Interests of the
Company and the Company Subsidiaries. Except as set forth in Schedule 3.2(c) of
the Company Disclosure Letter, there are no:
     (i) subscriptions, options, warrants, calls, conversion, exchange, purchase
right or other written contracts, rights, agreements or commitments of any kind
obligating, directly or indirectly, the Company or any Company Subsidiary to
issue, transfer, sell or otherwise dispose of, or cause to be issued,
transferred, sold or otherwise disposed of, any Equity Interests of the Company
or any Company Subsidiary or any securities convertible into or exchangeable for
any such Equity Interests (other than in connection with any Permitted Lien); or
     (ii) shareholder agreements, partnership agreements, voting trusts, proxies
or other written agreements or instruments to which the Company or any

6



--------------------------------------------------------------------------------



 



Company Subsidiary is a party, or by which the Company or any Company Subsidiary
is bound.
          3.3 Financial Statements; Undisclosed Liabilities.
          (a) The Company has provided to Purchaser copies of the audited
consolidated balance sheets of the Company and the Company Subsidiaries as at
December 31, 2004, 2005 and 2006 and the related audited statements of
operations, cash flows and stockholders’ equity for the years ended December 31,
2004, 2005 and 2006 (collectively, the “Company Financial Statements”). The
consolidated balance sheet of the Company and the Company Subsidiaries as at
December 31, 2006 (including the notes thereto) is hereinafter referred to as
the “Balance Sheet”. The Company Financial Statements fairly present in all
material respects the consolidated assets and liabilities of the Company and the
consolidated results of operations of the Company and the Company Subsidiaries
for the periods indicated, all in accordance with Brazilian GAAP consistently
applied over the periods presented except as provided in the notes to the
Company Financial Statements, except as set forth in Schedule 3.3(a) of the
Company Disclosure Letter.
          (b) Neither the Company nor any Company Subsidiary has any
Liabilities, other than (i) Liabilities that will not be applicable to the
Company or any Company Subsidiary after Closing, (ii) Liabilities disclosed on
Schedule 3.3(b) of the Company Disclosure Letter, (iii) Liabilities reserved for
or reflected in the Balance Sheet, (iv) Liabilities incurred in the ordinary
course of business since December 31, 2006 that have not had, or would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect and (v) such other Liabilities as have not had, or would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
          3.4 Absence of Certain Changes or Events.
          (a) Since December 31, 2006, except as set forth in Schedule 3.4(a) of
the Company Disclosure Letter, other than in connection with the transactions
contemplated by this Agreement, neither the Company nor, to the Knowledge of the
Company, any Company Subsidiary has taken any of the actions set forth in
Sections 5.1(a) through 5.1(l), that, if taken after the execution and delivery
of this Agreement, would require the consent of Purchaser pursuant to
Section 5.1.
          (b) Since December 31, 2006, there has not been any change, event,
condition, circumstance, occurrence or development which has had, or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
          (c) Subject to Section 5.1, since December 31, 2006, the Company and
the Company Subsidiaries have conducted their businesses only in the ordinary
course of business.
          3.5 Tax Matters. Except as set forth in Schedule 3.5 of the Company
Disclosure Letter:
          (a) each of the Company and each Company Subsidiary has (i) filed with
the appropriate Governmental Entity all material Tax Returns required to have
been filed by it and

7



--------------------------------------------------------------------------------



 



such Tax Returns are accurate and complete in all material respects and
(ii) duly paid in full all Taxes due or payable;
          (b) no material audits or other administrative proceedings or court
proceedings are, as of the date hereof, pending with regard to any Taxes or Tax
Returns of the Company or any Company Subsidiary and neither the Company nor any
Company Subsidiary has been informed in writing of the planned commencement of
any such audits or proceedings;
          (c) neither the Company nor any Company Subsidiary has waived any
statute of limitations for the assessment or collection of any material Taxes
which waiver is currently in effect;
          (d) there are no Liens for Taxes on any assets of the Company or any
Company Subsidiary, except Liens relating to (i) Taxes not yet due and payable
or (ii) Taxes which are being contested in good faith and for which adequate
reserves have been established; and
          (e) the Company has made available to Purchaser complete, accurate and
correct copies of all income Tax Returns of the Company and each Company
Subsidiary, for the years 2003, 2004 and 2005, as filed or subsequently amended.
          3.6 Litigation. Except as set forth in Schedule 3.6 of the Company
Disclosure Letter, there is no action, claim, suit or other proceeding at law or
in equity pending or, to the Knowledge of the Company, threatened against the
Company or any Company Subsidiary or affecting the assets or properties of the
Company or any Company Subsidiary that, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
          3.7 Compliance with Laws.
          (a) Except as set forth in Schedule 3.7(a) of the Company Disclosure
Letter, neither the Company nor any Company Subsidiary has received written
notice of or been charged with any violation of, or, to the Knowledge of the
Company, is in violation of or is under investigation with respect to any
violation of, any Law or Governmental Order, except in each case for violations
that would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.
          (b) This Section 3.7 does not relate to Tax matters, which are instead
the subject of Section 3.5, employee benefits matters, which are instead the
subject of Section 3.8, Permits, which are instead the subject of Section 3.9,
or environmental matters, which are instead the subject of Section 3.12.
          3.8 Employee Benefits.
          (a) Schedule 3.8(a) of the Company Disclosure Letter contains a brief
description of all material written employee benefit plans, programs, policies,
arrangements and contracts, including any bonus, incentive or deferred
compensation, pension, retirement, profit-sharing, savings, employment,
consulting, compensation, stock purchase, stock option, phantom

8



--------------------------------------------------------------------------------



 



stock or other equity-based compensation, severance pay, termination,
change-in-control, retention, salary continuation, vacation, overtime, sick
leave, disability, death benefit, group insurance, hospitalization, medical,
dental, life, loan, educational assistance, and other fringe benefit plans,
programs, written agreements and arrangements maintained by the Company or any
Company Subsidiary for the benefit of any employee or former employee of the
Company or any Company Subsidiary (collectively, the “Company Plans”).
          (b) With respect to each Company Plan, the Company has made available
to Purchaser complete, true and correct copies of the documents, to the extent
applicable, a copy of such Company Plan (including all amendments thereto),
except as set forth in Schedule 3.8(b) of the Company Disclosure Letter, and if
such Company Plan is funded through a trust or any third party funding vehicle,
a copy of the trust or other funding agreement (including all amendments
thereto) and the most recent financial statements.
          (c) Each Company Plan has been administered in all material respects
in compliance with its terms and the requirements of applicable Law. Except as
set forth in Schedule 3.6 of the Company Disclosure Letter, there is no pending
or, to the Knowledge of the Company, threatened legal action, suit or claim
relating to the Company Plans (other than routine claims for benefits).
          (d) All contributions to each Company Plan required under the terms of
such Company Plan or applicable Law have been timely made. All material
Liabilities and expenses as of December 31, 2006 of the Company or any Company
Subsidiary in respect of the Company’s private pension plan, “Plano de
Benefícios CMSPREV”, have been properly accrued on the audited consolidated
financial statements of the Company for the year ended December 31, 2006 in
compliance with Brazilian GAAP.
          (e) Except as would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect, and except as set forth
in Schedule 3.8(e) of the Company Disclosure Letter, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (either alone or in combination with another event) (i) entitle any
current or former employee, manager, executive officer or director of the
Company or any Company Subsidiary to any payment or result in any payment
becoming due, increase the amount of any compensation due, or result in the
acceleration of the time of any payment due to any such person or (ii) increase
any benefits otherwise payable under any Company Plan or result in the
acceleration of the time of payment or vesting of any benefit under a Company
Plan.
          (f) No Company Plan provides benefits, including without limitation
death or medical benefits (whether or not insured), with respect to current or
former employees, managers, executive officers and directors of the Company or
any Company Subsidiary beyond their retirement or other termination of service,
other than (i) coverage mandated solely by applicable Law, (ii) deferred
compensation benefits accrued as liabilities on the books of the Company or any
Company Subsidiary or (iii) benefits the costs of which are borne by the current
or former employee or his or her beneficiary.

9



--------------------------------------------------------------------------------



 



          3.9 Permits.
          (a) Except as set forth in Schedule 3.9(a) of the Company Disclosure
Letter, each of the Company and the Company Subsidiaries has and is in
compliance with all Permits that are necessary for it to conduct its operations
in the manner in which they are presently conducted, other than any such Permits
the failure of which to have would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect
(collectively, “Company Permits”). Except as set forth in Schedule 3.9(a) of the
Company Disclosure Letter, each Company Permit held by the Company and any
Company Subsidiary is in full force and effect other than any failure to be in
full force and effect that would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
          (b) This Section 3.9 does not relate to environmental matters, which
are instead the subject of Section 3.12.
          3.10 Real Property.
          (a) Schedule 3.10(a) of the Company Disclosure Letter lists all
material real property leases to which the Company or any Company Subsidiary is
a party (the “Leased Real Property”). Schedule 3.10(a) of the Company Disclosure
Letter lists all material real property owned by the Company or any Company
Subsidiary (the “Owned Real Property”).
          (b) Except as would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect, the Company and each
Company Subsidiary have good and marketable title to all Owned Real Property
used by it, in each case free and clear of all Liens, except for Permitted
Liens. Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, the Company and each Company
Subsidiary has a valid and binding leasehold interest in all Leased Real
Property used by it, free and clear of all Liens, except for Permitted Liens and
as limited by Laws affecting the enforcement of creditors’ rights generally or
by general equitable principles.
          (c) Neither the Company nor any Company Subsidiary has received
written notice from a Governmental Entity of any pending or threatened
proceeding to condemn or take by power of eminent domain or other similar
proceedings affecting any of the Owned Real Property or the Leased Real Property
that would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.
          3.11 Material Contracts.
          (a) Set forth in Schedule 3.11(a) of the Company Disclosure Letter is,
as of the date hereof, a list of the following written agreements and contracts
to which the Company or any Company Subsidiary is a party or by which any of
their respective properties or assets are bound, other than any insurance
policies covering the Company, any Company Subsidiary or any of their respective
assets (the written agreements and contracts set forth in Schedule 3.11(a) of
the Company Disclosure Letter are referred to herein as the “Company Material
Contracts” and, as used in this Section 3.11, “Contracting Party” shall refer to
the Company or Company Subsidiary party to such Company Material Contract):

10



--------------------------------------------------------------------------------



 



     (i) all Operating Contracts providing for the payment by or to the
Contracting Party in excess of R$2,000,000 per year, other than (x) any
agreements with the Company or another Company Subsidiary to document certain
intercompany loans or (y) any agreements between the Company and any Company
Subsidiary for the provision of services and/or payment of costs, which are
terminable by either party thereto upon not more than sixty (60) days’ notice;
     (ii) all contracts or agreements (other than Operating Contracts) requiring
a future capital expenditure by the Contracting Party in excess of R$2,000,000
in any twelve-month period;
     (iii) all contracts or agreements under which the Contracting Party is
obligated to sell real or personal property having a value in excess of
R$2,000,000 other than in the ordinary course of business;
     (iv) all contracts or agreements under which the Contracting Party
(1) created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness, (2) granted a Lien on its assets, whether tangible or
intangible, to secure such indebtedness or (3) extended credit or advanced funds
to any Person, in each case, in excess of R$2,000,000;
     (v) all executory contracts for the purchase or sale of any business,
corporation, partnership, joint venture, association or other business
organization or any division, assets, operating unit or product line thereof
which have a purchase or sale price in excess of R$2,000,000;
     (vi) all contracts or agreements establishing any material joint venture;
     (vii) all contracts or agreements that grant a right of first refusal or
similar right with respect to (A) any assets of the Contracting Party having a
value in excess of R$2,000,000 or (B) any direct or indirect economic interest
in the Contracting Party having a value in excess of R$2,000,000;
     (viii) all contracts or agreements providing for the use of material
Intellectual Property (as such term is defined in Section 3.14) which has an
annual license payment or fee in excess of R$750,000; and
     (ix) any other contract or agreement not covered in clauses (i) through
(xi) above that involves payment by or to the Contracting Party of more than
R$2,000,000 annually or R$6,000,000 in the aggregate under such agreement, other
than those that can be terminated without penalty in excess of R$750,000 to the
Contracting Party upon not more than sixty (60) days’ notice.
          (b) Except as set forth in Schedule 3.11(b)(i) of the Company
Disclosure Letter, the Company has made available to Purchaser complete and
correct copies of all Company Material Contracts, together with any material
amendments thereto. Except as set forth in Schedule 3.11(b)(ii) of the Company
Disclosure Letter, each Company Material Contract is (i) in full force and
effect and (ii) the valid and binding obligation of the Company, the

11



--------------------------------------------------------------------------------



 



Company Subsidiary party thereto and, to the Knowledge of the Company, of each
other party thereto, in each case (x) except as limited by Laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
and (y) with such exceptions as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Except as
set forth in Schedule 3.11(b)(ii) of the Company Disclosure Letter, neither the
Company nor any Company Subsidiary is in breach or default under any Company
Material Contract, which breach or default has not been waived, and, to the
Knowledge of the Company, no other party to any Company Material Contract is in
breach or default, except in each case, for any breach or default that would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. This Section 3.11(b) does not relate to real property
matters, which are instead the subject of Section 3.10.
          3.12 Environmental Matters. Except as set forth in Schedule 3.12 of
the Company Disclosure Letter, or as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect:
          (a) the Company and each Company Subsidiary is in compliance in all
material respects with all applicable Environmental Laws, including having and
complying with the terms and conditions of all material Permits required
pursuant to applicable Environmental Laws and has timely filed all applications
for renewal, and there are no unresolved prior material violations of
Environmental Laws;
          (b) neither the Company nor any Company Subsidiary (i) has received
from any Governmental Entity any written notice of violation of, alleged
violation of, non-compliance with, or Liability or potential Liability pursuant
to, any Environmental Law, other than notices with respect to matters that have
been resolved and for which the Company or any Company Subsidiary has no further
obligations outstanding or (ii) is subject to any outstanding Governmental
Order, “consent order” or other written agreement with regard to any violation,
noncompliance or Liability under any Environmental Law;
          (c) no judicial proceeding or governmental or administrative action is
pending under any applicable Environmental Law pursuant to which the Company or
any Company Subsidiary has been a party; and
          (d) neither the Company nor any Company Subsidiary has received any
written notice, claim or demand from any Person, including any Governmental
Entity, seeking costs of response, damages or requiring remedial action relating
to (i) any Release of Hazardous Substances at, on or beneath the Company’s or
any Company Subsidiary’s current facilities or (ii) a Release of Hazardous
Substances at any third party property to which Hazardous Substances generated
by the Company or any Company Subsidiary were sent for treatment or disposal.
     Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, all environmental matters shall be governed
exclusively by this Section 3.12.

12



--------------------------------------------------------------------------------



 



          3.13 Labor Matters.
          (a) Schedule 3.13(a) of the Company Disclosure Letter contains a list
of all collective bargaining conventions and agreements to which the Company or
any Company Subsidiary is bound.
          (b) Except as set forth on Schedule 3.13(b) of the Company Disclosure
Letter, no employees of the Company or any Company Subsidiary are represented by
any labor organization with respect to their employment with the Company or any
Company Subsidiary.
          (c) Since January 1, 2006, there have been no material labor strikes,
work stoppages or lockouts against or affecting the Company or any Company
Subsidiary.
          3.14 Intellectual Property. Except as would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect,
(a) the Company and each Company Subsidiary own, or has the right to use, all
patents, patent rights (including patent applications and licenses), know-how,
trade secrets, trademarks (including trademark applications), trademark rights,
trade names, trade name rights, service marks, service mark rights, copyrights
and other proprietary intellectual property rights (collectively, “Intellectual
Property”) used in and necessary for the conduct of the businesses of the
Company and the Company Subsidiaries as currently conducted, (b) to the
Knowledge of the Company, the use of the Intellectual Property used in the
businesses of the Company and the Company Subsidiaries as currently conducted
does not infringe or otherwise violate the Intellectual Property rights of any
third party, (c) to the Knowledge of the Company, no third party is challenging,
infringing or otherwise violating any right of the Company and the Company
Subsidiaries in any Intellectual Property necessary for the conduct of the
businesses of the Company and the Company Subsidiaries as currently conducted,
and (d) neither the Company nor any Company Subsidiary has received any written
notice of any pending claim that Intellectual Property used in and necessary for
the conduct of the businesses of the Company and the Company Subsidiaries as
currently conducted infringes or otherwise violates the Intellectual Property
rights of any third party.
          3.15 Affiliate Contracts. Schedule 3.15 of the Company Disclosure
Letter contains a true and complete list of each material written agreement or
contract as of the date hereof between (i) the Company or any Company
Subsidiary, on the one hand, and (ii) a Seller or any Affiliate thereof (other
than the Company or any Company Subsidiary), on the other hand (collectively,
the “Affiliate Contracts”).
          3.16 Insurance. Set forth on Schedule 3.16 of the Company Disclosure
Letter is a list of all material policies of insurance under which the Company’s
or any Company Subsidiary’s assets or business activities are covered, including
for each such policy the type of policy, the name of the insured, the term of
the policy, a description of the limits of such policy, the basis of coverage
and the deductibles.
          3.17 Brokers and Finders. Neither the Company nor any Company
Subsidiary has entered into any written agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other firm or Person to
any broker’s or finder’s fee or any other

13



--------------------------------------------------------------------------------



 



commission or similar fee payable by any Company in connection with any of the
transactions contemplated by this Agreement, except J.P. Morgan Securities Inc.,
UBS Securities LLC and Unibanco Securities Inc., each of whose fees and expenses
are governed by Section 5.7.
          3.18 Books and Records. All of the Company’s and Company Subsidiaries’
books of account, minute books, stock record books and any other book and/or
record legally required under applicable Brazilian Law are in all material
respects complete, correct, accurate and true and have been maintained in
accordance with applicable Brazilian Law and Brazilian GAAP, as applicable.
          3.19 Investco S.A. Shareholders Documentation. All written
shareholders agreements or similar shareholder-related contracts entered into by
Paulista Lajeado Energia S.A. with other shareholders of Investco S.A. have been
provided to Purchaser in the “data room” prior to the date hereof.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Except as set forth in the Purchaser Disclosure Letter attached hereto as
Exhibit C (the “Purchaser Disclosure Letter”), Purchaser represents and warrants
to the Company, Seller and Energy as follows in this Article IV:
          4.1 Organization and Qualification. Purchaser is a sociedade anônima
de capital aberto, duly formed, validly existing and in good standing under the
laws of Brazil. Purchaser has full corporate power and authority to own, lease
and operate its assets and properties and to conduct its business as presently
conducted. Purchaser is not required to be qualified to do business as a foreign
corporation in any country other than Brazil.
          4.2 Authority; Non-Contravention; Statutory Approvals.
          (a) Authority. Purchaser has full corporate power and authority to
enter into this Agreement and, subject to receipt of the Purchaser Required
Statutory Approvals, to consummate the transactions contemplated hereby. The
execution, delivery and performance by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby have been duly
and validly authorized by all requisite corporate action on the part of
Purchaser, and no other corporate proceedings or approvals on the part of
Purchaser are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Purchaser and, assuming the due authorization, execution and
delivery hereof by each other Party, constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as limited by applicable Law affecting the enforcement of
creditors’ rights generally or by general equitable principles. Purchaser has
delivered to Seller a true, complete and correct copy of the resolutions or
other evidence of corporate proceedings or approvals adopted by the board of
directors of Purchaser, which are in full force and effect, evidencing its
authorization of the execution and delivery of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby.

14



--------------------------------------------------------------------------------



 



          (b) Non-Contravention. Except as set forth on Schedule 4.2(b) of the
Purchaser Disclosure Letter, the execution and delivery of this Agreement by
Purchaser do not, and the consummation of the transactions contemplated hereby
will not, result in any Violation or result in the creation of any Lien upon any
of the respective properties or assets of Purchaser pursuant to any provision of
(i) the Organizational Documents of Purchaser; (ii) any lease, mortgage,
indenture, note, bond, deed of trust, or other written instrument or agreement
of any kind to which Purchaser is a party or by which Purchaser may be bound,
subject to obtaining the third-party Consents set forth in Schedule 4.2(b) of
the Purchaser Disclosure Letter (the “Purchaser Required Consents”); or
(iii) any Law, Permit or governmental order applicable to Purchaser, subject to
obtaining the Purchaser Required Statutory Approvals (as such term is defined in
Section 4.2(c)); other than in the case of clauses (i), (ii) and (iii) for any
such Violation or Lien that would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.
          (c) Statutory Approvals. Except for the filings or approvals (i) set
forth in Schedule 4.2(c) of the Purchaser Disclosure Letter (the “Purchaser
Required Statutory Approvals”) and (ii) as may be required due to the regulatory
or corporate status of Seller or the Company (as to which Purchaser does not
have knowledge), no Consent of any Governmental Entity is required to be made or
obtained by Purchaser in connection with the execution and delivery of this
Agreement or the consummation by Purchaser of the transactions contemplated
hereby, except those which the failure to make or obtain would not reasonably be
expected to have, individually or in the aggregate, a Purchaser Material Adverse
Effect.
          4.3 Financing. Purchaser has, and will have at the Closing, available
cash and/or credit capacity, either in its accounts, through binding and
enforceable credit arrangements or borrowing facilities or otherwise, (i) to pay
the Purchase Price at the Closing, (ii) to pay all fees and expenses required to
be paid by Purchaser in connection with the transactions contemplated by this
Agreement, pursuant to Section 5.7 or otherwise, and (iii) to perform all of its
other obligations hereunder.
          4.4 Litigation. Except as set forth in Schedule 4.4 of the Purchaser
Disclosure Letter, there is no action, claim, suit or proceeding at law or in
equity pending or, to the Knowledge of Purchaser, threatened against Purchaser
or any of its Subsidiaries or affecting any of its assets or properties that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Purchaser Material Adverse Effect. There are no Governmental
Orders of or by any Governmental Entity applicable to Purchaser or any of its
Subsidiaries except for such that would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.
          4.5 Investment Intention; Sufficient Investment Experience;
Independent Investigation. Purchaser has such knowledge and experience in
financial and business matters that it is capable of evaluating the Company and
the merits and risks of an investment in the Shares. Purchaser has been given
adequate opportunity to examine all documents provided by, conduct due diligence
and ask questions of, and to receive answers from, Seller, the Company and their
respective representatives concerning the Company and Purchaser’s investment in
the Shares. Purchaser acknowledges and affirms that it has completed its own
independent investigation, analysis and evaluation of the Company and the
Company Subsidiaries, that it has

15



--------------------------------------------------------------------------------



 



made all such reviews and inspections of the business, assets, results of
operations and condition (financial or otherwise) of the Company and the Company
Subsidiaries as it has deemed necessary or appropriate, and that in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby it has relied on its own independent investigation,
analysis, and evaluation of the Company and the Company Subsidiaries and
Seller’s representations and warranties set forth in Article II and the
Company’s representations and warranties set forth in Article III.
          4.6 Brokers and Finders. Purchaser has not entered into any written
agreement or arrangement entitling any agent, broker, investment banker,
financial advisor or other firm or Person to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement, except Citigroup Global Markets Inc., whose fees
and expenses will be paid by Purchaser in accordance with such party’s agreement
with such firm.
          4.7 Qualified for Permits. Purchaser is qualified to obtain any
Permits necessary for the operation by Purchaser of the Company or any Company
Subsidiary as of the Closing in the same manner as the Company or any Company
Subsidiary are currently operated.
          4.8 No Knowledge of Seller or Company Breach. Neither Purchaser nor
any of its Affiliates has Knowledge of any breach or inaccuracy, or of any facts
or circumstances which may constitute or give rise to a breach or inaccuracy, of
(i) any representation or warranty of Seller set forth in Article II or (ii) any
representation or warranty of Seller or the Company set forth in Article III.
ARTICLE V
COVENANTS
          5.1 Conduct of Business. After the date hereof and prior to the
Closing or earlier termination of this Agreement, Seller shall exercise the
voting, governance and contractual powers available to it to cause the Company
to, and the Company shall and shall cause the Company Subsidiaries to, conduct
its businesses in the ordinary and usual course in substantially the same manner
as heretofore conducted. After the date hereof and prior to the Closing or
earlier termination of this Agreement, except (i) as contemplated in or
permitted by this Agreement, (ii) as may be required to comply with any Company
Material Contract (including any Financing Facility), (iii) as required by
applicable Law, (iv) in the ordinary and usual course of business, (v) to the
extent prohibited by a Financing Facility or (vi) to the extent Purchaser shall
otherwise consent, which decision regarding consent shall be made promptly and
which consent shall not be unreasonably withheld, conditioned or delayed, Seller
shall not exercise the voting, governance and contractual powers available to it
to cause the Company to, and the Company shall not and shall not cause the
Company Subsidiaries to:
          (a) (i) except as set forth in Schedule 5.1(a), amend its
Organizational Documents other than amendments which are ministerial in nature
or not otherwise material; (ii) split, combine or reclassify its outstanding
Equity Interests; or (iii) repurchase, redeem or

16



--------------------------------------------------------------------------------



 



otherwise acquire any shares of its capital stock or any securities convertible
into or exchangeable or exercisable for any shares of its capital stock;
          (b) issue, sell, or dispose of any shares of, or securities
convertible into or exchangeable or exercisable for, or options, warrants,
calls, commitments or rights of any kind to acquire, any shares of its capital
stock, other than any issuance, sale or disposal, solely among any of the
Company and/or any Company Subsidiary;
          (c) except as set forth in Schedule 5.1(c), incur any indebtedness in
a maximum aggregate principal amount in excess of R$100,000;
          (d) except as set forth in Schedule 5.1(d), make any commitments for
or make capital expenditures in excess of R$1,000,000 individually or
R$2,500,000 in the aggregate;
          (e) except as set forth in Schedule 5.1(e), make any acquisition of,
or investment in, assets or stock of any other Person or entity in excess of
R$100,000 individually or R$300,000 in the aggregate;
          (f) sell, transfer or otherwise dispose of any of its assets in excess
of R$100,000 individually or R$300,000 in the aggregate;
          (g) request, on behalf of the Company and/or any Company Subsidiary,
bankruptcy, reorganization, including, but not limited to, recuperação judicial,
recuperação extrajudicial or any acordo privado in accordance with Federal Law #
11.101/05, insolvency, moratorium, or preferential transfers, or any other
measure subject to similar Laws relating to or affecting creditors’ rights;
          (h) (x) terminate or amend or modify any material term of a Company
Material Contract, (y) enter into a new Company Material Contract or (z) grant
any waiver of any material term under, or give any material consent with respect
to, any Company Material Contract, in each case which Company Material Contract
involves total consideration throughout its term in excess of R$2,000,000;
          (i) enter into or amend any material Company Plan or any collective
bargaining or labor agreement (except, in each case, as may be required by
applicable Law);
          (j) except as may be required to meet the requirements of applicable
Law or changes in Brazilian GAAP, change any accounting policy that would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect;
          (k) except as required by the terms of any Company Plan, collective
bargaining agreement or any other existing agreement, increase salaries,
remuneration or aggregate benefits payable to the managers, executive officers
and directors of any Company or Company Subsidiary;
          (l) except as set forth in Schedule 5.1(l), declare, pay or set aside
for payment any cash or non-cash dividend or other distribution in respect of
any of the Shares or the Equity Interest of any Company Subsidiary (other than
cash dividends required by applicable Law); or

17



--------------------------------------------------------------------------------



 



          (m) enter into any written agreement or contract to take any of the
actions set forth in subsections (a)-(l) of this Section 5.1.
          5.2 Approvals.
          (a) Each Party shall cooperate and use reasonable efforts to obtain as
promptly as practicable all Consents of any Governmental Entity or any other
Person, including, without limitation, the Company Required Consents, the
Purchaser Required Consents, the Seller Required Statutory Approvals, the
Company Required Statutory Approvals and the Purchaser Required Statutory
Approvals, as applicable, required in connection with, and waivers of any
breaches or violations of any written contracts or agreements, Permits or other
documents that may be caused by, the consummation of the transactions
contemplated by this Agreement. In furtherance of the foregoing, Purchaser shall
take all such actions, including, without limitation, (i) proposing,
negotiating, committing to and effecting, by consent decree, hold separate
order, or otherwise, the sale, divestiture or disposition of such assets or
businesses of Purchaser or any of its Subsidiaries or, after the Closing Date,
of the Company or any of its Company Subsidiaries and (ii) otherwise taking or
committing to take actions that limit or would limit Purchaser’s or its
Subsidiaries’ (including, after the Closing Date, the Company’s or any of its
Company Subsidiaries as Subsidiaries of Purchaser) freedom of action with
respect to, or its ability to retain, one or more of their respective
businesses, product lines or assets, in each case as may be required in order to
(x) obtain the Seller Required Statutory Approvals, the Company Required
Statutory Approvals and the Purchaser Required Statutory Approvals as soon as
reasonably possible or (y) avoid the entry of, or to effect the dissolution of,
any injunction, temporary restraining order, or other order in any suit or
proceeding, which would otherwise have the effect of preventing or materially
delaying the Closing. Purchaser shall (i) respond as promptly as practicable to
any inquiries or requests received from any Governmental Entity for additional
information or documentation and (ii) not enter into any written agreement with
any Governmental Entity that would reasonably be expected to adversely affect
the Parties’ ability to consummate the transactions contemplated by this
Agreement, except with the prior consent of the other Parties (which shall not
be unreasonably withheld or delayed).
          (b) The Parties shall promptly provide the other Parties with copies
of all filings made with, and inform one another of any communications received
from, any Governmental Entity in connection with this Agreement and the
transactions contemplated hereby.
          5.3 Access. After the date hereof and prior to the Closing, Seller and
the Company agree that the Company and the Company Subsidiaries shall permit,
and the Company and the Company Subsidiaries shall exercise the voting,
governance and contractual powers available to any of them to cause (subject to
any contractual, fiduciary or similar obligation of the Company or any Company
Subsidiary), the Company and each Company Subsidiary to permit, Purchaser and
its employees, counsel, accountants and other representatives to have reasonable
access, upon reasonable advance notice, during regular business hours, to the
assets, employees, properties, books and records, businesses and operations
relating to the Company and the Company Subsidiaries as Purchaser may reasonably
request; provided, however, that in no event shall Seller, the Company or any
Company Subsidiary be obligated to provide any access or information (i) if
Seller or the Company determines, in good faith after consultation

18



--------------------------------------------------------------------------------



 



with counsel, that providing such access or information may violate applicable
Law, cause Seller, the Company or any Company Subsidiary to breach a
confidentiality obligation to which it is bound, or jeopardize any recognized
privilege available to Seller, the Company or any Company Subsidiary; or (ii) to
the extent set forth on Schedule 5.3. Purchaser agrees to indemnify and hold
Seller, the Company and the Company Subsidiaries harmless from any and all
claims and liabilities, including costs and expenses for loss, injury to or
death of any representative of Purchaser and any loss, damage to or destruction
of any property owned by Seller, the Company or the Company Subsidiaries or
others (including claims or liabilities for loss of use of any property)
resulting directly or indirectly from the action or inaction of any of the
employees, counsel, accountants, advisors and other representatives of Purchaser
during any visit to the business or property sites of the Company or the Company
Subsidiaries prior to the Closing Date, whether pursuant to this Section 5.3 or
otherwise. During any visit to the business or property sites of the Company or
the Company Subsidiaries, Purchaser shall, and shall cause its employees,
counsel, accountants, advisors and other representatives accessing such
properties to, comply with all applicable Laws and all of the Company’s and the
Company Subsidiaries’ safety and security procedures and conduct itself in a
manner that could not be reasonably expected to interfere with the operation,
maintenance or repair of the assets of the Company or such Company Subsidiary.
Neither Purchaser nor any of its representatives shall conduct any environmental
testing or sampling on any of the business or property sites of the Company or
the Company Subsidiaries prior to the Closing Date. Each Party shall, and shall
cause its Affiliates and representatives to, hold in strict confidence all
documents and information furnished to it by another Party in connection with
the transactions contemplated by this Agreement in accordance with the
Confidentiality Agreement.
          5.4 Publicity. Except as may be required by applicable Law or by
obligations pursuant to any listing agreement with or rules or regulations of
any national securities exchange, prior to the Closing none of Seller, the
Company, Purchaser or any of their respective Affiliates shall, without the
express written approval of Seller, the Company and Purchaser, make any press
release or other public announcements concerning the transactions contemplated
by this Agreement, except as and to the extent that any such Party shall be so
obligated by applicable Law or pursuant to any such listing agreement or rules
or regulations of any national securities exchange, in which case the other
Parties shall be advised and the Parties shall use reasonable efforts to cause a
mutually agreeable release or announcement to be issued.
          5.5 Tax Matters.
          (a) With respect to the period prior to January 1, 2008, Purchaser
shall make no election under Section 338 of the Code with respect to the Company
or any Company Subsidiary in connection with the transactions contemplated by
this Agreement.
          (b) Following the Closing and prior to January 1, 2008, Purchaser
shall not, and shall cause each of the Company and each of the Company
Subsidiaries not to, (i) sell the Equity Interests of any Company Subsidiary,
(ii) sell a substantial portion of the assets of any Company Subsidiary outside
of the ordinary course of business or (iii) make a non-cash distribution of any
of the Equity Interests or assets of any Company Subsidiary, in each case if
such sale or distribution could reasonably be expected to result in an increase
in (x) “Subpart F” income under Section 951 of the Code or (y) deemed dividends
recognized under Section 1248

19



--------------------------------------------------------------------------------



 



of the Code that Seller or any of its Affiliates must report on any Tax Return;
provided, however, that in no event shall this Section 5.5(b) apply to any sale,
transfer or other disposition of the Equity Interest in Jaguari Geração de
Energia S.A. or its Subsidiaries.
          5.6 Employee Matters.
          (a) For a period of twelve (12) months following the Closing Date,
Purchaser and the Company shall cause the employees of the Company or any
Company Subsidiary who remain in the employment of Purchaser, the Company, their
Subsidiaries or their respective successors (the “Continuing Employees”) to
receive compensation and employee benefits that in the aggregate are
substantially no less favorable than the compensation and employee benefits
provided to such employees immediately prior to the Closing. Nothing contained
herein shall be construed as requiring Purchaser, the Company or any Company
Subsidiary to continue or to cause the continuance of any specific employee
benefit plans or to continue or cause the continuance of the employment of any
specific person.
          (b) With respect to each benefit plan of Purchaser or any of its
Subsidiaries in which a Continuing Employee participates after the Closing, for
purposes of determining eligibility, vesting and amount of benefits, including
severance benefits and paid time off entitlement (but not for pension benefit
accrual purposes), Purchaser shall cause service with the Company and the
Company Subsidiaries (or predecessor employers to the extent the Company or any
Company Subsidiary provided past service credit) to be treated as service with
Purchaser and its Subsidiaries; provided that such service shall not be
recognized to the extent that such recognition would result in a duplication of
benefits or to the extent that such service was not recognized under an
analogous Company Plan.
          (c) With respect to any welfare benefit plan maintained by Purchaser
or its Subsidiaries in which Continuing Employees are eligible to participate
after the Closing, Purchaser shall, and shall cause the Company and the Company
Subsidiaries to, (i) waive all limitations as to preexisting conditions and
exclusions with respect to participation and coverage requirements applicable to
such employees to the extent such conditions and exclusions were satisfied or
did not apply to such employees under the Company Plans prior to the Closing and
(ii) provide each Continuing Employee with credit for any co-payments and
deductibles paid prior to the Closing in satisfying any analogous deductible or
out of pocket requirements to the extent applicable under any such plan.
          5.7 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement
(including, without limitation, any fees and expenses of investment bankers,
brokers, finders, counsel, advisors, experts or other agents, in each case,
incident to or in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby (whether payable prior to, at or after the
Closing Date)) shall be paid by the Party incurring such expense; provided that
all such costs and expenses incurred by the Company with respect to the
transactions contemplated by this Agreement on or prior to the Closing Date
shall be paid by Seller; provided, further, that, notwithstanding any provision
to the contrary in this Agreement or any other agreement contemplated hereby,
any and all expenses incurred or suffered by or on behalf of the Company or any
Company

20



--------------------------------------------------------------------------------



 



Subsidiary or any limitation on, or diminution of, any Equity Interest held by
the Company or any Company Subsidiary in connection with the matters described
on Schedule 5.7, including, without limitation, with respect to investigating,
analyzing or defending such matters (whether incurred prior to or after the
Closing) shall be borne, paid and reimbursed by Purchaser to Seller.
          5.8 [Intentionally left blank.]
          5.9 Termination of Affiliate Contracts. Except as set forth on
Schedule 5.9, all Affiliate Contracts, including any written agreements or
understandings (written or oral) with respect thereto, shall survive the Closing
without any further action on the part of the parties thereto or the Parties.
          5.10 Further Assurances. Each of Seller, the Company and Purchaser
agrees that, from time to time before and after the Closing Date, they will
execute and deliver, and the Company shall cause the Company Subsidiaries to
execute and deliver, or use reasonable efforts to cause their other respective
Affiliates to execute and deliver such further instruments, and take, or cause
their respective Affiliates to take, such other action, as may be reasonably
necessary to carry out the purposes and intents of this Agreement. Purchaser,
the Company and Seller agree to use reasonable efforts to refrain from taking
any action which could reasonably be expected to materially delay the
consummation of the Transaction.
          5.11 [Intentionally left blank.]
          5.12 Change of Name.
          (a) Notwithstanding anything to the contrary contained herein, within
ninety (90) Business Days after the Closing Date, Purchaser shall have caused
each of the Company, CMS Comercializadora de Energia Ltda. and CMS Energy
Equipamentos, Serviços Indústria e Comércio S.A. to be renamed such names as
Purchaser shall identify by written notice to Seller no later than five
(5) Business Days prior to the Closing. On or after the Closing Date, Purchaser
and its Affiliates shall not use existing or develop new stationery, business
cards and other similar items that bear the name or mark of “CMS Energy Brasil
S.A.”, “CMS Comercializadora de Energia Ltda.” or “CMS Energy Equipamentos,
Serviços Indústria e Comércio S.A.” or any similar derivation thereof in
connection with the businesses of the Company or any Company Subsidiary.
          (b) The Parties acknowledge that any damage caused to Seller or any of
its Affiliates by reason of the breach by Purchaser or any of its Affiliates of
Section 5.12(a), in each case would cause irreparable harm that could not be
adequately compensated for in monetary damages alone; therefore, each Party
agrees that, in addition to any other remedies, at law or otherwise; Seller and
any of its Affiliates shall be entitled to an injunction issued by a court of
competent jurisdiction restraining and enjoining any violation by Purchaser or
any of its Affiliates of Section 5.12(a), and Purchaser further agrees that it
(x) will stipulate to the fact that Seller or any of its Affiliates, as
applicable, have been irreparably harmed by such violation and not oppose the
granting of such injunctive relief and (y) waive any requirement that Seller
post any bond or similar requirement in order for Seller to obtain the
injunctive relief contemplated by this Section 5.12(b).

21



--------------------------------------------------------------------------------



 



          5.13 [Intentionally left blank.]
          5.14 Resignations of Certain Officers and Directors. Upon the written
request of Purchaser, the Company shall cause the resignations or removals at
the Closing Date of the executive officers and directors set forth on
Schedule 5.14 from their position as executive officer or director of the
Company or the Company Subsidiaries set forth opposite the name of such
executive officer or director on Schedule 5.14.
          5.15 Tag-Along and Other Shareholder Rights. Seller and the Company
shall use reasonable efforts to cause, and Purchaser shall do all things
reasonably requested by Seller and the Company as promptly as reasonably
possible to ensure that, all tag-along and other contractual rights under the
shareholders agreements to which the Company or any Company Subsidiary is a
party and the obligations of Seller, the Company or any of their respective
Affiliates in connection with such tag-along and other contractual rights
(including, without limitation, such rights and obligations under the
Shareholders Agreement) with respect to the Equity Interests of the Company and
any Company Subsidiary, as the case may be, (i) to cease to be an obligation of
Seller, the Company and such Affiliates, as the case may be, or (ii) to be
terminated, including, without limitation, by paying any amounts that may be
required in connection therewith in accordance with the following sentence.
Purchaser agrees that if any holder of Equity Interests of the Company or any
Company Subsidiary (other than Seller, the Company or any Company Subsidiary)
exercises any tag-along or similar contractual or legal right to sell such
Equity Interests, Purchaser will agree to acquire or otherwise pay for such
Equity Interests on the applicable contractual or other legal terms and
otherwise on substantially the same terms as set forth in this Agreement (with
appropriate adjustments to the terms and conditions, including, without
limitation, the price to be paid, as are necessary to reflect applicable
contractual or other legal terms of the Equity Interests to be acquired).
          5.16 Releases of Certain Guarantees. Purchaser shall procure at or
prior to the Closing the release by the applicable counterparty of any
continuing obligation of Seller or its Affiliates with respect to any guarantee
as set forth on Schedule 5.16 (“Guarantees”); provided that to the extent a
release shall not have been obtained at the time of Closing with respect to any
such Guarantee, Purchaser shall provide to Seller, as beneficiary, in Seller’s
sole and absolute discretion, a performance bond or an irrevocable letter of
credit (which, in each case, shall be in form and substance and issued by a
financial institution satisfactory to Seller) or an indemnity (in form and
substance satisfactory to Seller) to secure the obligations of Seller or its
Affiliates with respect to each such Guarantee; provided, further, that any such
performance bond, irrevocable letter of credit or indemnity with Seller, as
beneficiary, shall remain in full force and effect for the same period from and
after the Closing as any such corresponding Guarantee shall remain in place.
          5.17 [Intentionally left blank.]
          5.18 Assignment of Certain Obligations. Seller, at its option, shall
either (i) on or prior to the Closing Date, cause the applicable Company
Subsidiary to assign the obligations under the agreements set forth on
Schedule 5.18 to Seller or one of its Affiliates, which shall assume such
obligations, or (ii) reimburse or cause one of its Affiliates to reimburse
amounts paid by the Company or such Company Subsidiary with respect to such
obligations on or after

22



--------------------------------------------------------------------------------



 



the Closing Date if such agreements are not assigned and assumed pursuant to the
foregoing clause (i) of the prior sentence. In the latter case, the
reimbursement by Seller to Purchaser shall be made in immediately available
funds to the account designated by Purchaser, for all payments made by Purchaser
during a month and reasonably documented, within ten (10) days from the end of
such month. Failure to comply with the payment in accordance with this Section
5.18, shall cause the payment amount to be duly adjusted by IGP-M, plus interest
of one percent (1%) per month with respect to Losses paid in reais. Payments to
Purchaser under this Section 5.18 shall be made in reais, calculated at the
exchange rate on the date or dates Seller makes payment to Purchaser.
          5.19 Insurance. Prior to the Closing, Seller shall cause the Company
and/or each Company Subsidiary, as applicable, to renew the insurance policies
to which they are a party as set forth on Schedule 3.16 of the Company
Disclosure Letter and are scheduled to expire on or before the Closing Date or,
with respect to those policies that are not renewable and as set forth on
Schedule 5.19, Seller shall cause the Company and/or each Company Subsidiary, as
applicable, to obtain reasonably comparable replacement policies.
ARTICLE VI
CONDITIONS TO CLOSING
          6.1 Conditions to the Obligations of the Parties. The obligations of
the Parties to effect the Closing shall be subject to the satisfaction or waiver
(to the extent permitted by Law) by Purchaser and Seller, on or prior to the
Closing Date, of each of the following conditions precedent:
          (a) No Injunction. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the transactions contemplated hereby and there shall be no order
or injunction of a court of competent jurisdiction in effect precluding or
prohibiting the consummation of the transactions contemplated hereby; provided,
however, that should any such order or injunction be entered into or in effect,
the Parties shall use reasonable efforts to have any order or injunction vacated
or lifted.
          (b) ANEEL Consent. The Consent of ANEEL in respect of the transactions
contemplated hereby shall have been obtained at or prior to the Closing.
          6.2 Conditions to the Obligation of Purchaser. The obligations of
Purchaser to effect the Closing shall be subject to the satisfaction or waiver
by Purchaser on or prior to the Closing Date of each of the following
conditions:
          (a) Performance of Obligations of Seller and the Company. Each of
Seller and the Company shall have performed in all material respects its
respective agreements and covenants contained in or contemplated by this
Agreement which are required to be performed by it at or prior to the Closing.
          (b) Representations and Warranties. The representations and warranties
of Seller and the Company set forth in this Agreement shall be true and correct
(i) on and as of the

23



--------------------------------------------------------------------------------



 



date hereof and (ii) on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations and warranties to be true and correct (without giving effect to
any materiality qualification or standard contained in any such representations
and warranties) that would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect or a Seller Material Adverse
Effect.
          (c) Officer’s Certificate. Purchaser shall have received a certificate
from an authorized executive officer of Seller, dated as of the Closing Date, to
the effect that, to the best of such officer’s knowledge, the conditions set
forth in Sections 6.2(a) and 6.2(b) have been satisfied.
          (d) Closing Deliverables. Purchaser shall have received all documents
and other items required to be delivered by Seller to Purchaser pursuant to
Section 1.4.
          6.3 Conditions to the Obligation of Seller. The obligation of Seller
to effect the Closing shall be subject to the satisfaction or waiver by Seller
on or prior to the Closing Date of each of the following conditions:
          (a) Performance of Obligations of Purchaser. Purchaser shall have
performed in all material respects its respective agreements and covenants
contained in or contemplated by this Agreement which are required to be
performed by it at or prior to the Closing.
          (b) Representations and Warranties. The representations and warranties
of Purchaser set forth in this Agreement shall be true and correct (i) on and as
of the date hereof and (ii) on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations and warranties to be true and correct (without giving effect to
any materiality qualification or standard contained in any such representations
and warranties) that would not reasonably be expected to have, individually or
in the aggregate, a Purchaser Material Adverse Effect.
          (c) Officer’s Certificate. Seller shall have received a certificate
from an authorized executive officer of Purchaser, dated as of the Closing Date,
to the effect that, to the best of such officer’s knowledge, as applicable, the
conditions set forth in Sections 6.3(a) and 6.3(b) have been satisfied.
          (d) Termination of Certain Company Obligations. Seller shall have
received evidence from Purchaser (which evidence shall be in form and substance
satisfactory to Seller) to effect as promptly as reasonably possible the
purchase of or other satisfaction of all shareholder, tag-along and related
contractual or legal rights of any Person and the obligations of Seller, the
Company or any of their respective Affiliates in connection therewith
(including, without

24



--------------------------------------------------------------------------------



 



limitation, such rights and obligations under the Shareholders Agreement) with
respect to the Equity Interests of the Company and any Company Subsidiary in
accordance with Section 5.15.
          (e) Releases of Certain Guarantees. The releases by the applicable
counterparty of any continuing obligation of Seller or any of its Affiliates
with respect to each Guarantee shall have been obtained in accordance with
Section 5.16; provided that to the extent a release shall not have been obtained
at Closing with any such Guarantee, Seller, as beneficiary, shall have received
(in Seller’s sole and absolute discretion) from Purchaser a performance bond or
an irrevocable letter of credit (which, in each case, shall be in form and
substance and issued by a financial institution satisfactory to Seller) or an
indemnity (in form and substance satisfactory to Seller) to secure the
obligations of Seller or its Affiliates with respect to each such Guarantee;
provided, further, that any such performance bond, irrevocable letter of credit
or indemnity with Seller, as beneficiary, shall remain in full force and effect
for the same period from and after the Closing as any such corresponding
Guarantee shall remain in place.
          (f) Closing Deliverables. Seller shall have received all documents and
other items required to be delivered by Purchaser to Seller pursuant to
Section 1.4.
ARTICLE VII
TERMINATION
          7.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:
          (a) by the mutual written agreement of Purchaser, the Company and
Seller;
          (b) [Intentionally left blank.]
          (c) by Purchaser or Seller, if (i) a statute, rule, regulation or
executive order shall have been enacted, entered or promulgated prohibiting the
consummation of the transactions contemplated hereby or (ii) an order, decree,
ruling or injunction shall have been entered permanently restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby, and such order, decree, ruling or injunction shall have become final and
non-appealable and the Party seeking to terminate this Agreement pursuant to
this Section 7.1(c)(ii) shall have used reasonable efforts to remove such order,
decree, ruling or injunction;
          (d) by Purchaser, by written notice to Seller, if the Closing Date
shall not have occurred on or before such date that is two hundred ten
(210) days following the date hereof (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 7.1(d) shall not
be available to Purchaser if its failure to fulfill any obligation under this
Agreement shall have caused or resulted in the failure of the Closing Date to
occur on or before the Outside Date;
          (e) by Seller, by written notice to Purchaser, if the Closing Date
shall not have occurred on or before the Outside Date; provided, however, that
the right to terminate this Agreement under this Section 7.1(e) shall not be
available to Seller if its failure to fulfill any of

25



--------------------------------------------------------------------------------



 



its material obligations under this Agreement shall have caused or resulted in
the failure of the Closing Date to occur on or before such date;
          (f) by Purchaser, so long as Purchaser is not then in material breach
of any of its representations, warranties, covenants or agreements hereunder, by
written notice to Seller, if there shall have been a breach of any
representation or warranty of Seller or the Company, or a breach of any covenant
or agreement of Seller or the Company hereunder, which breaches would reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect, and such breach shall not have been remedied within thirty
(30) days after receipt by Seller and the Company of notice in writing from
Purchaser (a “Breach Notice”), specifying the nature of such breach and
requesting that it be remedied or Purchaser shall not have received adequate
assurance of a cure of such breach within such thirty-day period or Seller shall
not have made a capital contribution to the Company in an amount equal to the
expected damages from such breach, provided that Seller shall have no obligation
to make any such capital contribution pursuant to this Section 7.1(f); or
          (g) by Seller, so long as Seller or the Company is not then in
material breach of any of their representations, warranties, covenants or
agreements hereunder, by written notice to Purchaser, if there shall have been a
breach of any representation or warranty, or a breach of any covenant or
agreement of Purchaser hereunder, which breaches would reasonably be expected to
have, individually or in the aggregate, a Purchaser Material Adverse Effect, and
such breach shall not have been remedied within thirty (30) days after receipt
by Purchaser of notice in writing from Seller, specifying the nature of such
breach and requesting that it be remedied or Seller shall not have received
adequate assurance of a cure of such breach within such thirty-day period.
          7.2 Effect of Termination. No termination of this Agreement pursuant
to Section 7.1 shall be effective until notice thereof is given to the
non-terminating Parties specifying the provision hereof pursuant to which such
termination is made. If validly terminated pursuant to Section 7.1, this
Agreement shall become wholly void and of no further force and effect without
liability to any Party or to any Affiliate, or their respective members or
shareholders, directors, officers, employees, agents, advisors or
representatives, and following such termination no Party shall have any
liability under this Agreement or relating to the transactions contemplated by
this Agreement to any other Party; provided that if this Agreement is terminated
by a Party because of a breach of this Agreement by the other Party then no such
termination shall relieve the other Party from liability for fraud or any
willful or intentional breach of any material provision of this Agreement
occurring prior to such termination. If this Agreement is terminated as provided
in Section 7.1, Purchaser shall redeliver to Seller or the Company, as the case
may be, and will cause its agents to redeliver to Seller or the Company, as the
case may be, all documents, workpapers and other materials of Seller, the
Company and the Company Subsidiaries relating to any of them and the
transactions contemplated hereby, whether obtained before or after the execution
hereof, and Purchaser shall comply with all of its obligations under the
Confidentiality Agreement.

26



--------------------------------------------------------------------------------



 



ARTICLE VIII
SURVIVAL; INDEMNIFICATION
          8.1 Survival of Representations, Warranties, Covenants and Agreements;
Exclusive Remedy.
          (a) The representations and warranties in this Agreement shall survive
the Closing and shall terminate and expire on the date which is the first
anniversary of the Closing Date (“Survival Period Termination Date”) and shall
not constitute after such date the basis for any claim for indemnification under
this Agreement, except for:
     (i) the representations and warranties of Seller contained in Sections 2.2
(Title to Shares) and 2.3(a) (Authority), that shall survive indefinitely;
     (ii) the representations and warranties of the Seller with respect to the
Company contained in Sections 3.1(a) (Organization and Qualification), 3.1(b)
(Authority) and 3.2 (Capitalization), that shall survive indefinitely;
     (iii) the representations and warranties of Purchaser contained in Sections
4.2(a) (Authority) and 4.8 (No Knowledge of Seller or Company Breach), that
shall survive indefinitely; and
     (iv) the covenants and agreements of the Parties contained in Sections 5.3
(Access), 5.7 (Fees and Expenses), 5.10 (Further Assurances), 5.12 (Change of
Name), 5.16 (Releases of Certain Guarantees) and 7.2 (Effect of Termination) and
Article VIII (Indemnification) that shall survive according with their terms.
          (b) The Parties agree that, from and after the Closing Date to and
including the date on which such claim or cause of action against any of the
Parties is based upon, directly or indirectly, a breach of any of the
representations, warranties, covenants or agreements contained in this Agreement
may be brought only, as expressly provided in, this Article VIII, and the
indemnification provided for in this Article VIII shall be the sole and
exclusive remedy (except in the case of fraud) for Losses related to or in
connection with such breach.
          8.2 Indemnification of Purchaser by Seller. Subject to the terms and
conditions of this Article VIII, and except when the Loss arises from
Purchaser’s negligence or willful misconduct or the matters contemplated by
Section 8.5, from and after the Closing Date the Seller shall, subject to
Section 8.4, indemnify, defend and hold Purchaser and each of Purchaser’s
Affiliates, directors, officers and employees and the successors and assigns of
any of them (including, without limitation, the Company) (collectively, the
“Purchaser Group”) harmless from and against all Losses, arising from any claim
resulting from, imposed upon or incurred by any member of the Purchaser Group,
directly or indirectly, by reason of or resulting from any misrepresentation or
inaccuracy of any representation or warranty of the Seller contained in or made
pursuant to Articles II or III of this Agreement and/or any breach by Seller of
any of its covenants, agreements or obligations contained in or made pursuant to
this Agreement. Payments to Purchaser under this Section 8.2 shall be made in
reais, calculated at the exchange rate on the date or dates Seller makes payment
or payments to Purchaser.

27



--------------------------------------------------------------------------------



 



          8.3 Indemnification of Seller by Purchaser. Subject to the terms and
conditions of this Article VIII, and except when the Loss arises from Seller’s
negligence or willful misconduct, from and after the Closing Date Purchaser
shall indemnify, defend and hold Seller, its Affiliates and each of their
respective officers, directors, employees, agents and representatives (the
“Seller Group”) harmless from and against all Losses arising from any claim
resulting from, imposed upon or incurred by Seller, directly or indirectly, by
reason of or resulting from any misrepresentation or inaccuracy of any
representation or warranty of Purchaser contained in or made pursuant to
Article IV of this Agreement; and/or any breach by Purchaser of any of its
covenants, agreements or obligations of Purchaser contained in or made pursuant
to this Agreement (including, without limitation, the matters contemplated by
the proviso of the last sentence of Section 5.7). Payments to Seller under this
Section 8.3 shall be made in U.S. currency, calculated at the exchange rate on
the date or dates Purchaser makes payment or payments to Seller or any other
member of the Seller Group.
          8.4 Limitations on Seller’s Indemnification.
          (a) Limitations. Claims for indemnification under Section 8.2 shall be
made by Purchaser or by any other Person of the Purchaser Group in accordance
with the following limits:
     (i) if such claim involves Losses equal to or in excess of US$50,000 (the
“Mini-Basket Amount”); and
     (ii) if such Losses with respect to the claims permitted to be made
pursuant to the foregoing clause (i) exceed in the aggregate an amount equal to
US$500,000 (the “Deductible Amount”), and then only to the extent such Losses
exceed the Deductible Amount.
          (b) Losses Below the Deductible Amount. Notwithstanding the provisions
of this Section 8.4, if claims made prior to the Survival Period Termination
Date do not reach the Deductible Amount, Seller agrees to pay to Purchaser the
aggregate amount of the Losses related to such claims meeting the Mini-Basket
Amount definition and made until the Survival Period Termination Date.
          (c) Indemnification Cap. The aggregate amount of Losses payable by
Seller under this Agreement shall not exceed US$10,000,000 (the “Indemnification
Cap”) in the aggregate.
          (d) Calculation of Losses. The amount of any Loss subject to
indemnification under Section 8.2 or 8.3 shall be calculated net of any
insurance proceeds (net of direct collection expenses, deductibles and co-pays)
or any indemnity, contribution or other similar payment received by Indemnitee
from any third party with respect thereto. To the extent a Loss is reasonably
expected to be covered by such policies, Indemnitee shall use commercially
reasonable efforts to recover under its insurance policies covering such Loss to
the same extent as they would if such Loss were not subject to indemnification
hereunder; provided, however, that nothing in this Section 8.4(d) shall prevent
Indemnitee from also seeking to recover such Loss from Indemnitor while such
insurance claim is pending. In the event that an insurance or

28



--------------------------------------------------------------------------------



 



other recovery is made by Indemnitee with respect to any Loss for which any such
Person has been indemnified hereunder, then a refund equal to the aggregate
amount of the recovery (not to exceed the amount of the applicable
indemnification payment made to it) shall be made promptly to Seller. Indemnitor
shall be subrogated to all rights of Indemnitee and its Affiliates in respect of
any Losses indemnified by Indemnitor.
          8.5 Special Indemnification by Seller.
          (a) General. Notwithstanding any provision to the contrary in this
Agreement or any other agreement contemplated hereby, from and after the Closing
Date, Seller shall indemnify Purchaser against and hold it harmless from any
Losses that result from or arise out of the matters set forth on
Schedule 8.5(a), which shall be excluded from the Seller’s indemnification
obligations and limits under Sections 8.2, 8.4(a), 8.4(b) and 8.4(c).
          (b) Special Seller Indemnification Cap. In no event shall the
aggregate amount of Losses payable by Seller under Section 8.5 exceed
US$8,800,000 (the “Special Seller Indemnification Cap”) in the aggregate.
          (c) Expiration. With respect to the claim noted in item 4 of
Schedule 8.5(a), the Seller’s obligations under this Section 8.5(c) shall expire
on October 27, 2009, unless a Third Party Claim (as defined in Section 8.7(a))
based on a Promissory Note is made with respect thereto prior to such date;
provided that, if the enforceability of such a Promissory Note is tolled prior
to the making of such Third Party Claim, the expiration date of Seller’s
obligation with respect to such Promissory Note under this Section 8.5(c) shall
be extended for a number of days equal to the number of days during which such
enforceability was tolled. With respect to the other matters noted in
Schedule 8.5(a), Seller’s obligations under this Section 8.5(c) shall expire on
the fifteenth anniversary of the Closing Date.
          (d) Payments. Payments to Purchaser under this Section 8.5 shall be
made in reais, calculated at the exchange rate on the date or dates Seller makes
payment or payments to Purchaser.
          8.6 Mitigation. Each Person entitled to indemnification hereunder
shall take commercially reasonable steps to mitigate all Losses after becoming
aware of any event that could reasonably be expected to give rise to any Loss
that is subject to indemnification hereunder.
          8.7 General Procedures Applicable to Claims for Indemnification.
          (a) Third Party Claim. Any request for indemnification by a party
under this Article VIII shall be valid only if the party making the request
(“Indemnitee”) notifies the other party in writing (“Indemnitor”) as promptly as
reasonably practicable by written notice in accordance with Section 10.1
regarding a claim or demand made by any Person (other than a Party or Affiliate
thereof) (“Third Party Claim”). Notice shall specify the nature of the Third
Party Claim, the applicable provision(s) of this Agreement under which the Third
Party Claim arises and, if possible, the amount of, or an estimated amount of,
the Loss and such other information as Indemnitor may reasonably request. No
failure or delay in giving a Third Party Claim Notice and no failure to include
any specific information or any reference to any provision

29



--------------------------------------------------------------------------------



 



of this Agreement or other instrument under which the Third Party Claim arises
shall affect the rights of Indemnitee hereunder, except to the extent that such
failure or delay materially adversely affects the ability of Indemnitor to
defend, settle or satisfy the Third Party Claim.
          (b) Right of Indemnitor to Assume Defense of Claim; Control of the
Defense. Indemnitor, at its sole cost and expense, shall have the right, upon
written notice to Indemnitee to assume the defense of the Third Party Claim if
in such written notice Indemnitor acknowledges in writing that the Third Party
Claim is covered by the indemnification obligations under this Article VIII and
all Losses incurred by Indemnitor shall be included in the calculation of the
maximum amount of indemnification set forth in Section 8.4(c). If Indemnitor
assumes the defense of the Third Party Claim, it shall select reputable counsel
reasonably acceptable to Indemnitee to conduct the defense of the Third Party
Claim and shall defend or settle the same. The contest of the Third Party Claim
may be conducted in the name and on behalf of Indemnitor or Indemnitee, as the
case may be appropriate. If Indemnitor assumes the defense of such claim,
Indemnitor shall have full authority, in consultation with Indemnitee, to
determine all action to be taken with respect to the Third Party Claim, except
that Indemnitor may consent to a settlement or compromise of, or the entry of
any monetary judgment arising from, the Third Party Claim only with the prior
written consent of Indemnitee provided that, the proposed settlement, compromise
or entry: (A) does not contain an admission of guilt or wrongdoing on the part
of Indemnitee, and (B) does not provide for any remedy or sanction against
Indemnitee other than the payment of money that is required to be and is timely
paid by Indemnitor. Should Indemnitor so elect to assume the defense of such
Third Party Claim, Indemnitor will not be liable to Indemnitee for legal
expenses subsequently incurred by Indemnitee in connection with the defense
thereof, unless the Third Party Claim involves potential conflicts of interest
between Indemnitee and Indemnitor. Indemnitor will be liable for the fees and
expenses of counsel employed by Indemnitee for any period during which
Indemnitor has not assumed the defense thereof.
          (c) Cooperation in Defense. If requested by Indemnitor, Indemnitee
shall cooperate with Indemnitor and its counsel, including permitting reasonable
access to books and records, in contesting any Third Party Claim that Indemnitor
elects to contest or, if appropriate, in making any counterclaim against the
Person asserting the Third Party Claim or any cross-complaint against any
Person, but Indemnitor shall reimburse Indemnitee for reasonable out-of-pocket
costs incurred by Indemnitee in so cooperating. With respect to any claims
arising out or relating to Section 8.5, Purchaser shall, and shall cause its
Affiliates to, provide Seller with such assistance as may reasonably be
requested by Seller in connection with any indemnification or defense with
respect to the matters provided for in Section 8.5, including, without
limitation, providing Seller with such information, documents and records and
reasonable access to the services of and consultations with such personnel of
Purchaser or its Affiliates as Seller shall deem reasonably necessary.
          (d) Failure of Indemnitor to Assume Defense. If Indemnitor does not
inform Indemnitee in writing that it will assume the defense of the Third Party
Claim in accordance with the terms hereof within one third of the legal term for
defense or five (5) calendar days, whichever is less, after the receipt of
notice thereof, Indemnitee may, but not in any means shall be obliged to, at
Indemnitor’s sole expense, defend against the Third Party Claim in such manner
as it may deem appropriate, and the expense of such defense shall constitute an
indemnifiable

30



--------------------------------------------------------------------------------



 



Loss, which amounts shall be included in the calculation of the maximum amount
of indemnification set forth in Section 8.4(c). Indemnitor shall have the right,
and Indemnitee shall use its reasonable efforts to afford Indemnitor, to have
its counsel attend, observe and participate in all administrative and judicial
meetings, conferences, hearings and other proceedings in connection with such
defense and to be provided with copies of, or reasonable access to, all
pleadings, notices and other filings in connection with such defense.
          (e) Dispute Resolution. In the event that Indemnitee should have a
claim against Indemnitor under this Article VIII, Indemnitee shall notify
Indemnitor in writing, and in reasonable detail, of such claim as promptly as
reasonably practicable, including (i) the reason why Indemnitee believes that
Indemnitor is or will be obligated to indemnify Indemnitee, (ii) the Loss amount
and (iii) the basis on which Indemnitee has calculated such Loss amount (such
notice shall be referred to as the “Notice of Claim”). If, within twenty
(20) Business Days upon receipt of the Notice of Claim, Indemnitor does not
deliver a notice in writing disputing in good faith such Notice of Claim, then
Indemnitor shall be deemed to have accepted such claim and the Loss amount as
final and binding without amendment or modification and conclusive upon the
parties. For ten (10) Business Days after the receipt of the Notice of Claim,
Indemnitor and Indemnitee shall use reasonable efforts to engage in negotiations
and discussions relating to any matters arising out of or concerning the Notice
of Claim. If Indemnitor and Indemnitee shall fail to resolve any such dispute
during the 10-Business Day period, then the claim in dispute shall be promptly
submitted by Indemnitor (in any event, no later than five (5) Business Days
after the 10-Business Day period) to the Panel in accordance with Section 10.9
of this Agreement. Indemnitor and Indemnitee shall make readily available to the
Panel all relevant books and records, notices and documents, and all other items
reasonably requested by the Panel. Section 10.9 shall govern the resolution of
disagreements among the Parties under this Article VIII.
          8.8 Payment. Indemnitor shall reimburse Indemnitee for Losses incurred
no later than ten (10) days after the final resolution of a Notice of Claim in
accordance with Section 8.7(e) or, with respect to Losses in relation to Third
Party Claims (other than on-going out-of-pocket costs and expenses with respect
thereto), ten (10) days after Indemnitor receives written notice from Indemnitee
reasonably describing the Loss being claimed (“Loss Payment Date”). Failure to
comply with the Loss Payment Date shall cause the Loss amount to be duly
adjusted by IGP-M, plus interest of one percent (1%) per month with respect to
Losses paid in reais.
          8.9 Energy Guarantee.
          (a) For value received, Energy hereby fully, unconditionally and
irrevocably guarantees from and after the Closing Date (the “Energy Guarantee”)
to Purchaser the prompt and punctual payment of any amount Seller is required to
pay under this Agreement, when and as the same shall become due and payable,
subject as to such payment obligations to the terms and conditions of this
Article VIII. Energy’s guarantee obligations include the principal, interest,
fines, fees, costs and other amounts that may be due and payable by Seller under
this Agreement.
          (b) The Energy Guarantee is a first demand guarantee and shall
constitute an autonomous and independent obligation of Energy not being
ancillary to the obligations of Seller under this Agreement. Energy hereby
agrees to cause any such payment to be made as if such payment were made by
Seller. Energy hereby waives diligence, presentment, demand of

31



--------------------------------------------------------------------------------



 



payment, filing of claims with a court in the event of a merger or bankruptcy of
Seller, any right to require a proceeding first against Seller, protest or
notice with respect to any amount payable by Seller under this Agreement and all
demands whatsoever, and covenants that the Energy Guarantee will not be
discharged except by (i) termination of this Agreement according to its terms,
(ii) termination or expiration of Seller’s indemnification obligations under
this Agreement or (iii) payment in full of all amounts due and payable under
this Agreement.
          (c) Energy expressly waives the benefits set forth in Articles 366,
827, 835, 837, 838 and 839 of the Brazilian Civil Code and Article 595 of the
Brazilian Code of Civil Procedure.
          (d) The applicability of the Energy Guarantee shall not be affected or
impaired by any of the following: (i) any extension of time, forbearance or
concession given to Seller; (ii) any assertion of, or failure to assert, or
delay in asserting, any right, power or remedy against Seller; (iii) any
amendment of the provisions of this Agreement; (iv) any failure of Seller to
comply with any requirement of any Law; (v) the dissolution, liquidation,
reorganization or any other alteration of the legal structure of Seller;
(vi) any invalidity or unenforceability of any provision of this Agreement; or
(vii) any other circumstance (other than complete payment by Seller or Energy)
which might otherwise constitute a legal or equitable discharge or defense of a
surety or a guarantor.
          (e) Energy shall be subrogated to all rights of Seller against
Purchaser based on and to the extent of any amounts paid to Purchaser by Energy
pursuant to the provisions of the Energy Guarantee.
          (f) All notices under this Article VIII from Purchaser or any member
of the Purchaser Group shall be given to Seller and Energy concurrently.
ARTICLE IX
DEFINITIONS AND INTERPRETATION
          9.1 Defined Terms. The following terms are defined in the
corresponding Sections of this Agreement:

      Defined Term   Section Reference
 
   
Affiliate Contracts
  Section 3.15
Agreement
  Preamble
Arbitration Expenses
  Section 10.9
Balance Sheet
  Section 3.3(a)
Breach Notice
  Section 7.1(f)
Closing
  Section 1.3
Closing Date
  Section 1.3
Common Shares
  Recitals
Company
  Preamble
Company Disclosure Letter
  Article III

32



--------------------------------------------------------------------------------



 



      Defined Term   Section Reference
Company Financial Statements
  Section 3.3(a)
Company Material Contracts
  Section 3.11(a)
Company Permits
  Section 3.9(a)
Company Plans
  Section 3.8(a)
Company Required Consents
  Section 3.1(c)
Company Required Statutory Approvals
  Section 3.1(d)
Continuing Employees
  Section 5.6(a)
Contracting Party
  Section 3.11(a)
Deductible Amount
  Section 8.4(a)(ii)
Director Shareholder
  Recitals
Dispute
  Section 10.9
Energy
  Preamble
Energy Guarantee
  Section 8.9
Guarantees
  Section 5.16
ICC
  Section 10.9
Indemnification Cap
  Section 8.4(c)
Indemnitee
  Section 8.7(a)
Indemnitor
  Section 8.7(a)
Intellectual Property
  Section 3.14
Leased Real Property
  Section 3.10(a)
Loss Payment Date
  Section 8.8
Outside Date
  Section 7.1(d)
Owned Real Property
  Section 3.10(a)
Mini-Basket Amount
  Section 8.4(a)(i)
Notice of Claim
  Section 8.7(e)
Panel
  Section 10.9
Party
  Preamble
Preferred Shares
  Recitals
Purchase Price
  Section 1.2
Purchaser
  Preamble
Purchaser Disclosure Letter
  Article IV
Purchaser Group
  Section 8.2
Purchaser Required Consents
  Section 4.2(b)
Purchaser Required Statutory Approvals
  Section 4.2(c)
Rules
  Section 10.9
Seller
  Preamble
Seller Disclosure Letter
  Article II
Seller Group
  Section 8.3
Seller Required Statutory Approvals
  Section 2.3(c)
Shares
  Recitals
Special Seller Indemnification Cap
  Section 8.5(b)
Survival Period Termination Date
  Section 8.1(a)

33



--------------------------------------------------------------------------------



 



      Defined Term   Section Reference
Third Party Claim
  Section 8.7(a)
Transaction
  Section 1.1
Violation
  Section 2.3(b)

          9.2 Definitions. Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement, the following terms will have the meanings indicated below:
     “Affiliate” means, with respect to any Person or group of Persons, a Person
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person or group of Persons.
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities or other Equity Interests, by contract or credit
arrangement, as trustee or executor, or otherwise. Solely for the purpose of the
preceding sentence, a company is “directly controlled” by another company or
companies holding shares carrying the majority of votes exercisable at a general
meeting (or its equivalent) of the first mentioned company; and a particular
company is “indirectly controlled” by a company or companies (hereinafter called
the “parent company or companies”) if a series of companies can be specified,
beginning with the parent company or companies and ending with the particular
company, so related that each company of the series except the parent company or
companies is directly controlled by one or more of the preceding companies in
the series.
     “ANEEL” means Agência Nacional de Energia Elétrica, the Brazilian
Electricity Regulatory Agency.
     “Brazilian GAAP” means the Princípios Fundamentais de Contabilidade, the
Brazilian Basic Principles of Accounting, as applied by the CVM and the CFC, in
effect from time to time, consistently applied.
     “Business Day” means a day other than a Saturday, a Sunday or any other day
on which banks are not required to be open or are authorized to close in New
York, New York and São Paulo, Brazil.
     “CFC” means Conselho Federal de Contabilidade, the Brazilian accounting
authority.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Company Material Adverse Effect” means any material adverse effect on the
business, properties, financial condition or results of operations of the
Company and the Company Subsidiaries taken as a whole; provided, however, that
the term “Company Material Adverse Effect” shall not include effects that result
from or are consequences of (i) changes in financial, securities or currency
markets, changes in prevailing interest

34



--------------------------------------------------------------------------------



 



rates or foreign exchange rates, changes in general economic conditions, changes
in electricity, gas or other fuel supply and transmission and transportation
markets, including changes to market prices for electricity, steam, natural gas
or other commodities, or effects of weather or meteorological events,
(ii) changes in Law, rule or regulation of any Governmental Entity or changes in
regulatory conditions in Brazil or any state or municipality in which the
Company operates, (iii) changes in accounting standards, principles or
interpretations, (iv) events or changes that are consequences of hostility,
terrorist activity, acts of war or acts of public enemies, (v) the negotiation,
announcement, execution, delivery, consummation or pendency of this Agreement or
the transactions contemplated by this Agreement or any action by Seller or its
Affiliates contemplated by or required by this Agreement or (vi) actions taken
or not taken solely at the request of Purchaser.
     “Company Subsidiary” means each of the Persons set forth on Schedule
3.2(b).
     “Confidentiality Agreement” means the Confidentiality Agreement, dated
March 22, 2007, between CPFL Energia S.A. and J.P. Morgan Securities Inc., on
behalf of an Affiliate of Seller.
     “Consent” means any consent, approval, authorization, order, filing,
registration or qualification of, by or with any Person.
     “CVM” means the Comissão de Valores Mobiliários, which is the functional
equivalent in Brazil of the United States Securities and Exchange Commission.
     “Depositary Agent” means Banco Itaú S.A., the financial institution acting
as the depositary of the Shares.
     “Environmental Law” means any Brazilian federal, state, or local Law
relating to (a) the treatment, disposal, emission, discharge, Release or
threatened Release of Hazardous Substances or (b) the preservation and
protection of the environment (including natural resources, air and surface or
subsurface land or waters).
     “Equity Interests” means shares of capital stock or other equity interests
of any Person, as the case may be.
     “Financing Facility” means an obligation of the Company or any Company
Subsidiary for borrowed money.
     “Governmental Entity” means any federal, state, municipal or local
governmental or quasi-governmental or regulatory authority, agency, court,
commission or other similar entity in the United States or any non-U.S.
jurisdiction.
     “Governmental Order” means any order, decree, ruling, injunction, judgment
or similar act of or by any Governmental Entity.
     “Hazardous Substance” means (a) any material, substance or waste (whether
liquid, gaseous or solid) that (i) requires removal, remediation or reporting
under any

35



--------------------------------------------------------------------------------



 



Environmental Law, or is listed, classified or regulated as a “hazardous waste”
or “hazardous substance” (or other similar term) pursuant to any applicable
Environmental Law or (ii) is regulated under applicable Environmental Laws as
being, toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous, (b) any petroleum product or
by-product, petroleum-derived substances wastes or breakdown products, asbestos
or polychlorinated biphenyls, and (c) any ash, scrubber residue, boiler slag,
coal combustion byproducts or waste and flue desulfurization.
     “IGP-M” means Índice Geral de Preços ao Mercado, the general inflation
index calculated by Fundação Getúlio Vargas and used to adjust electricity rates
in Brazil.
     “Knowledge” when used with respect to: (i) the Company, means the actual
knowledge of any fact, circumstance or condition of those officers of the
Company set forth on Schedule 9.2(a) of the Company Disclosure Letter;
(ii) Seller, means the actual knowledge of any fact, circumstance or condition
of those officers and employees of Seller and its Affiliates set forth on
Schedule 9.2(b) of the Seller Disclosure Letter; and (iii) Purchaser, means the
actual knowledge of any fact, circumstance or condition of those officers of
Purchaser and its Affiliates, as the case may be, set forth on Schedule 9.2(c)
of the Purchaser Disclosure Letter.
     “Law” means any law, statute, ordinance, regulation or rule of or by any
Governmental Entity or any arbitrator.
     “Liabilities” means any and all known liabilities or indebtedness of any
nature (whether direct or indirect, absolute or contingent, liquidated or
unliquidated, due or to become due, accrued or unaccrued, matured or unmatured,
asserted or unasserted, determined or determinable and whenever or however
arising).
     “Lien” means any lien, claim, security interest, encumbrance or other
adverse claim.
     “Losses” means all losses and damages amounts, liabilities, costs,
expenses, awards, judgments, whether or not resulting from Third Party Claim
(including reasonable attorney’s and accountants fees and expenses) based, where
applicable, upon a final and/or non-appealable decision or other final
resolution by settlement or otherwise of a demand, claim, suit, action.
     “Operating Contract” means any written agreement or contract providing for
(i) the purchase, sale, supply, transportation, disposal or distribution of
electricity, fuel or any byproduct from electricity generation and (ii) the
operation and maintenance of any assets of the Company.
     “Organizational Documents” means, with respect to any corporation, its
articles or certificate of incorporation, memorandum or articles of association
and by-laws or documents of similar substance; with respect to any limited
liability company, its articles or certificate of organization, formation or
association and its operating agreement or limited liability company agreement
or documents of similar substance; with respect to

36



--------------------------------------------------------------------------------



 



any limited partnership, its certificate of limited partnership and partnership
agreement or documents of similar substance; with respect to a sociedade anônima
de capital aberto, its estatuto social; and with respect to any other entity,
documents of similar substance to any of the foregoing.
     “Permits” means all permits, licenses, franchises, registrations,
variances, authorizations, Consents, orders, certificates and approvals obtained
from or otherwise made available by any Governmental Entity or pursuant to any
Law.
     “Permitted Liens” means (a) Liens for Taxes (i) not due and payable or (ii)
which are being contested in good faith by appropriate proceeding and for which
adequate reserves have been established, (b) Liens of warehousemen, mechanics
and materialmen and other similar statutory Liens incurred in the ordinary
course of business, (c) any Liens that do not materially detract from the value
of any of the applicable property, rights or assets of the businesses or
materially interfere with the use thereof as currently used, (d) zoning,
entitlement, conservation, restriction or other land use or environmental
regulation by any Governmental Entity, (e) any Lien arising under (i) the
Organizational Documents of the Company and each Company Subsidiary or (ii) any
shareholders or similar agreement to which of the Company or any Company
Subsidiary is a party or by which it is bound and (f) any Lien in connection
with or permitted by a Financing Facility.
     “Person” means any natural person, firm, partnership, association,
corporation, company, joint venture, trust, business trust, Governmental Entity
or other entity.
     “Purchaser Material Adverse Effect” means any material adverse effect on
(a) the business, assets, financial condition or results of operations of
Purchaser and its Subsidiaries taken as a whole or (b) the ability of Purchaser
to timely consummate the transactions contemplated by this Agreement or perform
its obligations hereunder.
     “Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Substance into the environment.
     “Seller Material Adverse Effect” means, with respect to Seller, any
material adverse effect on the ability of Seller to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder.
     “Shareholders Agreement” dated April 20, 2005 between Companhia CMS
Distribuidora Ltda. and Eduardo Dias Roxo Nobre.
     “Subsidiary” means, with respect to any Person (for the purposes of this
definition, the “parent”), any other Person (other than a natural person),
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by the parent or by one
or more of its Subsidiaries or by the parent and any one or more of its
Subsidiaries.

37



--------------------------------------------------------------------------------



 



     “Tax” or “Taxes” means federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, environmental, stamp,
franchise, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, value added, transfer or excise tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, imposed by any Governmental Entity.
     “Tax Returns” means all tax returns, declarations, statements, reports,
schedules, forms and information returns and any amendments to any of the
foregoing relating to Taxes.
          9.3 Interpretation. In this Agreement, unless otherwise specified, the
following rules of interpretation apply:
          (a) references to Sections, Schedules, Seller Disclosure Letter,
Company Disclosure Letter, Purchaser Disclosure Letter, Exhibits and Parties are
references to sections or sub-sections, schedules in the Seller Disclosure
Letter, the Company Disclosure Letter and Purchaser Disclosure Letter, as the
case may be, the Seller Disclosure Letter, the Company Disclosure Letter,
Purchaser Disclosure Letter, annexes and exhibits of, and parties to, as
applicable, this Agreement;
          (b) the section and other headings contained in this Agreement are for
reference purposes only and do not affect the meaning or interpretation of this
Agreement;
          (c) words importing the singular include the plural and vice versa;
          (d) references to the word “including” do not imply any limitation;
          (e) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
          (f) all accounting terms not otherwise defined herein have the
meanings assigned thereto under Brazilian GAAP;
          (g) references to “R$” refer to Brazilian reais; and
          (h) references to “US$” refer to U.S. dollars.
ARTICLE X
GENERAL PROVISIONS
          10.1 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given on if (a) delivered
personally, (b) mailed by certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery, or (d) sent by fax or
telegram, as follows:

38



--------------------------------------------------------------------------------



 



(a) if to Purchaser,
CPFL Energia S.A.
Rodovia Campinas Mogi-Mirim
13088-900 Campinas SP, Brazil
Fax: (55-19) 3756-8111
Attention: Sergio de Britto Pereira Figueira
with a copy to:
Tozzini Freire Teixeira e Silva Advogados
R. Borges Lagoa, 1328
04038-904 São Paulo SP, Brazil
Fax: (55-11) 5086-5111
Attention: José Luis de Salles Freire
Mauro Eduardo Guizeline
(b) if to Seller,
CMS Electric & Gas, L.L.C.
c/o CMS Energy Corporation
One Energy Plaza
Jackson, MI 49201
Fax: (517) 788-1671
Attention: General Counsel
with a copy to Seller’s counsel:
Demarest e Almeida Advogados
Av. Pedroso de Moraes, 1201
05419-001 São Paulo SP, Brazil
Fax: (55-11) 2245-1700
Attention: Rogerio Lessa
with a copy to Seller’s U.S. counsel:
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Fax: (212) 839-5599
Attention: Lori Anne Czepiel
Jack I. Kantrowitz
(c) if to the Company,
CMS Energy Brasil S.A.
Rua Vigato, 1620
13820-000 Jaguaríúna SP, Brazil,

39



--------------------------------------------------------------------------------



 



Fax: (55-19) 3837-4564
Attention: General Counsel
(d) if to Energy,
CMS Energy Corporation
One Energy Plaza
Jackson, MI 49201
Fax: (517) 788-1671
Attention: General Counsel
or, in each case, at such other address as may be specified in writing to the
other Parties and Energy.
     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received, if by personal delivery, certified or
registered mail or next-day or overnight mail or delivery, on the day delivered
or, if by fax or telegram, on the next Business Day following the day on which
such fax or telegram was sent, provided that a copy is also sent by certified or
registered mail. All notices under this Agreement for Purchaser or any member of
the Purchaser Group shall be given to Seller and to Energy concurrently. For the
purposes of this Section 10.1, notice to the Company shall not constitute notice
to Seller and/or Energy, and vice versa.
          10.2 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties, Energy and their respective heirs, successors and
permitted assigns.
          10.3 Assignment; Successors; Third-Party Beneficiaries.
          (a) This Agreement is not assignable by any Party or Energy without
the prior written consent of all of the other Parties and Energy, as the case
may be, and any attempt to assign this Agreement without such consent shall be
void and of no effect; provided, however, that Purchaser may assign its rights
and obligations hereunder to one or more of its Affiliates (upon prior written
notice to Seller), provided that Purchaser remains irrevocably and
unconditionally liable for all such rights and obligations; provided, however,
that no such assignment shall be permitted if such assignment shall impair,
delay or otherwise adversely affect the consummation of the Transaction and the
other transactions contemplated hereby.
          (b) This Agreement shall inure to the benefit of, and be binding on
and enforceable by and against, the successors and permitted assigns of the
respective Parties and Energy, whether or not so expressed.
          (c) This Agreement is intended for the benefit of the Parties and
Energy and does not grant any rights to any third parties.
          10.4 Amendment; Waivers; etc. No amendment, modification or discharge
of this Agreement, and no waiver under this Agreement, shall be valid or binding
unless set forth in writing and duly executed by the Parties and Energy, as the
case may be, against whom enforcement of the amendment, modification, discharge
or waiver is sought. Any such waiver

40



--------------------------------------------------------------------------------



 



shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of any of the Parties or
Energy, as the case may be, granting such waiver in any other respect or at any
other time. The waiver by any of the Parties or Energy, as the case may be, of a
breach of or a default under any of the provisions of this Agreement, or any
failure or delay to exercise any right or privilege under this Agreement, shall
not be construed as a waiver thereof or otherwise affect any of such provisions,
rights or privileges under this Agreement. The Parties and Energy shall amend
this Agreement to make a wholly owned direct subsidiary of Purchaser a party
hereto, provided that Purchaser agrees to cause any such Affiliate to enter into
an amendment to this Agreement in accordance herewith pursuant to which
Purchaser and such Affiliate shall provide that each of the respective
representations, warranties, covenants and agreements made in this Agreement by
Purchaser shall constitute the joint and several representations, warranties,
covenants and agreements of each of Purchaser and such Affiliate; provided,
further, that no amendment shall be permitted if such amendment shall impair,
delay or otherwise adversely affect the consummation of the Transaction and the
other transactions contemplated hereby and, in any event, after the tenth
Business Day following the date hereof.
          10.5 Entire Agreement.
          (a) This Agreement (including the Exhibits and the Seller Disclosure
Letter, Company Disclosure Letter and Purchaser Disclosure Letter referred to in
or delivered under this Agreement) and the Confidentiality Agreement contains
the entire agreement between the parties relating to the subject matter of this
Agreement to the exclusion of any terms implied by Law which may be excluded by
contract and supersedes all prior agreements and understandings, both written
and oral, among the Parties and Energy with respect to such subject matters.
Each of Party and Energy acknowledges that it has not been induced to enter this
Agreement by and, in agreeing to enter into this Agreement, it has not relied
on, any representations and warranties except as expressly stated or referred to
in this Agreement.
          (b) The liability of any Party or Energy shall be limited or excluded
as set out in this Agreement if and to the extent such limitations or exclusions
apply, except for fraud.
          10.6 Severability. Any term or provision of this Agreement that is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction or other authority declares that any term or provision
hereof is invalid, void or unenforceable, each of the Parties and Energy agree
that the court making such determination, to the greatest extent legally
permissible, shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

41



--------------------------------------------------------------------------------



 



          10.7 Counterparts. This Agreement may be executed and delivered
(including via facsimile) in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument.
          10.8 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of Brazil.
          10.9 Arbitration. Any dispute, action, claim or controversy of any
kind related to, arising from or in connection with this Agreement or the
relationship of the parties under this Agreement (the “Dispute”) whether based
on contract, tort, common law, equity, statute, regulation, order or any other
source of law, shall be finally settled before the International Chamber of
Commerce (“ICC”) under the Rules of Arbitration (the “Rules”) of the ICC by
three (3) arbitrators designated by the Parties (the “Panel”). Seller (or
Energy, to the extent applicable for the limited purposes relating to
Section 8.9), on the one hand, and Purchaser, on the other hand, shall each
designate one arbitrator to serve on the Panel. The third arbitrator shall be
designated by the two arbitrators designated by such parties. If either party
fails to designate an arbitrator within thirty (30) days after the filing of the
Dispute with the ICC, such arbitrator shall be appointed in the manner
prescribed by the Rules. An arbitration proceeding hereunder shall be conducted
in New York, New York, and shall be conducted in the English language. The
decision or award of the Panel shall be in writing and shall be final and
binding on each of the Parties and Energy. The Panel shall award the prevailing
party all fees and expenses incurred in connection with the arbitration,
including, without limitation, attorneys’ fees and costs, arbitration
administrative fees charged by the ICC, Panel member fees and costs, and any
other costs associated with the arbitration (the “Arbitration Expenses”);
provided, however, that if the claims or defenses are granted in part and
rejected in part, the Panel shall proportionately allocate between Seller (or
Energy, to the extent applicable for the limited purposes relating to
Section 8.9), on the one hand, and Purchaser, on the other hand, the Arbitration
Expenses in accordance with the outcomes. The Panel may only award damages as
provided for under the terms of this Agreement and in no event may punitive,
consequential and/or special damages be awarded. In the event of any conflict
between the Rules and any provision hereof, this Agreement shall govern.
          10.10 Limitation on Damages. Noe of the Parties nor Energy, shall,
under any circumstance, have any liability to any of the other parties, for any
special, indirect, consequential or punitive damages claimed by any such other
party, under the terms of or due to any breach or non-performance of this
Agreement, including lost profits, loss of revenue or income, cost of capital,
or loss of business reputation or opportunity.
          10.11 Enforcement. Each of the Parties and Energy agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not to be performed in accordance with the terms hereof and that
Seller shall be entitled to specific performance of the terms hereof in addition
to any other remedies at law or in equity.
          10.12 No Right of Set-Off. Purchaser, for itself and its successors
and permitted assigns, hereby unconditionally and irrevocably waives any rights
of set-off, netting, offset, recoupment, or similar rights that such Purchaser
or any of its successors and permitted assigns has or may have with respect to
the payment of the Purchase Price or any other payments to be made by Purchaser
pursuant to this Agreement or any other document or instrument delivered by
Purchaser in connection herewith.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties and Energy have duly executed this
Agreement as of the date first above written.

            CMS ELECTRIC & GAS, L.L.C.
      By:   /s/ Joseph P. Tomasik         Name:   Joseph P. Tomasik       
Title:   Vice President     

ACKNOWLEDGMENT

     
State of New York
  )
 
  )
County of New York
  )

     On this 12th day of April, 2007, before me, Adriel I. Cepeda Derieux, a
duly appointed Notary Public in and for the County of New York, State of New
York, United States of America, appeared Joseph P. Tomasik, to me known and
known to me to be the Vice President of CMS Electric & Gas, L.L.C., and the
person who executed the foregoing instrument personally acknowledged to me that
in this capacity and with authority to issue this document he executed the same.

                  /s/ Adriel I. Cepeda Derieux       Adriel I. Cepeda Derieux   
Notary Public, New York County
New York, U.S.A.
My Commission expires  August 29, 2009     

Brasil

S-1



--------------------------------------------------------------------------------



 



            CMS ENERGY BRASIL S.A.
      By:   /s/ Joseph P. Tomasik         Name:   Joseph P. Tomasik       
Title:   Chairman              By:   /s/ Rajesh Swaminathan         Name:  
Rajesh Swaminathan             

ACKNOWLEDGMENT

     
State of New York
  )
 
  )
County of New York
  )

     On this 12th day of April, 2007, before me, Adriel I. Cepeda Derieux, a
duly appointed Notary Public in and for the County of New York, State of New
York, United States of America, appeared Joseph P. Tomasik, to me known and
known to me to be the Chairman of CMS Energy Brasil S.A., and the person who
executed the foregoing instrument personally acknowledged to me that in this
capacity and with authority to issue this document he executed the same.

                  /s/ Adriel I. Cepeda Derieux       Adriel I. Cepeda Derieux   
  Notary Public, New York County
New York, U.S.A.
My Commission expires  August 29, 2009     

Brasil

S-2



--------------------------------------------------------------------------------



 



            CPFL ENERGIA S.A.
      By:   /s/ Reni Antonio da Silva         Name:   Reni Antonio da Silva     
  Title:   Strategy and Regulation V.P.              By:   /s/ Jose Antonio de
Almeida Filippo         Name:   José Antonio de Almeida Filippo        Title:  
CFO     

ACKNOWLEDGMENT

     
State of New York
  )
 
  )
County of New York
  )

     On this 12th day of April, 2007, before me, Adriel I. Cepeda Derieux, a
duly appointed Notary Public in and for the County of New York, State of New
York, United States of America, appeared Reni Antonio da Silva and José Antonio
de Almeida Filippo, to me known and known to me to be the Strategy and
Regulation V.P. and CFO, respectively, of CPFL Energia S.A., and each of the
persons who executed the foregoing instrument personally acknowledged to me that
in this capacity and with authority to issue this document he executed the same.

                  /s/ Adriel I. Cepeda Derieux       Adriel I. Cepeda Derieux   
  Notary Public, New York County
New York, U.S.A.
My Commission expires August 29, 2009    

Brasil

S-3



--------------------------------------------------------------------------------



 



Acknowledged solely for the limited purposes
of Section 8.9 as of the 12th day of April, 2007:

          CMS ENERGY CORPORATION
      By:   /s/ David W. Joos         Name:   David W. Joos        Title:  
President and Chief Executive Officer       

ACKNOWLEDGMENT
     On this 12th day of April, 2007, before me, Joyce H. Norkey, a duly
appointed Notary Public in and for the County of Jackson, State of Michigan,
United States of America, appears David W. Joos, to me known and known to me to
be the President and Chief Executive Officer of CMS Energy Corporation, and the
person who executed the foregoing instrument personally acknowledged to me that
in this capacity and with authority to issue this document he executed the same.

                  /s/ Joyce H. Norkey       Joyce H. Norkey      Notary Public,
Jackson County
Michigan, U.S.A.
My Commission expires September 7, 2012    

Brasil

S-4



--------------------------------------------------------------------------------



 



                      Witnessed by:                
/s/ Tobias Bremer
          /s/ Fabio H. Bicado                      
Name:  Tobias Bremer
          Name:  Fabio H. Bicado        
Title:    Vice-President
          Title:    Director        
Date:    4/12/07
          Date:    4/12/07        

Brasil

S-5



--------------------------------------------------------------------------------



 



EXHIBIT A to SHARE PURCHASE AGREEMENT
SELLER DISCLOSURE LETTER
to
SHARE PURCHASE AGREEMENT
by and among
CMS ELECTRIC & GAS, L.L.C.,
CMS ENERGY BRASIL S.A.,
and
CPFL ENERGIA S.A.
together with
CMS ENERGY CORPORATION
(solely for the limited purposes of Section 8.9)
Dated as of April 12, 2007



--------------------------------------------------------------------------------



 



2

SELLER DISCLOSURE LETTER
to
SHARE PURCHASE AGREEMENT
by and among
CMS ELECTRIC & GAS, L.L.C.,
CMS ENERGY BRASIL, S.A.,
and
CPFL ENERGIA S.A.
Dated as of April 12, 2007
     This Seller Disclosure Letter is being furnished by CMS Electric & Gas,
L.L.C. (“Seller”) to CPFL Energia S.A. (“Purchaser”) in connection with the
Share Purchase Agreement dated as of April 12, 2007 (the “Agreement”) by and
among Seller, CMS Energy Brasil S.A. and CPFL Energia S.A. Unless the context
otherwise requires, all capitalized terms used in this Seller Disclosure Letter
shall have the respective meanings assigned to them in the Agreement.
     The contents of this Seller Disclosure Letter are qualified in their
entirety by reference to the specific provisions of the Agreement, and are not
intended to constitute, and shall not be construed as constituting,
representations or warranties of Seller, except as and to the extent provided in
the Agreement.
     Nothing in this Seller Disclosure Letter shall constitute an admission that
any information disclosed, set forth or incorporated by reference in this Seller
Disclosure Letter, either individually or in the aggregate, is material, or
would result in a Seller Material Adverse Effect. No disclosure made in this
Seller Disclosure Letter (i) shall be deemed to modify in any respect the
standard of materiality or any other standard for disclosure set forth in the
Agreement or (ii) relating to any possible breach or violation of any agreement,
contract, Law or Governmental Order shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.



--------------------------------------------------------------------------------



 



3

     Notwithstanding anything to the contrary contained in this Seller
Disclosure Letter or in the Agreement, the information and disclosures contained
in each schedule hereto shall be deemed to be disclosed and incorporated by
reference in each of the other schedules hereto as though fully set forth in
such other schedules.
     Headings have been inserted herein for convenience of reference only and
shall to no extent have the effect of amending or changing the express
description of this Seller Disclosure Letter as contemplated by the Agreement or
the express description of the Sections of the Agreement.



--------------------------------------------------------------------------------



 



4

Schedule 2.2.
Shares
CMS Energy Brasil S.A.

                                                      Ordinary Shares  
Preferred Shares   Total Shares Shareholders   Quantity   % Participation  
Quantity   % Participation   Quantity   % Participation
CMS Electric and Gas LLC
    94.810.080       100,0000       94.810.075       100,0000       189.620.155
      100,0000  
Sergio Omar Vulijscher
    0       0,0000       1       0,0000       1       0,0000  
Joseph Paul Tomasik
    0       0,0000       1       0,0000       1       0,0000  
Rajesh Swaminathan
    0       0,0000       1       0,0000       1       0,0000  
Rogério Cruz Themudo Lessa
    0       0,0000       1       0,0000       1       0,0000  
Patrick Charles Morin Junior
    0       0,0000       1       0,0000       1       0,0000  
 
                                               
Total
    94.810.080       100,00       94.810.080       100,00       189.620.160    
  100,00  
 
                                               



--------------------------------------------------------------------------------



 



5

Schedule 2.3(c)
Seller Required Statutory Approvals
1. ANEEL — According to Article 27 of Federal Law No. 8,987, of February 13,
1995 (the Brazilian concessions law), any change of control of concessionaries
(including distribution and generation companies) or companies authorized to
render public services (commercialization companies) in Brazil must be submitted
for prior approval with the Brazilian National Electricity Agency (Agência
Nacional de Energia Elétrica) — ANEEL. The respective application filed with
ANEEL must be submitted along with all documentation necessary to evidence the
legal existence, as well as the financial, operational and technical capacity of
such applicant to assume all obligations under a concession contract.
2. CADE — According to Article 54 of Federal Law No. 8,884, of June 11, 1994,
any acts or transactions capable of hindering or affecting competition in any
manner as well as all acts resulting in the concentration of a relevant market
share in Brazil shall be presented to CADE - Administrative Council for Economic
Defense (Conselho Administrativo de Defesa Econômica) for its analysis and
approval. All acts of concentration, whether or not against the economic order
shall be submitted to CADE for examination. Brazilian law requires that any type
of agreement or arrangement be submitted to the anti-trust agencies, if: (a) the
consummation contemplated in any such agreement or arrangement of transactions
result in the control of a market share in excess of twenty percent (20%) of a
given market; or (b) any of the entities involved in the transaction or the
respective “group of companies” to which they belong (including the resulting
entity or combined transaction) has gross revenues during the preceding fiscal
year equal to or in excess of R$400,000,000. The CADE clearance process
typically takes 6 to 9 months. The filing must be done, in this transaction,
within 15 Business Days after the date of the execution of the Agreement.



--------------------------------------------------------------------------------



 



6

Schedule 9.2(b)
Seller Knowledge Group
Joseph Paul Tomasik
Rajesh Swaminathan



--------------------------------------------------------------------------------



 



EXHIBIT B to SHARE PURCHASE AGREEMENT
COMPANY DISCLOSURE LETTER
to
SHARE PURCHASE AGREEMENT
by and among
CMS ELECTRIC & GAS, L.L.C.,
CMS ENERGY BRASIL S.A.,
and
CPFL ENERGIA S.A.
together with
CMS ENERGY CORPORATION
(solely for the limited purposes of Section 8.9)
Dated as of April 12, 2007



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
 
       
Definitions
    3  
Schedule 3.1(c)(i) Company Required Consents
    4  
Schedule 3.1(c)(ii) Non contravention
    6  
Schedule 3.1(d) Company Required Statutory Approvals
    7  
Schedule 3.2(b) Company Subsidiaries
    8  
Schedule 3.2(c) Agreements regarding Shares and Equity Interests
    12  
Schedule 3.3(a) Financial Statements
    13  
Schedule 3.3(b) Undisclosed Liabilities
    18  
Schedule 3.4(a) Absence of Certain Changes or Events
    29  
Schedule 3.5 Tax Matters
    30  
Schedule 3.6 Litigation
    34  
Schedule 3.7(a) Compliance with Laws
    48  
Schedule 3.8(a) Employee Benefits
    50  
Schedule 3.8(b) Employee Benefits
    51  
Schedule 3.8(e) Employee Benefits
    52  
Schedule 3.9(a) Permits
    53  
Schedule 3.10(a) Real Property
    54  
Schedule 3.11(a) Contracts
    56  
Schedule 3.11(b)(i) Contracts
    63  
Schedule 3.11(b)(ii) Contracts
    64  
Schedule 3.12 Environmental Matters
    65  
Schedule 3.13(a) Labor Matters
    67  
Schedule 3.13(b) Labor Matters
    68  
Schedule 3.15 Affiliate Contracts
    69  
Schedule 3.16 Insurance
    70  
Schedule 9.2(a) Company Knowledge Group
    71  



--------------------------------------------------------------------------------



 



 

2

COMPANY DISCLOSURE LETTER
to
SHARE PURCHASE AGREEMENT
by and among
CMS ELECTRIC & GAS, L..L.C.,
CMS ENERGY BRASIL S.A.,
and
CPFL ENERGIA S.A.
Dated as of April 12, 2007
     This Company Disclosure Letter is being furnished by CMS Energy Brasil S.A.
(the “Company”) to CPFL Energia S.A. (“Purchaser”) in connection with the Share
Purchase Agreement dated as of April 12, 2007 (the “Agreement”) by and among CMS
Electric & Gas, L.L.C., the Company and the Purchaser. Unless the context
otherwise requires, all capitalized terms used in this Company Disclosure Letter
shall have the respective meanings assigned to them in the Agreement or in the
chart set forth below.
     The contents of this Company Disclosure Letter are qualified in their
entirety by reference to the specific provisions of the Agreement, and are not
intended to constitute, and shall not be construed as constituting,
representations or warranties of the Company, except as and to the extent
provided in the Agreement.
     Nothing in this Company Disclosure Letter shall constitute an admission
that any information disclosed, set forth or incorporated by reference in this
Company Disclosure Letter, either individually or in the aggregate, is material,
or would result in a Company Material Adverse Effect. No disclosure made in this
Company Disclosure Letter (i) shall be deemed to modify in any respect the
standard of materiality or any other standard for disclosure set forth in the
Agreement or (ii) relating to any possible breach or violation of any agreement,
contract, Law or Governmental Order shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
     Notwithstanding anything to the contrary contained in this Seller
Disclosure Letter or in the Agreement, the information and disclosures contained
in each schedule hereto shall be deemed to be disclosed and incorporated by
reference in each of the other schedules hereto as though fully set forth in
such other schedules.
     Headings have been inserted herein for convenience of reference only and
shall to no extent have the effect of amending or changing the express
description of this Company Disclosure Letter as contemplated by the Agreement
or the express description of the Sections of the Agreement.



--------------------------------------------------------------------------------



 



3

Definitions

     
CAIUÁ
  Caiuá Serviços de Eletricidade S.A.
CEB
  Companhia Energética de Brasília
CEB LAJEADO
  CEB Lajeado S.A.
CELPA
  Centrais Elétricas do Pará S.A.
CELTINS
  Companhia de Energia Elétrica do Estado de Tocantins
CEMAT
  Centrais Elétricas Matogrosseneses S.A.
CJE
  Companhia Jaguari de Energia
CJGE
  Companhia Jaguari de Geração de Energia
CLFM
  Companhia Luz e Força de Mococa
CMSD
  CMS Energy Brasil S.A.
CPEE
  Companhia Paulista de Energia Elétrica
CPEEQ
  CMS Energy Equipamentos, Serviços, Indústria e Comércio S.A.
CSPE
  Companhia Sul Paulista de Energia
EDP
  EDP Brasil Serviços Corporativos Ltda.
EDP LAJEADO
  EDP Lajeado Energia S.A.
INVESTCO
  Investco S.A.
PAULISTA LAJEADO
  Paulista Lajeado Energia S.A.
REDE LAJEADO
  Rede Lajeado de Energia S.A.
SUL PAULISTA
  Companhia Sul Paulista de Energia



--------------------------------------------------------------------------------



 



4

Schedule 3.1(c)(i)
Company Required Consents
i. SHAREHOLDERS AGREEMENTS
None of the following Shareholders Agreements require any consent. However,
pursuant to the terms and conditions of the following Shareholders Agreements,
the Company or the Company Subsidiary party to such Shareholders Agreement, as
the case may be, may be required to take certain action in connection with the
transactions contemplated by the Share Purchase Agreement
1. Shareholders Agreement (Acordo de Acionistas), dated April 20, 2005. Parties:
Company (under its former name, Companhia CMS Distribuidora Ltda.); Eduardo Dias
Roxo Nobre (“EDRN”). Intervening Parties: CPEE, CSPE, CJE, Mococa, CJGE, CPEEQ.
2. Shareholders Agreement (Acordo de Acionistas), dated February 15, 2006.
Parties: CJGE, Centrais Elétricas Brasileiras S.A. — Eletrobras. Intervening
Parties: Paulista Lajeado.
3. Shareholders Agreement (Acordo de Acionistas), dated November 17, 1997.
Parties: Shareholders representing Investco’s voting capital. Intervening Party:
Investco
ii. BNDES FINANCING AGREEMENTS
1. BNDES Financing Agreement (Contrato de Financiamento n. 00.2.457.3.1), dated
September 21, 2000. Parties: Lender — BNDES; Borrower — Investco S.A.
Intervening Parties: Caiuá Serviços de Eletricidade (“Caiuá”), Companhia de
Energia do Estado de Tocantins (“CELTINS”), Centrais Elétricas do Pará S.A.
(“CELPA”), Centrais Elétricas Matogrossenses S/A (“CEMAT”), Rede Lajeado Energia
S.A. (“Rede Lajeado”), Companhia Sul Paulista de Energia (“CSPE”), Paulista
Lajeado, EDP Brasil Serviços Corporativos Ltda. (EDP Brasil Ltda.), EDP Lajeado
Energia S.A. (EDP Lajeado), Companhia Energética de Brasília (“CEB”), and CEB
Lajeado S.A. (“CEB Lajeado”).
2. BNDES Financing Agreement (Contrato de Financiamento Mediante Abertura de
Crédito) dated February 14, 2002. Parties: Lender — BNDES; Borrower: CSPE.
Intervening Parties: ANEEL, Banco Bradesco.
     2.1. First Amendment to the BNDES Financing Agreement (Aditivo N. 1 ao
Contrato de Financiamento Mediante Abertura de Crédito n. 02.2.076.3.1), dated
October 31, 2002. Parties: Lender — BNDES; Borrower — CSPE. Intervening Parties:
ANEEL and Banco Bradesco.
     2.2. Second Amendment to the BNDES Financing Agreement (Aditivo N. 2 ao
Contrato de Financiamento Mediante Abertura de Crédito n. 02.2.076.3.1) dated
November 13, 2002. Parties: Lender — BNDES; Borrower — CSPE. Intervening
Parties: ANEEL and Banco Bradesco.



--------------------------------------------------------------------------------



 



5

     2.3 Third Amendment to the BNDES Financing Agreement (Aditivo N. 3 ao
Contrato de Financiamento Mediante Abertura de Crédito n. 02.2.076.3.1) dated
May 7, 2003. Parties: Lender — BNDES; Borrower — CSPE. Intervening Parties:
ANEEL; Banco Bradesco.
3. Financial Agents Financing Agreement (Contrato de Abertura de Crédito
Mediante Repasse de Empréstimo Contratado com o BNDES FINEM n. 041/2000-IC)
dated September 21, 2000. Parties: Lender: BNDES; Financial Agents: Banco Itaú
S.A., Banco Bradesco S.A., Banco BBA Creditanstalt S.A., Banco ABC Brasil S.A.;
Borrower: Investco. Intervening Parties: Caiuá, CELTINS, CELPA, CEMAT, Rede
Lajeado, CSPE, EDP Brasil, EDP Lajeado, CEB and CEB Lajeado.
4. Fiduciary Agency Agreement (“Contrato de Agenciamento Fiduciário”), dated
July 30, 2001. Parties: Rede Lajeado, EDP Lajeado, CEB Lajeado, Paulista
Lajeado, Investco, BNDES and other banks.
5. Share Pledge Agreement, dated September 29, 2000. Parties: Shareholders of
Rede Lajeado, Shareholders of EDP Lajeado, Shareholders of Paulista Lajeado,
Rede Lajeado, EDP Lajeado, Paulista Lajeado, Investco, Centrais Elétricas do
Pará S/A — CELPA, BNDES and other banks.
5.1. Amendment to the Share Pledge Agreement, dated February 1, 2001. Parties:
Shareholders of Rede Lajeado, Shareholders of EDP Lajeado, Shareholders of
Paulista Lajeado, Rede Lajeado, EDP Lajeado, Paulista Lajeado, Investco,
Centrais Elétricas do Pará S/A — CELPA, BNDES and other banks.
6. Concession Rights Pledge Agreement (Contrato de Penhor de Direitos Emergentes
da Concessão) dated July 30, 2001. Parties: Rede Lajeado Energia S.A., Paulista
Lajeado de Energia, EDP Lajeado Energia S.A., CEB Lajeado S.A., Investco, BNDES,
Banco Itaú S.A., Banco Bradesco S.A., Banco BBA Creditanstalt S.A., Banco ABC
Brasil S.A
7. Investment Agreement and Counter-Guarantees (Contrato de Investimento,
Contra-Garantias e Outras Avenças), dated September 12, 2000. Parties: CELPA,
CELTINS, Caiuá, CEMAT (jointly as shareholders of Rede Lajeado), EDP Brasil (as
shareholder of EDP Lajeado), CEB (as shareholder of CEB Lajeado), CSPE (as
shareholder of Paulista Lajeado), Rede Lajeado, EDP Lajeado, Paulista Lajeado
and CEB Lajeado. Intervening Parties: Investco and EDP Portugal.
8. Leasing Agreement (Contrato de Arrendamento), dated July, 2001. Parties:
Investco S.A. and Paulista Lajeado Energia S.A.



--------------------------------------------------------------------------------



 



6

Schedule 3.1(c)(ii)
Non contravention
On March 19, 2007, Paulista Lajeado, an indirect subsidiary of CMSD, which is a
subsidiary of CMS Electric and Gas LLC, received a letter from EDP Lajeado,
claiming that, in connection with consideration by CMS Electric and Gas LLC of a
potential sale of all of the stock of CMSD, EDP Lajeado held purported rights of
first refusal to purchase shares held by Paulista Lajeado in Investco under a
Shareholders Agreement dated November 17, 1997, between Rede Lajeado, Paulista
Lajeado, EDP Lajeado and CEB Lajeado and providing notice that EDP Lajeado would
avail itself of all legal remedies available to it under the Shareholders
Agreement. CMS Electric and Gas LLC sent a response to this letter on March 26,
2007, disputing EDP Lajeado’s claims. Were EDP Lajeado to commence litigation to
assert its purported right of first refusal, and were it prevail in any such
action, EDP Lajeado and possibly other shareholders of Investco may be held to
have a right to purchase the shares of Investco held by Paulista Lajeado.
On April 11, 2007, CMSD received a letter from Rede Lajeado making similar
claims. The ultimate sentence in the immediately previous paragraph is
applicable to this letter as well.



--------------------------------------------------------------------------------



 



7

Schedule 3.1(d)
Company Required Statutory Approvals
1. ANEEL — According to Article 27 of Federal Law No. 8,987, of February 13,
1995 (the Brazilian concessions law), any change of control of concessionaries
(including distribution and generation companies) or companies authorized to
render public services (commercialization companies) in Brazil must be submitted
for prior approval with the Brazilian National Electricity Agency (Agência
Nacional de Energia Elétrica) — ANEEL. The respective application filed with
ANEEL must be submitted along with all documentation necessary to evidence the
legal existence, as well as the financial, operational and technical capacity of
such applicant to assume all obligations under a concession contract.
2. CADE — According to Article 54 of Federal Law No. 8,884, of June 11, 1994,
any acts or transactions capable of hindering or affecting competition in any
manner as well as all acts resulting in the concentration of a relevant market
share in Brazil shall be presented to CADE — Administrative Council for Economic
Defense (Conselho Administrativo de Defesa Econômica) for its analysis and
approval. All acts of concentration, whether or not against the economic order
shall be submitted to CADE for examination. Brazilian law requires that any type
of agreement or arrangement be submitted to the anti-trust agencies, if: (a) the
consummation contemplated in any such agreement or arrangement of transactions
result in the control of a market share in excess of twenty percent (20%) of a
given market; or (b) any of the entities involved in the transaction or the
respective “group of companies” to which they belong (including the resulting
entity or combined transaction) has gross revenues during the preceding fiscal
year equal to or in excess of R$400,000,000. The CADE clearance process
typically takes 6 to 9 months. The filing must be done, in this transaction,
within 15 Business Days after the date of the execution of the Agreement.



--------------------------------------------------------------------------------



 



8

Schedule 3.2(b)
Company Subsidiaries
1. CMS COMERCIALIZADORA DE ENERGIA LTDA.
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$ 630,292.00 divided into 630.292
quotas.
EQUITY INTERESTS OWNERSHIP:
CMS Comercializadora de Energia Ltda.

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    630,291       99.99  
Sergio Omar Vulijscher
    1       0.01  
 
               
Total Shares Issued
    630,292       100.00  
 
               

2. COMPANHIA PAULISTA DE ENERGIA ELÉTRICA
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$ 42,216,600.16 divided into
522,992,466 common shares and 372,740,238 preferred shares (895,732,704 total
shares).
EQUITY INTERESTS OWNERSHIP:
Companhia Paulista de Energia Elétrica

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    828,702,554       92.55  
Minority Shareholders (*)
    5,759,124       0.64  
Total shares — Custody by CMS Energy Brasil
    834,461,678       93.20  
Board of Directors
    4,000       0.00  
Other
    60,907,633       6.80  
 
               
Total Shares Outstanding
    895,373,311       100.00  
 
               
Treasury Stock
    359,393          
 
               
Total Shares Issued
    895,732,704          
 
               

 

(*)   These represent shares of certain minority shareholders that are held in
trust by CMS Energy Brasil.



--------------------------------------------------------------------------------



 



9

3. COMPANHIA SUL PAULISTA DE ENERGIA
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$ 30,000,000.00 divided into
368,314,768 common shares and 95,167,552 preferred shares (463,482,320 total
shares).
EQUITY INTERESTS OWNERSHIP:
Companhia Sul Paulista de Energia

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    386,211,494       86.73  
Minority Shareholders (*)
    4,785,806       1.07  
Total shares — Custody by CMS Energy Brasil
    390,997,300       87.80  
Board of Directors
    7,408       0.00  
Other
    54,312,162       12.20  
 
               
Total Shares Outstanding
    445,316,870       100.00  
 
               
Treasury Stock
    18,165,450          
 
               
Total Shares Issued
    463,482,320          
 
               

 

(*)   These represent shares of certain minority shareholders that are held in
trust by CMS Energy Brasil.

4. COMPANHIA JAGUARI DE ENERGIA
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$ 15,716,110.10 divided into
200,378,838 common shares and 11,746,789 preferred shares (212,125,627 total
shares).
EQUITY INTERESTS OWNERSHIP:
Companhia Jaguari de Energia

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    184,875,346       87.27  
Minority Shareholders (*)
    6,093,427       2.88  
Total shares — Custody by CMS Energy Brasil
    190,968,773       90.15  
Other
    20,875,514       9.85  
 
               
Total Shares Outstanding
    211,844,287       100.00  
 
               
Treasury Stock
    281,340          
 
               
Total Shares Issued
    212,125,627          
 
               

 

(*)   These represent shares of certain minority shareholders that are held in
trust by CMS Energy Brasil.



--------------------------------------------------------------------------------



 



10

5. COMPANHIA LUZ E FORÇA DE MOCOCA
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$8,000,000.00 divided into 106,678,227
common shares and 15,083,040 preferred shares (121,761,267 total shares).
EQUITY INTERESTS OWNERSHIP:
Companhia Luz e Força de Mococa

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    101,461,477       86.73  
Minority Shareholders (*)
    3,540,257       3.03  
Total shares — Custody by CMS Energy Brasil
    105,001,734       89.75  
Other
    11,987,325       10.25  
 
               
Total Shares Outstanding
    116,989,059       100.00  
 
               
Treasury Stock
    4,772,208          
 
               
Total Shares Issued
    121,761,267          
 
               

 

(*)   These represent shares of certain minority shareholders that are held in
trust by CMS Energy Brasil.

6. CMS ENERGY EQUIPAMENTOS, SERVIÇOS, INDÚSTRIA E COMÉRCIO S.A.
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$3,900,007.51 divided into
1,482,334,328 common shares.
EQUITY INTERESTS OWNERSHIP:
CMS Energy, Equipamentos, Serviços, Indústria e Comércio S.A.

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    1,267,296,930       87.82  
Minority Shareholders (*)
    28,842,368       2.00  
Total shares — Custody by CMS Energy Brasil
    1,296,139,298       89.81  
Other
    147,001,626       10.19  
 
               
Total Shares Outstanding
    1,443,140,924       100.00  
 
               
Treasury Stock
    39,193,404          
 
               
Total Shares Issued (**)
    1,482,334,328          
 
               

 

(* )   These represent shares of certain minorities that are held in trust by
CMS Energy Brasil.



--------------------------------------------------------------------------------



 



11

7. COMPANHIA JAGUARI GERAÇÃO DE ENERGIA
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$40,107,835.20 divided into 40,107,835
common shares.
EQUITY INTERESTS OWNERSHIP:
Companhia Jaguari Geração de Energia

                  Shareholders   Total Shares   % Participation
CMS Energy Brasil S.A.
    34,956,670       87.24  
Minority Shareholders (*)
    1,164,928       2.91  
Total shares — Custody by CMS Energy Brasil
    36,121,598       90.15  
Other
    3,948,616       9.85  
 
               
Total Shares Outstanding
    40,070,214       100.00  
 
               
Treasury Stock
    37,621          
 
               
Total Shares Issued (**)
    40,107,835          
 
               

 

(*)   These represent shares of certain minority shareholders that are held in
trust by CMS Energy Brasil.   (**)   This total considers the increase of
capital approved by the Ordinary and Extraordinary General Shareholders Assembly
of 03/22/2007.

8. PAULISTA LAJEADO ENERGIA S.A.
JURISDICTION OF FORMATION: São Paulo, State of São Paulo
ISSUED AND OUTSTANDING EQUITY INTERESTS: R$56,232,189.25 divided into 31,499,174
common shares and 21.060.769 preferred shares (52,559,943 total shares).
EQUITY INTERESTS OWNERSHIP:
Paulista Lajeado Energia S.A.

                  Shareholders   Total Shares   % Participation
Centrais Elétricas Brasileiras S.A. — Eletrobrás
    21,060,767       40.07  
Companhia Jaguari de Geração de Energia
    31,499,170       59.93  
Board of Directors
    6       0.00  
 
               
Total Shares Issued
    52,559,943       100.00  
 
               

Note: Centrais Elétricas Brasileiras S/A — Eletrobrás also holds 10,000
beneficiary parts.
See Schedule 3.1(c)(ii)



--------------------------------------------------------------------------------



 



12

Schedule 3.2(c)
Agreements regarding Shares and Equity Interests
1. Shareholders Agreement (Acordo de Acionistas), dated April 20, 2005. Parties:
Company (under its former name, Companhia CMS Distribuidora Ltda.); Eduardo Dias
Roxo Nobre (“EDRN”). Intervening Parties: CPEE, CSPE, CJE, Mococa, CJGE, CMS
Equipamentos.
2. Shareholders Agreement (Acordo de Acionistas), dated February 15, 2006.
Parties: Companhia Jaguari de Geração de Energia, Centrais Elétricas Brasileiras
S.A. — Eletrobras. Intervening Parties: Paulista Lajeado Energia S.A.
3. Shareholders Agreement (Acordo de Acionistas), dated November 17, 1997.
Parties: Shareholders representing Investco’s voting capital. Intervening
Parties: Investco S.A.
4. Commitment Instrument (Termo de Compromisso), dated May 30, 2000, executed
with Rede Lajeado , CEB Lajeado., Paulista Lajeado and EDP Lajeado.
5. Investment Agreement and Counter-Guarantees (Contrato de Investimento,
Contra-Garantias e Outras Avenças), dated September 12, 2000. Parties: CELPA,
CELTINS, Caiuá, CEMAT (jointly as shareholders of Rede Lajeado), EDP Brasil (as
shareholder of EDP Lajeado), CEB (as shareholder of CEB Lajeado), CSPE (as
shareholder of Paulista Lajeado), Rede Lajeado, EDP Lajeado, Paulista Lajeado
and CEB Lajeado. Intervening Parties: Investco and EDP Portugal.
6. Share Pledge Agreement, dated September 29, 2000. Parties: Shareholders of
Rede Lajeado, Shareholders of EDP Lajeado, Shareholders of Paulista Lajeado,
Rede Lajeado, EDP Lajeado, Paulista Lajeado, Investco, Centrais Elétricas do
Pará S/A — CELPA, BNDES and other banks.
     6.1. Amendment to the Share Pledge Agreement, dated February 1, 2001.
Parties: Shareholders of Rede Lajeado, Shareholders of EDP Lajeado, Shareholders
of Paulista Lajeado, Rede Lajeado, EDP Lajeado, Paulista Lajeado, Investco,
Centrais Elétricas do Pará S/A — CELPA, BNDES and other banks.
See Schedule 3.1(c)(ii)



--------------------------------------------------------------------------------



 



13

Schedule 3.3(a)
Financial Statements
Certain line items set forth in the Company Statements of Changes in Financial
Position and Cash Flow included in the Company Financial Statements referred to
in Section 3.3(a) are inexact and have been revised by the Company as set forth
in the revised statements included in this Schedule 3.3(a). Such changes did not
affect the amounts set forth in the lines entitled “Changes in Cash and Cash
Equivalents” or the beginning balances and ending balances for years ended
December 31, 2006, 2005 and 2004.



--------------------------------------------------------------------------------



 



14

CMS ENERGY BRASIL S.A.
STATEMENTS OF CHANGES IN FINANCIAL POSITION
Years ended December 31, 2006, 2005 and 2004
(In thousands of reais, unless otherwise stated)
(A free translation of the original issued in Portuguese)

                                                      Company   Consolidated    
        Restated           Restated     2006   2005   2004   2006   2005   2004
SOURCES OF FUNDS
                                               
From operations
                                               
Net income for the year
    35,066       30,160       22,200       35,066       30,160       22,200  
Items not affecting net working capital:
                                               
Equity in income of subsidiaries
    (30,803 )     (26,385 )     (23,792 )     —       —       —  
Depreciation
    —       —       —       9,972       9,333       8,335  
Net noncurrent monetary variation
    —       —       —       552       (3,177 )     (13,437 )
Amortization of goodwill
    5,816       5,634       5,474       6,538       6,356       6,196  
Investments disposed of
    —       —       2,478       —       —       337  
Property, plant and equipment disposed of
    —       —       —       1,125       867       924  
Participation of minority interest
    —       —       —       5,506       6,033       5,593  
Deferred income and social contribution taxes
    —       —       —       858       (15 )     (5,498 )
Provision for contingencies
    —       —       —       (3,963 )     (5,047 )     (3,429 )          
Sources from operations
    10,079       9,409       6,360       55,654       44,510       21,221      
     
 
                                               
From related companies
                                               
Dividends and interest on own capital received or receivable
    25,472       13,051       7,790       —       —       —            
Sources from related companies
    25,472       13,051       7,790       —       —       —            
 
                                               
From third parties
                                               
Consumer contributions — concession related liabilities
    —       —       —       635       1,009       272  
Transfer from noncurrent to current assets
    —       —       —       13,572       23,733       15,939  
Increase in noncurrent liabilities
    —       —       —       3,110       872       1,050  
Goodwill on merger of CMS-Participações
    —       —       —       —       —       33,519  
Increase in minority interest
    —       —       —       —       78,423       —  
Liabilities to minority interest
    —       15,711       —       —       —       —            
Sources from third parties
    —       15,711       —       17,317       104,037       50,780            
Total sources
    35,551       38,171       14,150       72,971       148,547       72,001    
       



--------------------------------------------------------------------------------



 



15

CMS ENERGY BRASIL S.A.
STATEMENTS OF CHANGES IN FINANCIAL POSITION—Continued
Years ended December 31, 2006, 2005 and 2004
(In thousands of reais, unless otherwise stated)
(A free translation of the original issued in Portuguese)

                                                      Company   Consolidated    
        Restated           Restated     2006   2005   2004   2006   2005   2004
         
APPLICATIONS OF FUNDS
                                               
Increase in noncurrent assets
    1,286       —       —       5,244       6,395       36,304  
Property, plant and equipment
    —       —       —       20,094       16,445       15,909  
Investments
    6       1,910       22,927       1,411       76,301       3,002  
Decrease in minority interest
    —       —       —       5,513       —       13,120  
Transfer from noncurrent to current liabilities
    —       —       4       9,325       6,453       6,290  
Dividends proposed and/or paid
    38,975       8,923       4,286       38,975       8,923       4,286  
Interest on own capital
    13,972       11,760       6,473       13,972       11,760       6,474      
     
Total applications
    54,239       22,593       33,690       94,534       126,277       85,385    
       
Increase (decrease) in net working capital
    (18,688 )     15,578       (19,540 )     (21,563 )     22,270       (13,384
)          
 
                                               
Changes in net working capital
                                               
Current assets:
                                               
At the end of the year
    8,944       26,402       13,212       109,773       127,848       107,525  
At the beginning of the year
    26,402       13,212       12,215       127,848       107,525       76,418  
         
 
    (17,458 )     13,190       997       (18,075 )     20,323       31,107      
     
Current liabilities:
                                               
At the end of the year
    31,452       30,222       32,610       103,170       99,682       101,629  
At the beginning of the year
    30,222       32,610       12,073       99,682       101,629       57,138    
       
 
    1,230       (2,388 )     20,537       3,488       (1,947 )     44,491      
     
Increase (decrease) in net working capital
    18,688       15,578       (19,540 )     (21,563 )     22,270       (13,384 )
         

See accompanying notes to financial statements.



--------------------------------------------------------------------------------



 



16

CMS ENERGY BRASIL S.A.
STATEMENTS OF CASH FLOW
Years ended December 31, 2006, 2005 and 2004
(In thousands of reais, unless otherwise stated)
(A free translation of the original issued in Portuguese)

                                                      Company   Consolidated    
        Restated           Restated     2006   2005   2004   2006   2005   2004
         
OPERATING ACTIVITIES
                                               
Net income for the year
    35,066       30,160       22,200       35,066       30,160       22,200  
Adjustments to reconcile net income to cash from operating activities:
                                               
Allowance for doubtful accounts
    —       —       —       (77 )     2,114       1,656  
Depreciation
    —       —       —       9,972       9,333       8,335  
Net noncurrent monetary variation
    —       —       —       552       (3,177 )     (13,097 )
Equity in income of subsidiaries
    (30,803 )     (26,385 )     (23,792 )     —       —       —  
Amortization of goodwill
    5,816       5,634       5,474       6,538       6,356       6,196  
Provision for contingencies
    —       —       —       (3,963 )     (5,047 )     (3,430 )
Investment disposed of
    —       —       2,478       —       —       —  
Deferred income and social contribution taxes
    —       —       —       858       (15 )     (5,313 )
Property, plant and equipment disposed of
    —       —       —       1,125       867       924            
 
    (24,987 )     (20,751 )     (15,840 )     15,005       10,431       (4,729 )
         
CHANGES IN ASSETS
                                               
Consumers and concessionaires
    —       —       —       5,363       3,651       (1,733 )
Recoverable taxes and contributions
    1,851       320       (1,470 )     4,698       (1,622 )     (9,011 )
Inventories
    —       —       —       (230 )     1,317       (934 )
Prepaid expenses
    (16 )     —       —       3,603       (2,468 )     (5,889 )
Related party
    16,494       (19,243 )     —       17,047       (19,243 )     —  
Judicial deposits
    —       —       —       (997 )     7,586       (446 )
Tax benefit — goodwill on merger
    —       —       —       3,062       2,996       —  
Other
    (1,922 )     (120 )     (236 )     5,523       (3,067 )     7,435          
 
 
    16,407       (19,043 )     (1,706 )     38,069       (10,850 )     (10,578 )
         
CHANGES IN LIABILITIES
                                               
Trade accounts payable
    (74 )     98       12       2,173       10,933       6,153  
Payroll and labor accruals
    4       —       —       (251 )     1,401       940  
Taxes and social contributions
    (2,443 )     990       1,525       (4,503 )     890       4,622  
Regulatory charges
    —       —       —       2,384       (737 )     1,023  
Tariff realignment
    —       —       —       (1,365 )     (13,734 )     15,099  
Accounts payable — corporate restructuring
    37       —       —       37       (3,523 )     24,560  
Other
    95       1,255       (1,182 )     579       22       (3,858 )          
 
    (2,381 )     2,343       355       (946 )     (4,748 )     48,539          
 
TOTAL OPERATING ACTIVITIES
    24,105       (7,291 )     (5,009 )     87,194       24,993       55,432    
       



--------------------------------------------------------------------------------



 



17

CMS ENERGY BRASIL S.A.
STATEMENTS OF CASH FLOW—Continued
Years ended December 31, 2006, 2005 and 2004
(In thousands of reais, unless otherwise stated)
(A free translation of the original issued in Portuguese)

                                                      Company   Consolidated    
        Restated           Restated     2006   2005   2004   2006   2005   2004
         
INVESTING ACTIVITIES
                                               
Goodwill on merger
    —       —       —       —       2,997       4,974  
Interest on own capital and dividends
    25,472       19,082       8,664       —       —       —  
Additions to property, plant and equipment in service
    —       —       (3 )     (20,094 )     (16,445 )     (15,909 )
Increase in investments
    (6 )     (1,909 )     —       (1,412 )     —       (2,663 )
Consumer contributions
    —       —       —       635       1,008       272            
 
    25,466       17,173       8,661       (120,871 )     (12,440 )     (13,326 )
         
FINANCING ACTIVITIES
                                               
Financing — financial institutions
    —       —       —       (4,627 )     (6,594 )     —  
Financing — related companies
    —       —       —       —       —       (3,889 )
Interest on own capital and dividends
    (49,336 )     (25,414 )     (13,505 )     (48,836 )     (2,189 )     (16,163
)
Minority interest
    —       —       —       (6 )     (7,550 )     —  
Purchase of shares
    —       15,711       —       —       —       (18,713 )          
 
    (49,336 )     (9,703 )     (13,505 )     (53,469 )     (16,333 )     (38,765
)          
CHANGES IN CASH AND CASH EQUIVALENTS
    235       179       165       12,854       (3,780 )     3,341            
 
                                               
Beginning balance of cash and cash equivalents
    348       169       4       17,673       21,453       18,112  
Ending balance of cash and cash equivalents
    583       348       169       30,527       17,673       21,453  
 
                                                         
CHANGES IN CASH AND CASH EQUIVALENTS
    235       179       165       12,854       (3,780 )     3,341            



--------------------------------------------------------------------------------



 



18

Schedule 3.3(b)
Undisclosed Liabilities
Liabilities, if any, associated with claims, and any losses, settlement, result
of litigation, costs, expenses or damages related thereto, with respect to
certain alleged payment obligations of the Company or any Company Subsidiary in
connection with any note or other payment obligation, including, without
limitation, applicable interest, penalties, fines and other charges, having
Banco Santos S.A. as original beneficiary, executed by the Company or any such
Company Subsidiary. Based on limited information available to the Company (which
does not include copies of all of the notes on which such claims may be based)
as of the date of this Agreement, the face amount of the notes is believed by
the Company to be approximately R$13.8 million.
In addition, four notices from ANEEL to certain Company Subsidiaries attached to
this Schedule 3.3(b) as pages 28-37, received by the Company on April 9, 2007
were delivered to Purchaser on the date hereof. These edocuments are not
currentlyu in the data room, and the parties acknowledge that the inclusion of
these documents in these schedules shall not be deemed to be an exception to the
representations and warranties included in Section 3.3(b) of the Agreement for
purposes of the indemnification provisions under Article VIII.



--------------------------------------------------------------------------------



 



19

(GRAPHIC) [k48293k4829304.gif]



--------------------------------------------------------------------------------



 



20

(GRAPHIC) [k48293k4829305.gif]



--------------------------------------------------------------------------------



 



21

(GRAPHIC) [k48293k4829306.gif]



--------------------------------------------------------------------------------



 



22

(GRAPHIC) [k48293k4829307.gif]



--------------------------------------------------------------------------------



 



23

(GRAPHIC) [k48293k4829308.gif]



--------------------------------------------------------------------------------



 



24

(GRAPHIC) [k48293k4829309.gif]



--------------------------------------------------------------------------------



 



25

(GRAPHIC) [k48293k4829310.gif]



--------------------------------------------------------------------------------



 



26

(GRAPHIC) [k48293k4829311.gif]



--------------------------------------------------------------------------------



 



27

(GRAPHIC) [k48293k4829312.gif]



--------------------------------------------------------------------------------



 



28

(GRAPHIC) [k48293k4829313.gif]



--------------------------------------------------------------------------------



 



29



Schedule 3.4(a)
Absence of Certain Changes or Events

  1.   The Company and one of the minority shareholders of CPEEQ made capital
contributions to that Company Subsidiary on January 30, 2007. The amount of the
Company’s contribution was approximately R$2,608,088.75.     2.   On March 22,
2007, CJGE issued a share dividend to its shareholders. The Company’s percentage
portion of the outstanding shares was unchanged after such share dividend.    
3.   On March 22, 2007, the Shareholders’ Meeting (Assembléia Geral Ordinária e
Extraordinária) amended Article 51 of the Company’s bylaws and thereby increased
the minimum mandatory annual dividend from 25% to 50% of the net income with
respect to each fiscal year.

See Schedule 5.1(l).



--------------------------------------------------------------------------------



 



30

Schedule 3.5
Tax Matters
The amounts indicated in this Schedule are just estimates and may not correspond
to the actual economic values that may be imposed to the companies.
B. AUDITS, ADMINISTRATIVE AND COURT PROCEEDING
LEGEND:
(d) amount under discussion — subject to inflation adjustment
(a) amount attributed to the case — amount assigned to the lawsuit upon filing
for purposes of paying the Courts fees (“Valor da Causa”)

                  Proceeding No.   Companies Involved   Claimed Amount (R$)  
Purpose of the proceeding**
053.01.005679-6
  CPEE et al.     (a)200.00     Tax unenforceability
2000.61.00.038421-6
  CPEE     (a)1,000.00     Tax Collection
2004.61.27.000998-5
  CPEE     (a)1,000.00     Tax Rate/Calculation Basis
428/2005
  CPEE     (d)218,762.17     Certificate of Outstanding Debts
473/2005
  CPEE     (d)2,351,117.26     Certificate of Outstanding Debts
91.0707848-0
  CPEE et al.     (d)1,567.30     Finsocial
91.0701143-1
  CPEE et al.     (d)921.94     Finsocial
91.0707849-8
  CPEE et al.     (d)1,567.30     Finsocial
544/91
  CPEE et al.     (d)1,490.02     ICMS
053.01.005679-6
  CLFM et al.     (a)200.00     Tax Unenforceability
1458/2001
  CPEEQ     (d)10,643.66     Debt Clearance Certificate
1781/2003
  CPEEQ     (d)5,805.10     Certificate of Outstanding Debts
2715/2002
  CPEEQ     (d)20,932.42     Certificate of Outstanding Debts
324/2004
  CPEEQ     (d)11,177.68     Certificate of Outstanding Debts
98.0602764-7
  CPEEQ     (d)4,150.16     Action for refund of undue payment
053.01.005679-6
  CPEEQ et al.     (a)200.00     Tax Unenforceability
34/2004
  CSPE     (d)570.171,45     Tax Collection (EF — Fee for the use of public
areas)
053.01.005679-6
  CSPE et al.     (a)200.00     Tax Unenforceability
866/2005
  CSPE     (a)1,000.00     Tax Unenforceability
2002.61.10003167-3
  CSPE     (a)10,000.00     Tax Unenforceability
1999.61.00.007282-2
  CSPE     (a)5,000.00     Non-existence of Tax Debt
91.0707848-0
  CSPE et al.     (d)1,567.30     Finsocial
91.0701143-1
  CSPE et al.     (d)921.94     Finsocial
91.0707849-8
  CSPE et al.     (d)1,567.30     Finsocial
544/91
  CSPE et al.     (d)1,490.02     ICMS
053.01.005679-6
  CJE et al.     (a)200.00     Tax Unenforceability
91.0707848-0
  CJE et al.     (d)1,567.30     Finsocial
91.0701143-1
  CJE et al.     (d)921.94     Finsocial
91.0707849-8
  CJE et al.     (d)1,567.30     Finsocial
544/91
  CJE et al.     (d)1,490.02     ICMS
287/2005
  CLFM     (d)69,440.65     Tax Debts
2001.61.00.020745-1
  CPEE et al.     (a)250.00     Non-existence of Tax Debt — ICMS
467/2005
  CPEE     (d)19,671.81     Tax Execution Action
88.0044371-0
  CPEE et al.     (d)7,838.90     Compulsory Loan



--------------------------------------------------------------------------------



 



31

                  Proceeding No.   Companies Involved   Claimed Amount (R$)  
Purpose of the proceeding**
97.0058564-6
  CPEE     (d)2,453.45     Tax Offset — PIS
1053/93
  CPEE et al.     (d)1,957.49     Additional Income Tax
95.0044274-4
  CPEE et al.     (d)1,607.60     ILL / art. 35, Law 7713/88
95.0044706-1
  CPEE et al.     (d)1,607.82     ILL / Offset
2916/2003
  CSPE     (d)1,495,117.79     ICMS tax collection
343/2001
  CSPE     (d)89.65     ICMS tax collection
2001.61.00.020745-1
  CSPE et al.     (a)250.00     Non-existence of Tax Debt — ICMS
97.0058569-7
  CSPE     (d)3,700.13     Tax Offset — PIS
1053/93
  CSPE et al.     (d)1,957.49     Additional Income Tax
95.0044274-4
  CSPE et al.     (d)1,607.60     ILL / art. 35, Law 7713/88
95.0044706-1
  CSPE et al.     (d)1,607.82     ILL / Offset
312/2005
  CJE     0.00     Tax Execution Action (debt paid
in installments)
1999.61.00.019314-5
  CJE et al.     (d)710,545.26     MS — COFINS
94.0019308-4
  CJE et al.     (d)1,273.51     PIS/ DL 2445 and 2448 / ICMS /Financial Income
94.0021186-4
  CJE et al.     (d)1,273.51     PIS/ DL 2445 and 2448 / ICMS /Financial Income
94.0022333-1
  CJE et al.     (d)1,212.78     PIS/ DL 2445 and 2448 / ICMS /Financial Income
1995.00355060-2
  CJE et al.     (d)1,640.13     Court Deposits Deductibility
053.05.012977-8
  CJE et al.     (d)746,01     ICMS
2000.61.00.049952-4
  CJE et al.     (d)610,142.12     Tax Unenforceability — CPMF
1999.61.00.021434-3
  CJE (et al.)     (d)367,005.79     CSLL — 8%
053.05.012977-8
  CLFM et al.     (d)88,546.08     ICMS
287/2005
  CLFM     (d)62,424.46     Tax Debts
1999.61.00.019314-5
  CLFM et al.     (d)331,168.46     Writ of Mandamus — COFINS
053.05.012977-8
  CLFM et al.     (d) 88,546.08     ICMS
265/2005
  CLFM     (d)1,657.24     CREA Annuity — possible
2000.61.00.049952-4
  CLFM et al.     (d)383,418.07     Tax Unenforceability — CPMF
1999.61.00.021434-3
  CLFM (et al.)     (d)178,210.52     CSLL — 8%
1999.61.00.021434-3
  CPEE (et al.)     (d)85,349.02     CSLL — 8%
94.0019308-4
  CPEE et al.     (d)1,273.51     PIS/ DL 2445 and 2448 / ICMS /Financial Income
94.0021186-4
  CPEE (et al.)     (d)1,273.51     PIS/ DL 2445 and 2448 / ICMS /Financial
Income
94.0022333-1
  CPEE et al.     (d)1,212.78     PIS/ DL 2445 and 2448 / ICMS /Financial Income
1995.00355060-2
  CPEE et al.     (d)1,640.13     Court Deposits Deductibility
053.05.012977-8
  CPEE et al.     (d)1,463.96     ICMS
2000.61.00.049952-4
  CPEE et al.     (d)685,322.55     Tax Unenforceability — CPMF
1999.61.00.021434-3
  CSPE (et al.)     (d)367,924.42     CSLL — 8%
1999.61.00.019314-5
  CSPE et al.     (d)825,277.84     MS — COFINS
94.0019308-4
  CSPE et al.     (d)1,273.51     PIS/ DL 2445 and 2448 / ICMS /Financial Income
94.0021186-4
  CSPE et al.     (d)1,273.51     PIS/ DL 2445 and 2448 / ICMS /Financial Income
94.0022333-1
  CSPE et al.     (d)1,212.78     PIS/ DL 2445 and 2448 / ICMS /Financial Income
1995.00355060-2
  CSPE et al.     (d)1,640.13     Court Deposits Deductibility



--------------------------------------------------------------------------------



 



32

                  Proceeding No.   Companies Involved   Claimed Amount (R$)  
Purpose of the proceeding**
2000.61.00.049952-4
  CSPE et al.     (d)732,634.04     Tax Unenforceability — CPMF
053.05.012977-8
  CSPE et al.     (d)258,494.16     ICMS
313/2005
  CSPE     (d)8,875.07     Tax Debts — Probable
413/2005
  CLFM     (d)R$945.018,61     1998/2000 Income Tax
97.00.58566-2
  CLFM     (a)R$20,000.00     PIS — Offset
2005.61.05.013535-0
  —CJE     (d)R$20,736.47     Writ of Mandamus — Annulment of Credit —
Withholding Income Tax
1999.61.00.021567-0
  CLFM     (d)R$351.670,10     ILL — Offset

FILED IN 2007

                  Plaintiff   Defendant   Action   Amount (R$)   Proceeding No.
Telecomunicações de Sâo Paulo CPEE and CSPE
  Tax Administration Coordinator of the State Treasury Office of São Paulo  
Petition for Writ of Mandamus   (a) 10,000.00   053.07.100749-2 (46)

Administrative Proceedings by the Federal Revenue Office and State Attorney’s
Office:

                              Plaintiff   Defendant   Proceeding No.     Purpose
  Claimed Amount
(R$)     Status
SRF
  CPEE     10.830.000     IRPJ     465,897.26     In progress
 
        264/2004-86                  
SRF
  CPEE     10.830.000     PIS     372,522.84     Reply filed on 2/20/04
 
        263/2004-31                  
SRF
  CPEE     10.830.000     IRPJ     427,121.30     Reply filed on 2/20/04
 
        257/2004-84                  
SRF
  CPEE     10.830.000     ILL     25,716.94     Reply filed on 2/20/04
 
        256/2004-30                  
SRF
  CPEE     10.830.000.     COFINS     514,787.39     Reply filed on 2/20/04
 
        262/2004-97                  
SRF
  CPEE     10.830.000     COFINS     1,383,175.09     In progress
 
        260/2004-06                  
SRF
  CPEE     10.830.000     COFINS     1,702,620.91     In progress
 
        261/2004-42                  
SRF
  CSPE     108.300.086     Tax Incentives —     459,004.42     In progress
 
        97/2003-07     Statement revision            
CMSD
  SRF 1     10768020232/00-21     Recovery of fine on IR and CSLL    
1,881,162.60     In progress
 
                           
 
  CLFM     10830.006003/2005-51           62,627.07     Tax Collection — IRPJ —
 
  CPEE     10830.000261/2004-42           702,620.91     COFINS



--------------------------------------------------------------------------------



 



33

D. TAX LIENS

                      Plaintiff   Defendant   Case   Purpose   Claimed
Amount   Asset Attached
National Treasury
  CJE   444/04   tax debts   R$223,097.11   25.May.06 — Sítio Santa Adélia,
records no. 4073 filed with Real Estate Registry of Pedreira.
National Treasury
  CJE   312/2005   tax debts   R$347,617.16   25.May.06 — Sítio Santa Adélia,
records no. 4073 filed with Real Estate Registry of Pedreira.
Federal Government
  CPEE   467/2005   tax debts   R$15,357.80   25.May.06 — “tract with area of
240,036.05m2, located in Jaguariúna, near Rodovia SP340 and Rua Vigato, real
estate resulting from division of records no. 17.559 and duly described and
characterized in public deed issued at the 2nd Notary Public of São Bernardo do
Campo, book no. 849, page 262”
Federal Government
  CPEE   428/2005   1999 COFINS   R$170,787.86   25.May.06 — Asset assigned to
attachment: “tract with area of 240,036.05m2, located in Jaguariúna, near
Rodovia SP340 and Rua Vigato, real estate resulting from division of records no.
17.559 and duly described and characterized in public deed issued at the 2nd
Notary Public of São Bernardo do Campo, book no. 849, page 262”
Federal
Government
  CPEE   473/20052   1998 1991 and 1992 IRRF (actual profit) 1994, 1995, 1998
COFINS, 1997 and 1998 PIS   (d)R$2,351,117.26   25.May.06 — Asset assigned to
attachment: “tract with area of 240,036.05m2, located in Jaguariúna, near
Rodovia SP340 and Rua Vigato, real estate resulting from division of recordation
no. 17.559 and duly described and characterized in public deed issued at the 2nd
Notary Public of São Bernardo do Campo, book no. 849, page 262”



--------------------------------------------------------------------------------



 



34

Schedule 3.6
Litigation
The amounts indicated in this Schedule are just estimates and may not correspond
to the actual economic values that may be imposed to the companies.
LEGEND:
(d) amount under discussion — subject to inflation adjustment
(a) amount attributed to the case — amount assigned to the lawsuit upon filing
for purposes of paying the Courts fees (“Valor da Causa”)
CIVIL ACTIONS

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
1
    1399/1999     CJE   (d)14,404.19   Non-existence of Tax Debt
2
    143/2003     CJE   (a)1,000.00   Power supply
3
    1530/2004     CJE   (a)18,022.47   Power supply
4
    1597/2000     CJE   (a)200000.00   Power supply
5
    1692/2004     CJE   (d)30,171.47   Non-existence of Tax Debt
6
    186/2006     CJE   (a)1,000.00   Power supply
7
    238/2005     CJE   (a)1,000.00   Power supply
8
    249/2004     CJE   (a)1000.00   Market territory dispute
9
    2624/2005     CJE   (a)3,568.10   Power supply
10
    60/2006     CJE   (d)4,153.93   Non-existence of Tax Debt
11
    1546/2006     CJE   (d)4,112.95   Power supply
12
    1047371-5     CJE   (d)84,290.56   Non-existence of Tax Debt (Ordinance)
13
    2537/2006     CJE   (d)3,710.43   Light Post
14
    339/2006     CJE   (d)803.00   Power supply
15
    435.01.2005.03691-9     CJE   (d)8,138.29   Power supply
16
    607/2005     CJE   (a)100.00   Public Lighting
17
    6557333/05     CJE   (d)8,714.49   Ordinance
18
    934/2000     CJE   (a)1,000.00   Power supply
19
    1671/2006     CJE   (a)20,000.00   Ordinance
20
    1540/2001     CJE   (a)100.00   Power supply
21
    780/2005     CJE   (d)17,733.36   Tax Debt Unenforceability
22
    1144/2002     CJE   (d)9,361.02   Electric Damage
23
    1390/2003     CJE   (a)1,000.00   Power supply
24
    1634/2003     CJE   (a)1,000.00   Power supply
25
    808/2006     CJE   (d)1,065.65   Electric Damage
26
    1635/2003     CJE   (a)1,000.00   Power supply
27
    1640/2004     CJE   (a)1,000.00   Power supply
28
    2002.61.05.003995-5     CJE   (a)1,000.00   Power capacity charges
29
    2003.61.05.002796-9     CJE   (a)5,000.00   Power capacity charges
30
    2005.61.00.002606-1     CJE   (a)10,000.00   Power capacity charges
31
    2006/2003     CJE   (d)17,500.00   Nonphysical Damages





--------------------------------------------------------------------------------



 



35

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
32
    2007/2003     CJE   (d)17,500.00   Nonphysical Damages
33
    380/2003     CJE   (a)1,000.00   Power supply
34
    693/2003     CJE   (a)1,000.00   Power supply
35
    753/2002     CJE   (a)8,669.40   Power supply
36
    949/2002     CJE   (a)1,000.00   Power supply
37
    932970-0/0     CJE   Amount to be ascertained by the court   Action for
refund of undue payment
38
    640/92     CJE   Amount to be ascertained by the court   Non-existence of
Legal Relationship
39
    96.03.045616-0     CJE   Amount to be ascertained by the court  
Non-existence of Legal Relationship
40
    02064.2005.129.15.00.6 (837/95)   CJE   Amount to be ascertained by the
court   Non-existence of Legal Relationship
41
    463/95     CJE   amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
42
    2062/96     CJE   Amount to be ascertained by the court   Non-existence of
Legal Relationship
43
    1267/2001     CJE   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
44
    000.01.046772-6     CJE   Amount to be ascertained by the court   Mandatory
Union Dues
45
    0432.06.012681-5     CLFM   (d)702.95   Light Post
46
    0432.03.004751-3     CLFM   (a)20000.00   Repossession
47
    0432.04.005612-4     CLFM   (a)1000.00   Public Lighting
48
    0432.05.007894-3     CLFM   (a)7000.00   Power supply
49
    0432.05.008678-9     CLFM   (d)12030.43   Non-existence of Tax Debt
50
    0432.05.008864-5     CLFM   (d)1477.47   Non-existence of Tax Debt
51
    0432.05.008954-4     CLFM   (d)3632.60   Power supply reconnection
52
    0432.06.011406-8     CLFM   (d)4688.36   Nonphysical and physical damages
53
    0432.06.012041-2     CLFM   (d)2082.11   Nonphysical and physical damages
54
    107/2006     CLFM   (a)100.00   Power supply
55
    1238/2001     CLFM   (d)2,114.15   Light Posts leasing
56
    1422/2002     CLFM   (a)1,000.00   Power supply
57
    1681/2000     CLFM   (d)2,281.68   Electric Damage
58
    170/2006     CLFM   (d)12,164.08   Nonphysical Damages
59
    186/2006     CLFM   (d)10,346.19   Nonphysical Damages
60
    271/2006     CLFM   (d)286.74   Non-existence of Tax Debt
61
    275/2006     CLFM   (d)3,195.93   Power supply
62
    338/2005     CLFM   (a)1,077.50   Power supply
63
    850/2005     CLFM   (d)605.25   Power supply
64
    369/2006     CLFM   (d)4,024.32   Electricity bill dispute
65
    468/2004     CLFM   (a)5,154.60   Power supply
66
    470/2005     CLFM   (d)237.58   Non-existence of Tax Debt
67
    521/2005     CLFM   (d)1,754.12   Power supply
68
    636/2004     CLFM   (d)4,318.38   Non-existence of Tax Debt
69
    710/2006     CLFM   (d)2,974.56   Electricity bill dispute
70
    77/2006     CLFM   (d)17,992.97   Power supply





--------------------------------------------------------------------------------



 



36

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
71
    783/2005     CLFM   (a)2,000.00   Power supply
72
    794/2001     CLFM   (a)1,264.30   Electricity bill dispute
73
    877/2005     CLFM   (a)307.50   Power supply reconnection
74
    0432.05.009054-2     CLFM   (d)3,500.00   Physical and non-physical Damages
75
    02064.2005.129.15.00.6 (837/95)   CLFM   Amount to be ascertained by the
court   Non-existence of Legal Relationship
76
    2062/96     CLFM   Amount to be ascertained by the court   Non-existence of
Legal Relationship
77
    1267/2001     CLFM   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
78
    000.01.046772-6     CLFM   Amount to be ascertained by the court   Mandatory
union dues
79
    640/92     CLFM   Amount to be ascertained by the court   Non-existence of
Legal Relationship
80
    001/2004     CPEE   (d)1,210.35   Power rate adjustment
81
    1005/2005     CPEE   (d)354,857.80   Attorney’s fees
82
    1060/2002     CPEE   (a)62.50   Power supply
83
    1076/2000     CPEE   (a)1,000.00   Power supply
84
    1005/2004     CPEE   (d)14,724.19   Services provision
85
    1107/2005     CPEE   (d)872.84   Non-existence of Tax Debt
86
    1135/2003     CPEE   (a)6,363.50   Power rate adjustment
87
    1198/2002     CPEE   (a)100.00   Power supply
88
    1199/2004     CPEE   (a)10,000.00   Power supply
89
    1275/2004     CPEE   (a)10,000.00   Physical and non-physical Damages
90
    1385/2004     CPEE   (d)1,740.95   Physical and non-physical Damages
91
    1094/2002     CPEE   (a)200.00   Power supply
92
    1095/2002     CPEE   (a)200.00   Power supply
93
    1371/2002     CPEE   (a)1,000.00   Power supply
94
    228/2006     CPEE   (a)1,000.00   Power supply
95
    23/2001     CPEE   (d)11,593.75   Nonphysical Damages
96
    291/2005     CPEE   (a)1,000.00   Public Lighting
97
    295/2002     CPEE   (d)824,511.98   Physical and non-physical Damages
98
    317/2004     CPEE   (a)5,000.00   Use of easement
99
    324/2006     CPEE   (a)1,000.00   Nonphysical Damages
100
    356/2002     CPEE   (a)97.50   Power supply
101
    431/2004     CPEE   (d)668.63   Nonphysical Damages
102
    488/2006     CPEE   (d)3,500.00   Power supply reconnection
103
    545/2002     CPEE   (a)1,000.00   Power supply
104
    639/2004     CPEE   (d)1,008.62   Power rate adjustment
105
    1010/2006     CPEE   (d)184.65   Pecuniary damages
106
    1104/2006     CPEE   (d)3,500.00   Nonphysical Damages
107
    702/2004     CPEE   (d)117.50   Power supply
108
    863/2006     CPEE   (d)3,856.63   Non-existence of Tax Debt
109
    745/2000     CPEE   (a)100.00   Power supply
110
    832/2000     CPEE   (a)75,000.00   Power supply
111
    994/2003     CPEE   (a)329.00   Power supply





--------------------------------------------------------------------------------



 



37

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
112
    1054/2006     CPEE   (d)222.59   Electricity bills dispute
113
    96.03.045616-0     CPEE   Amount to be ascertained by the court  
Non-existence of Legal Relationship
114
    02064.2005.129.15.00.6 (837/95)   CPEE   Amount to be ascertained by the
court   Non-existence of Legal Relationship
115
    463/95     CPEE   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
116
    2062/96     CPEE   Amount to be ascertained by the court   Non-existence of
Legal Relationship
117
    1267/2001     CPEE   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
118
    000.01.046772-6     CPEE   Amount to be ascertained by the court   Mandatory
union dues
119
    965/2006     CPEE   (d)294,801.41   Physical damages
120
    640/92     CPEE   Amount to be ascertained by the court   Non-existence of
Legal Relationship
121
    1113/2005     CSPE   (d)10,346.19   Nonphysical Damages
122
    1130/2006     CSPE   (d)22,823.39   Non-existence of Tax Debt
123
    1156/2004     CSPE   (d)350,000.00   Physical and non-physical Damages
124
    1188/2004     CSPE   (a)1,000.00   Nonphysical Damages
125
    124/2004     CSPE   (d)1,382.84   Collision with light post
126
    1290/2006     CSPE   (d)36,050.00   Physical and non-physical Damages
127
    1328/2004     CSPE   (d)4,687.16   Non-existence of Tax Debt
128
    1773/2005     CSPE   (d)3,668.46   Non-existence of Tax Debt
129
    198/2004     CSPE   (a)2,596.76   Power supply
130
    2161/2005     CSPE   (a)15,095.28   Electricity bill dispute
131
    2511/2006     CSPE   (a)613.00   Power supply
132
    1719/2006     CSPE   (d)4,053.02   Light post
133
    1718/2006     CSPE   (d)2,592.13   Light post
134
    1672/2006     CSPE   (d)823.04   Light post
135
    1661/2006     CSPE   (d)393.63   Light post
136
    1869/2006     CSPE   (d)17,052.87   Acknowledgment of Debt
137
    1797/2006     CSPE   (d)322,171.69   Electricity Bills
138
    1794/2006     CSPE   (d)3,409.09   Institution of easement
139
    1791/2006     CSPE   (d)2,145.87   Institution of easement
140
    1854/2006     CSPE   (d)1,678.51   Institution of easement
141
    1140/2006     CSPE   (d)3,169.24   Nonphysical Damages
142
    582.01.2006.002124-7     CSPE   (d)1,482.64   Electric power network
143
    2111/2006     CSPE   (d)5,503.56   Pecuniary damages
144
    2108/2006     CSPE   (d)14,000.00   Nonphysical Damages
145
    2754/2003     CSPE   (d)108.28   New power connection
146
    28/2005     CSPE   (d)1,027.11   Power supply
147
    382/2006     CSPE   (d)1,202.25   Power supply
148
    402/2002     CSPE   (d) 648,000.00   Nonphysical Damages
149
    688/2005     CSPE   (d)1,000.00   Power supply
150
    79/2006     CSPE   (d)1358.65   Electric damage
151
    840/2004     CSPE   (d)81532.56   Non-existence of Tax Debt





--------------------------------------------------------------------------------



 



38

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
152
    1735/2005     CSPE   (a)5,000.00   Light post sharing
153
    2006.61.10.012430-9     CSPE   (a)10,000.00   Right of way authorization
154
    011.04.022400-8     CSPE   (a)107,448.00   Revision of share leasing
155
    1474/2006     CSPE   (d)48,546.16   Pecuniary damages
156
    000.02.171131-3     CSPE   Amount to be ascertained by the court   New power
connection
157
    2006.61.10.010217-0     CSPE   (a)10,000.00   Petition for writ of mandamus
158
    2006.61.10.010218-1     CSPE   (a)10,000.00   Petition for writ of mandamus
159
    96.03.045616-0     CSPE   Amount to be ascertained by the court  
Non-existence of Legal Relationship
160
    02064.2005.129.15.00.6 (837/95)   CSPE   Amount to be ascertained by the
court   Non-existence of Legal Relationship
161
    463/95     CSPE   Amount to be ascertained by the court   Suspension of
deduction(mandatory union dues)
162
    2062/96     CSPE   Amount to be ascertained by the court   Non-existence of
Legal Relationship
163
    1267/2001     CSPE   Amount to be ascertained by the court   Suspension of
deduction(mandatory union dues)
164
    000.01.046772-6     CSPE   Amount to be ascertained by the court   Mandatory
union dues
165
    640/92     CSPE   Amount to be ascertained by the court   Non-existence of
Legal Relationship
166
    607/94     CPEEQ   Amount to be ascertained by the court   Suspension of
deduction(mandatory union dues)
167
    935/2004     CPEEQ   Amount to be ascertained by the court   Non-existence
of Legal Relationship
168
    1698/2004     CPEEQ   Amount to be ascertained by the court   Mandatory
union dues
169
    2065/2003     Lajeado   (d) 3,216,734.11   Pecuniary damages
170
    02/2006     CJE   (d)1,011.99   Indemnity for electric damages
171
    1446/1998     CJE   (a)10,000.00   Power rate adjustment — Ordinance
172
    1022/1994     CJE   (a)2,000.00   Power rate adjustment — Ordinance
173
    445/1999     CJE   (a)1,500.00   Power rate adjustment — Ordinance
174
    103/2006     CJE   (a)5,678.38   Car accident
175
    1002/1996     CJE   (d)421,369.26   Power rate adjustment — Ordinance
176
    583.02.2006.108927-2     CJE   (a)1,000.00   Interruption statute of
limitation
177
    556/1995     CJE   (a)5,000.00   Power rate adjustment — Ordinance
178
    93.0028730-3     CJE   (d)4,957.38   Power rate adjustment — Ordinance
179
    93.0031970-1     CJE   (d)6,091.79   Power rate adjustment — Ordinance
180
    790/2006     CJE   (d)150.65   Power supply by lack of payment
181
    95.060.7456-9     CJE   (a)1,500.00   Power rate adjustment — Ordinance
182
    583.53.2006.105197-7     CJE   (a)1,000.00   Interruption of prescriptive
period





--------------------------------------------------------------------------------



 



39

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
183
    2300/2004     CJE   (d)391,022.06   Refund of amounts paid
184
    97.468350-9 (504/97)   CJE   (d)4,101.85   Refund of amounts paid
185
    424/2006     CJE   (a)10,000.00   Unlawfulness of ordinances 038/86 and
045/86
186
    1308/1995     CJE   (d)51,152.29   Refund of amounts paid
187
    95.0600396-3     CJE   (a)1,500.00   Review of amounts paid
188
    2133/1996     CLFM   (d)288.86   Electricity bill dispute / Refund
189
    93.0025506-1     CLFM   (a)1,000.00   Electricity bill dispute / Refund
190
    954/2006     CLFM   (d)2,736.31   Power supply
191
    69/2000     CLFM   (a)20,000.00   Electricity bill dispute / Refund
192
    359/2005     CLFM   (a)1,415.96   Disconnection for irregularity
193
    905/2006     CLFM   (a)2,000.00   Ordinance
194
    926/1995     CLFM   (a)1,000.00   Electricity bill dispute / Refund
195
    0432.06.0122004     CLFM   (a)350.00   Disconnection for lack of payment
196
    1300/98     CLFM   (d)951,275.80   Judgment execution
197
    1591/05     CPEE   (a) 957.24   Physical and non-physical Damages
198
    1484/2005     CPEE   Amount to be ascertained by the court   Power supply by
lack of payment
199
    947/2001     CSPE   (d)609.55   Electricity bill dispute
200
    92.0098536-3     CSPE   (a)1,000,000.00   Tax Unenforceability
201
    2006.61.10.007586-4     CSPE   (a)9,569.85   Power supply by irregularity
202
    000.03.090683-0     CSPE   (a)62,636.00   Power rate adjustment
203
    1473/2006     CSPE   (a)1,000.00   Power supply by lack of payment
204
    121/2006     CSPE   (d)26,646.44   Power supply by lack of payment
205
    834/1999     CSPE   (d)265.91   Power rate adjustment
206
    439/2005     CSPE   (d)1,027.11   Cancellation of work
207
    2442/2002     CSPE   (d)906.25   Collection of instrument of credit
208
    1876/2005     CSPE   (a)1,000.00   Cancellation of work
209
    2003.001.087482-8     CMS Empreend.   (d) 138,904.12   Collection of leasing
paid in advance
210
    2999/2002     Paulista Lajeado   (d)1.808.530,52 (7%)   General and
pecuniary damages
211
    3484/2004 (3076/02)   Paulista Lajeado   (d)329.554,28 (7%)   General and
pecuniary damages
212
    7197/2003     Paulista Lajeado   (d)412.551,52 (7%)   General and pecuniary
damages
213
    5577/2002     Paulista Lajeado   (d)937.548,87 (7%)   General and pecuniary
damages
214
    2080/2001     CJE   (d)1,029.51   Non-existence of Tax Debt (Ordinance)
215
    1023/2002     CJE   (d)853.18   Physical and non-physical Damages
216
    2081/2001     CJE   (a)1,300.00   Non-existence of Tax Debt (Ordinance)
217
    94.0602991-0     CJE   (a)1,300.00   Ordinance
218
    105/2002     CJE   (d)97,923.84   Ordinance
219
    534/2002     CJE   (d)45,092.09   Power rate adjustments
220
    1559/1995     CJE   (d)288,599.55   Ordinance
221
    583.00.2006.200199-1     CJE   (a)100,000.00   Ordinance
222
    1045/2005     CJE   (d)997.75   Electric Damage





--------------------------------------------------------------------------------



 



40

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
223
    1636/2006     CJE   (d)4,453.55   Electric Damage — possible as to
Nonphysical Damages — 2.800,00
224
    1730/2006     CJE   (d)3,238.69   Ordinance
225
    2026/2003     CJE   (a)5,000.00   Denial of new connection
226
    314/2000     CJE   (d)2,834.50   Electric Damage
227
    0432.05.008484-2     CLFM   (d)1,560.92   Nonphysical Damages for Power
supply
228
    0432.05.007961-0     CLFM   (d)3,644.80   Nonphysical Damages for Power
supply
229
    0432.06.012549-4     CLFM   (d)2,385.00   Physical and nonphysical damages
230
    158/2006     CLFM   (a)4,937.75   Ordinance
231
    1327/2004     CLFM   (a)1,000.00   Power supply — (connection of new supply
points)
232
    971/2005     CLFM   (a)1,788.97   Physical damages
233
    156/99     CLFM   (d)353,792.73   Physical and nonphysical damages
234
    451/2005     CLFM   (d)736.07   Electric Damages
235
    488/2005     CLFM   (d)2,782.48   Electric Damages
236
    77/2005     CLFM   (d)2,122.10   Power supply. — (supply point connection —
carnival)
237
    1272/2003     CPEE   (d)1,740.95   Nonphysical Damages for Power supply
238
    1379/2003     CPEE   (d)6,464.65   Property damages for Power supply
239
    1219/2004     CPEE   (d)2,606.50   Physical damages
240
    1173/2005     CPEE   (d)605.43   Physical damages
241
    427/2002 428/2002     CPEE   (d)8,940.93   Power rate reclassification
242
    933/2005     CPEE   (d)513.09   Provisional remedy
243
    730/1997     CPEE   (d)23,673.47   Physical and non-physical Damages
244
    1422/06     CSPE   (d)4,000.00   Nonphysical Damages
245
    1315/2005     CSPE   (a)1,000.00   Power supply for lack of payment
246
    1143/1996     CSPE   (d)79,683.33   Ordinance
247
    2370/2002     CSPE   (d)5,665.68   Nonphysical Damages
248
    1316/2006     CSPE   (d)3,664.80   Nonphysical Damages
249
    3509/2004     CSPE   (d)13,964.04   Nonphysical damages — construction of
branch line
250
    79/1998     CSPE   (d)28,717.78   Debenture redemption
251
    97/2004     CSPE   (d)6,367.09   Nonphysical damages — destruction of tomato
greenhouse
252
    323/2002     CPEEQ   (d)5,772.17   Physical and non-physical Damages — Car
accident
253
    197/2007 (Edson Costa Lima)     CPEE   (d) 923,00   Suit for payment in cash
254
    1433/2000     CJE   (a)1.000,00   Suspension in the interruption of electric
power
255
    151/1997     CJE   (d)8,581.54   Proof of Claim (“Habilitação de Crédito”)
256
    1620/1997     CJE   (d)1,411.86   Proof of Claim (“Habilitação de Crédito”)





--------------------------------------------------------------------------------



 



41

                          Docket number   Company   Claimed Amount (R$)  
Purpose of the proceeding
257
    2055/2000     CJE   (d)1,875,00   Bankruptcy
258
    1532/2005     CPEE   (d)9,876.03   Collection of bills related to the supply
of electric power
259
    195/2006 (129.01.2006.000666-7)   CPEE   (d)139.00   Indemnification for
electric damages
260
    677/2006     CPEE   (d)1,044.34   Indemnification due to accident
261
    1677/95     CLFM   (a)500.00   Dispute for territory for labor union
activity
262
    360.01.2006.002236-7 (434/2006)   CLFM   (d)140,169.85   Non-existence of
tax debt
263
    1036/2004     CSPE   (d)35,431.25   Non-existence of tax debt
264
    1119/2005     CSPE   (d)169,444.41   Non-existence of tax debt
265
    1699/2001     CSPE   (d)998.74   Deposit in court (“consignação em
pagamento”)
266
    1939/2001     CSPE   (a)5,000.00   Adverse possession
267
    214/2006     CSPE   (d)23,897.28   Non-existence of tax debt
268
    340/2003     CSPE   (d)12.220,54   Collection of bills related to the supply
of electric power
269
    643/2005     CSPE   (d)29,113.00   Abstention of interruption
270
    822/2002     CSPE   (d)21,016.70   Deposit in court (“consignação em
pagamento”)
271
    003/2005     CPEEQ   (d)2,613.86   Physical indemnification

CLAIMS FILED BY SUBSIDIARIES

                  Company   Docket Number   Claimed amount   Plaintiff  
Defendant
CJE
  101/1994   (d)6,737.13   CJE   Barbin
 
  1170/2004   (d)25,296.60   CJE   Ceramica Arte Oriental
 
  119/2004   (d)3,491.87   CJE   Lucimara mazarini
 
  135/2002   (d)170,531.93   CJE   Europet Ind. E Com.
 
  1400/2004   (d)85,997.23   CJE   Porcelana Rocha
 
  1617/2006   (d)50,848.40   CJE   Ceramica Neri
 
  1808/2006   (d)4,156.04   CJE   Projeto Construções Elétricas e telefonia
 
  2326/2006   (d)76,515.57   CJE   Ceramica Bodini
 
  2342/2006   (d)21,290.74   CJE   Paulo Sérgio Amorim
 
  2535/2006   (d)477.26   CJE   Engratec
 
  435.01.2006.003606-8 (1531/2006)   (d)4,411.45   CJE   José Giovani Bianchi
 
  435.01.2006.003607-0 (1532/2006)   (d)2,665.50   CJE   Jeferson Roberto Rangel





--------------------------------------------------------------------------------



 



42

                  Company   Docket Number   Claimed amount   Plaintiff  
Defendant
 
  435.01.2006.003608-3 (1533/2006)   (d)2,055.84   CJE   Fábio Domingues Justino
 
  435.01.2006.003609-6 (1534/2006)   (d)379.16   CJE   Rafael Felipe Policarpo
 
  435.01.2006.003610-5 (1535/2006)   (d)1,568.37   CJE   Demolicar Promoções e
eventos
 
  435.01.2006.000070 (49/2006)   (d)22,017.03   CJE   Porcelana Santa Rosa
 
  773/1997   (d)481,560.71   CJE   Ceramica Santa Isabel
 
  775/1997   (d)1,092,304.45   CJE   Porcelana Sagrado Coração de Jesus
 
  435.01.2006.001862-7 (832/2006) concordata   (d)779,619.61   CJE interested
party   Industria Nacional de Plásticos Pedreira
 
  000.05.065208-7/00016   (d)1,120,322.75   CJE   Bankruptcy Banco Santos
 
  05.119.283-1   (d) 2,260,814.13   CJE   Bankruptcy Procid Invest
 
  05.119.283-1   (d) 413,387.70   CJE   Bankruptcy Procid Invest
CPEE
               
 
  340/2003   (d)12,220.54   MP/SP Company is interested in the proceeding as a
creditor.   Renovias Integradas do Oeste X CSPE
 
  1601/2006   (d)36,866.07   CPEE   Lisan Indústria e Comércio Bebidas
 
  1163/2006   (d)121,545.96   CPEE   Associação Espírita Beneficente Paulo de
Tarso
 
  507/2006   (d)13,632.84   CPEE   J O Junqueira AGPEC
 
  528/2003   (d)19,013.47   Supermercado Polar   CPE
 
  588.01.2006.001770-4   (d)17,422.14   CPEE   José Lúcio de Siqueira
 
  507/2006   (d)1,031,047.32   CPEE   Prefeitura Municipal de Tapiratiba
 
  174/2002   (d)740,882.09   CPEE   Prefeitura do Município de Casa Branca
 
  1584/2006   (d)21,571.26   CPEE   Novacon Engenharia de Concessões
 
  823/2001   (d)27,752.40   CPEE   Prefeitura Municipal de Divnolândia
 
  937/2001   (d)166,725.87   CPEE   Prefeitura Municipal de Tapiratiba
 
  1243/01   (d)544,481.39   CPEE   Prefeitura do Município de Casa Branca
 
  068/2002   (d)130,211.00   CPEE   Prefeitura Municipal de Divnolândia
 
  000.05.065208-7/00016   (d)2,570,783.90   CPEE   Bankruptcy Banco Santos
 
  676/2001   (d)3,071.18   CPEE   Evandro Carlos da Costa
 
  05.119.283-1   (d)1,352,322.56   CPEE   Bankruptcy Procid Invest
 
  972/2000   (d)7,176.00   CPEE   Indústria e Cerâmica São Luiz
CSPE
               
 
  000.01.021823-8   (d)110,454.37   CSPE   Mário Roberto Cavallazzi
 
  008/2002   (d)959.30   CSPE   Narcisa Machado de Oliveira
 
  123.01.2006.006.256-0 (1065/2006)   (d)954.29   CSPE   Francisco Jucelâneo
Andrade Silva
 
  123/2004   (d)662.26   CSPE   Lucindo Aparecido de Oliveira
 
  14/2002   (d)189.79   CSPE   Luciano Francisco Rolim de Paulo
 
  196/2004   (d)5,819.05   CSPE   Rodrigo Queiroz Santos
 
  1162/2006   (d)52,473.85   CSPE   Antonio Marcos Paes
 
  298/2001   (d)3,384.04   CSPE   Adão do Bom Jesus Batista
 
  474/2002   (d)71,021.26   CSPE   Maior Ind. E com. De Leite Ltda
 
  269.01.2006.011653-4   (d)50,558.81   CSPE   Antonios Paes
 
  000.05.065208-7/00016   (d)912,073.43   CSPE   Bankruptcy Banco Santos
 
  05.119.283-1   (d)3,148,476.09   CSPE   Bankruptcy Procid Invest
CLFM
               
 
  0432.06.012681-5   (d)702,95   CLFM   Baldonato Aparecido Felix da Silva
 
  1047/2001   (d)977.47   CLFM   Severino e Oliveira Ltda.
 
  1270/2001   (d)200,462.20   CLFM   Prefeitura do Município de Mococa
 
  1304/2006 (360.01.2006.005.995-4)   (d)5,370.14   CLFM   RV Administração,
Promoções e Eventos
 
  1641/2000   (d)157,275.72   CLFM   Prefeitura do Município de Mococa
 
  1642/2000   (d)981,284.01   CLFM   Prefeitura do Município de Mococa





--------------------------------------------------------------------------------



 



43

                  Company   Docket Number   Claimed amount   Plaintiff  
Defendant
 
  2018/1996   (d)151,244.14   CLFM   Frigorífico Frigon
 
  21/2006   (d)8,227.57   CLFM   Nilson Antonio Pádua
 
  574/2001   (d)6,001.09   CLFM   Antonio Marcos Fagundes
 
  05.119.283-1   (d)320,455.58   CLFM   Bankruptcy Procid Invest
CPEEQ
               
 
  2659/2005   (d)9.577,23   CPEEQ   Rile Comercial Ltda
 
  1901/2005   (d)39.754,83   CPEEQ   Mario Rodriguez
 
  1817/2005   (d)19.699,94   CPEEQ   Amauri Marchi
 
  609.01.2006.000220-4   (d)16.234,42   CPEEQ   J. Kobara Telecomunicações
 
  003/2005   (d)2.613,86   Luis Fernando Missura   CPEEQ
 
  1237/2005   (d)2.823,51   CPEEQ   Prefeitura Municipal de Tapiratiba
 
  1238/2005   (d)2.823,51   CPEEQ   José Carneiro
 
  1239/2005   (d)988,68   CPEEQ   Laerti Oliveira
 
  1426/2005   (d)1.294,53   CPEEQ   Marcos Silva
 
  1510/2004   (d)7.330,36   CPEEQ   Eduardo Lima
 
  1873/2005   (d)735,44   CPEEQ   Antonio de Camargo
 
  1874/2005   (d)3.597,45   CPEEQ   Eduardo Lima
 
  1900/2005   (d)2.932,34   CPEEQ   Leite S. Leal S/C Ltda.
 
  261/2004   (d)7.077,09   CPEEQ   Reinaldo Porta e Outro
 
  866/2005   (d)5.719,24   CPEEQ   Lairton Hensil
 
  1120/2006   (d)47.312,37   CPEEQ   Prefeitura de São Sebastião da Grama

FILED IN 2007

                      Plaintiff   Defendant   Action   Docket No.   Claimed
Amount (R$)
Gabriel Antunes Correa
  CSPE   Action for performance specific   269.01.2007.000755-0 67/2007    
87.63  
Alessandra Anastácia J. Baltussen
  CSPE   Petition for writ of mandamus   269.01.2007.001115-4     1,000.00  
Osvaldo Vicente Palhares
  CSPE   Summary Proceeding — in general   53/2007     3,964.26  
Clementino Leonel de Medeiros Junior
  CSPE   Compensation for damages   127/2007     819.86  
Vicente Elias dos Santos
  CSPE   Declaratory Action   153/2007     13,064.25  
André Boitchenco Catarino
  CSPE   Physical Damages and lost profits   199/2007     14,243.49  
Eneide Silva B. Catarino
  CSPE   Physical Damages and lost profits   196/2007     14,268.96  
Maria Silvia de Mello Leonel
  CSPE   Action for payment in cash   203/2007     413.83  
João Antonio Machado
  CSPE   Action for payment in cash   2111/2006     5,804.90  
CSPE
  Carlos Real Amadeu   Action for establishment of administrative easement  
1794/2006     3,409.09  
CSPE
  Laércio Viana de Moraes   Collection action   269.01.2007.001631-3    
1,371.04  
Osario Franco de Queiroz
  CSPE   Action for payment in cash   236/2007     14,000.00  
CSPE
  ALL — América Latina Logística do Brasil S/A   Petition for writ of mandamus  
2006.61.10.012430-9     10,000.00  





--------------------------------------------------------------------------------



 



44

                      Plaintiff   Defendant   Action   Docket No.   Claimed
Amount (R$)
Carlos Alberto Siqueira de Camargo
  CSPE   Declaratory action   343/2007     533.00  
CSPE
  Serraria Itapinus Ltda EPP   Collection action   31/2007     17,041.75  
Clélia Maria da Silva Fabiano
  CLFM   Motion for interlocutory injunctive relief   90/2007     746.40  
Santos Credit Master Fundo de Inv. Financeiro
  CLFM   Action for enforcement of debt instrument   1781/2006     2,137,823.77
 
Leandro Lopes de França
  CJE   Suit for Physical and non-physical Damages   41/2007     14,649.40  
Natanael Ferreira de Farias Lauton
  CJE   Suit for damages   147/2007     709.56  
Delphi Automotive Systems do Brasil Ltda
  CJE   Declaratory action   262/2007     50,000.00  
CJE
  Luiz Felipe Bemvenho Siqueira   Collection action   267/2007     9,485.28  
CJE
  Parogi Mat. p/ Construção   Collection action   2536/2006     4,526.73  
CJE
  Luciane Cristina Boldrin   Collection action   268/2007     534.79  





--------------------------------------------------------------------------------



 



45

SIGNIFICANT EXTRAJUDICIAL CLAIMS

              Claimant   Opposing Party   Document   Subject Matter
CSPE
  Estate of Banco Santos   Notice**   R$8,477,083.98**
 
           
EDP Lajeado Energias do
Brasil
  CMS Electric & Gas LLC   Letters dated March 19, 2007;
April 2nd, 2007   Right of first refusal to the shares held by Paulista Lajeado
Energia S.A. in Investco S.A.***
 
           
Rede Lajeado Energia S.A.
  CMS Electric & Gas LLC   Letter dated April 10, 2007   Same

 

**   This notice refers to a collection of part of the amount related to a
potential contingent liability with respect to Banco Santos group, involving an
original value of approximately R$13.8 million, originated from financial
transactions in the fiscal year of 2004, engaged with Banco Santos by the
subsidiaries Mococa Energia, Paulista Energia, Sul Paulista Energia and Jaguari
Energia.   ***   See Schedule 3.1(c)(ii).

TAX ACTIONS: See Schedule 3.5 under the heading “Tax Matters”.
LABOR CLAIMS

                      Claim number   Companies involved   Claimed Amount (R$)  
Purpose of the action
1
  98.0003048-4   CPEE et al.   (a)410.43   Non-existence of Tax Debt — Funrural
2
  505/2006   CPEE et al.   (a)2,000.00   Labor claim
3
  11898/2005   CPEE   (d)37,136.75   Labor claim
4
  1627/2003   CPEE et al.   (d)18,437.62   Labor claim
5
  1481/2005   CPEE   (d)14,000.00   Labor claim
6
  1979/2001   CPEE et al.   There is no pecuniary amount involved in this
lawsuit   Labor claim
7
  873/91 (atual 1625/2006)   CPEE et al.   Amount to be ascertained by the court
  Non-existence of Legal Relationship
8
  629/91   CPEE et al.   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
9
  000.00.544111-0 (977/2006)   CPEE et al.   There is no pecuniary amount
involved in this lawsuit   Mandatory union dues
10
  98.0003048-4   CLFM et al.   (a)410.43   Non-existence of Tax Debt — Funrural
11
  505/2006   CLFM et al.   (a)2,000.00   Labor claim
12
  823/2006   CLFM   (d)8,000.00   Labor claim
13
  1531/2002   CLFM et al.   (d)34,424.92   Labor claim
14
  2130/2002   CLFM   (d)100,321.93   Labor claim
15
  11996/2005   CLFM   (d)42,000.00   Labor claim
16
  1979/2001   CLFM et al.   There is no pecuniary amount involved in this
lawsuit   Labor claim
17
  000.00.544111-0 (977/2006)   CLFM et al.   There is no pecuniary amount
involved in this lawsuit   Mandatory union dues
18
  98.0003048-4   CSPE et al.   (a)410.43   Non-existence of Tax Debt — Funrural
19
  505/2006   CSPE et al.   (a)2,000.00   Labor claim
20
  1020/2006   CSPE   (d)26,000.00   Labor claim
21
  1538/1999   CSPE   (d)33,225.02   Labor claim
22
  549/2003   CSPE   (d)186,515.81   Labor claim





--------------------------------------------------------------------------------



 



46

                      Claim number   Companies involved   Claimed Amount (R$)  
Purpose of the action
23
  1646/2003   CSPE   (d)16,455.11   Labor claim
24
  852/2004   CSPE   (d)56,486.22   Labor claim
25
  488/2005   CSPE   (d)6,791.12   Labor claim
26
  1979/2001   CSPE et al.   There is no pecuniary amount involved in this
lawsuit   Labor claim
27
  873/91 (atual 1625/2006)   CSPE et al.   Amount to be ascertained by the court
  Non-existence of Legal Relationship
28
  629/91   CSPE et al.   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
29
  000.00.544111-0 (977/2006)   CSPE et al.   Amount to be ascertained by the
court   Mandatory union dues
30
  505/2006   LAJEADO et al.   (a)2,000.00   Labor claim
31
  709/2003   CPEEQ   (d)16,687.10   Labor claim
32
  406/2004   CPEEQ   Amount to be ascertained by the court   Labor claim
33
  1140/2005   CPEEQ   (d)18,491.69   Labor claim
34
  2064/2005   CPEEQ   Amount to be ascertained by the court   Labor claim
35
  1627/2003   CPEEQ et al.   (d)18,437.62   Labor claim
36
  98.0003048-4   CJE et al.   (d)410.43   Non-existence of Tax Debt — Funrural
37
  505/2006   CJE et al.   (a)2,000.00   Labor claim
38
  1531/2002   CJE et al.   (d)34,424.92   Labor claim
39
  1979/2001   CJE et al.   There is no pecuniary amount involved in this lawsuit
  Labor claim
40
  988/2006   CJE   (d)420,000.00   Labor claim
41
  873/91 (currently 1625/2006)   CJE et al.   Amount to be ascertained by the
court   Non-existence of Legal Relationship
42
  629/91   CJE et al.   Amount to be ascertained by the court   Suspension of
deduction (mandatory union dues)
43
  000.00.544111-0 (977/2006)   CJE et al.   There is no pecuniary amount
involved in this lawsuit   Mandatory union dues
44
  34/2003   CPEE   (d)36,176.38   Labor claim
45
  878/2002   CLFM E et al.   (d)56,181.74   Labor claim with request for
preliminary injunction
46
  1178/2000   CSPE   (d)452,153.87   Labor claim
47
  878/2002   CJE et al.   (d)56,181.74   Labor claim with request for
preliminary injunction
48
  34/2003   CPEEQ et al.   (d)36,176.38   Labor claim
49
  990/2005   CPEEQ et al.   (d)582,000.00   Compensation for damages
50
  1887/2001   CPEE   (d)140,000.00   Labor Claim
51
  1738/2003   CPEE   (d)49,421.85   Labor Claim
52
  0006/1995   CPEE   (d)11,938.78   Labor Claim
53
  1300/2003   CPEE   (d)34,001.15   Labor Claim
54
  913/2006 (antigo1481/2003)   CPEE   (d)417,950.38   Labor Claim
55
  0005/1995   CPEE   (d)1,448,529.02   Compensation — Hazard Working Conditions





--------------------------------------------------------------------------------



 



47

                      Claim number   Companies involved   Claimed Amount (R$)  
Purpose of the action
56
  97.0057321-4   CPEE   (a)1,387.54   Education allowance
57
  1052/2003   CLFM   (d)1,755.74   Labor Claim
58
  97.0057321-4   CLFM   (a)1,387.54   Education allowance
59
  1014/2004   CSPE   (d)3,200.00   Labor Claim

CLAIMS FILED AGAINST SUBSIDIARIES

              Claim number   Companies Involved   Claimed Amount (R$)   Purpose
of the Action
18/19953
  CLFM   (d)300,994.07   Hazardous Working Conditions
1312/19994
  CLFM   (d)1,807,83   Labor Claim
10934/20055
  CLFM   There is no pecuniary amount involved in this lawsuit   Labor Claim
17/19956
  CSPE   (d)6,746.64   Hazardous Working Conditions
1209/20007
  CSPE   (d)23,00   Labor Claim
708/20008
  CSPE   (d)481.68   Labor Claim
999/20059
  CSPE et al.   (d)46.995,00   Labor Claim
07/199510
  CJE   (d)4.312,56   Labor Claim

FILED IN 200711

                      Plaintiff   Defendant   Action   Proceeding No.   Claimed
Amount (R$)
Marcos Livingston de Oliveira
  CSPE   Labor claim   78/2007     6,274.44  

See Schedule 3.3(b) under the heading “Undisclosed Liabilities”. The information
included thereunder shall not be deemed to be an exception to the
representations and warranties included in Section 3.6 of the Agreement for
purposes of the indemnification provisions of Article VIII.
 

3   The proceeding involves the discussion about hazardous pay, but the parties
reached a judicial settlement.   4   A final and unappealable decision was
issued. Amount to be paid.   5   The claimant was ordered to pay for bad faith
litigation.   6   The proceeding involves the discussion about compensation for
hazardous working conditions, but the parties reached a judicial settlement.   7
  The result of the proceeding is being enforced.   8   Award calculation/amount
offered by CSPE.   9   Judicial settlement.   10   Hazardous pay/Dismissal
without prejudice





--------------------------------------------------------------------------------



 



48

Schedule 3.7(a)
Compliance with Laws

                      DESCRIPTION   CLAIMED AMOUNT   COMPANY   PAYMENT DATE  
STATUS
Notice 0531/02 — AI 151 — related to DEC and FEC indicators with CSPE
    10,071.48     CSPE   01/31/2003   Closed
Notice 0532/02 — AI 152 — related to DEC indicator with CPEE
    3,111.27     CPEE   01/31/2003   Closed
Notice 0535/02 — AI 153 — related to FEC indicators with CLFM
    3,014.13     CLFM   01/31/2003   Closed
Addendum to contract with CPEE Equipamentos executed without consent by ANEEL
(Notice 475/2002 — AI049)
    3,299.00     CPEE   04/04/2003   Closed
Addendum to contract with CPEE Equipamentos executed without consent by ANEEL
(Notice 476/2002 — AI048)
    20,015.00     CJE   04/04/2003   Closed
Addendum to contract with CPEE Equipamentos executed without consent by ANEEL
(Notice 553/2002 — AI137)
    5,295.44     CLFM   04/04/2003   Closed
Addendum to contract with CPEE Equipamentos executed without consent by ANEEL
(Notice 554/2002 — AI138)
    8,226.29     CSPE   04/04/2003   Closed
Consent to PLE share control transfer to a different company without prior
consent by ANEEL. Notice 058/2005 AI 034/2005
    55,379.87     PLE   10/16/2006   Closed
Economic and Financial Inspection (Loan Agreement, Physical Inventory, Disposal
Proceedings, Orders in Course, Affiliates Companies, CUSD.) Notice 0680/2003 —
AI187
    41,537.49     CSPE   02/09/2007   Awaiting dismissal
Financial interest in costs of new connections — Notice 0558/2002 e AI 0173/2004
    25,000.00     CSPE   02/09/2007   Awaiting dismissal
Economic and Financial Inspection (Loan Agreement, Physical Inventory, Disposal
Proceedings, Orders in Course, Affiliates Companies) Notice 0683/2003 AI 185
    21,457.18     CLFM   02/22/2007   Awaiting dismissal
Economic and Financial Inspection (Loan Agreement, Physical Inventory, Disposal
Proceedings, Orders in Course, Affiliates Companies), Notice 682/2003 — AI
188/2005
    49,475.45     CPEE   02/22/2007   Awaiting dismissal
Economic and Financial Inspection (Loan Agreement, Physical Inventory, Disposal
Proceedings, Orders in Course, Affiliates Companies, URP) AI 186 Notice
0684/2003
    43,089.83     CJE   02/22/2007   Awaiting dismissal
Services Agreement — 1st addendum executed without consent by ANEEL Notice
0142/2003 AI 004/2004
  WARNING   CSPE   —   Awaiting dismissal
Services Agreement — 1st addendum executed without consent by ANEEL Notice
0155/2003 AI 002/2004
  WARNING   CLFM   —   Awaiting dismissal





--------------------------------------------------------------------------------



 



49

                      DESCRIPTION   CLAIMED AMOUNT   COMPANY   PAYMENT DATE  
STATUS
Services Agreement — 1st addendum executed without consent by ANEEL Notice
0156/2003 AI 003/2004 — fine of 25,387.72
  Revoked by Official Order 1389/05 of 18.Oct.05   CJE   -   Awaiting dismissal
Failure to comply with Resolution 249/2002 — sending of data to CBEE (Notice
140/2004) AI 015/2005
  WARNING   CSPE   —   Closed
Failure to comply with Resolution 249/2002 — sending of data to CBEE (Notice
142/2004) AI 016/2005
  WARNING   CLFM   —   Closed
Failure to comply with Resolution 249/2002 — sending of data to CBEE (Notice
143/2004) AI 012/2005
  WARNING   CJE   —   Closed
Failure to comply with Resolution 249/2002 — sending of data to CBEE (Notice
145/2004) AI 014/2005
  WARNING   CPEE   —   Closed
Services Agreement — 1st addendum executed without consent by ANEEL Notice
0158/2003 AI 001/2004
  Revoked by Official Order 760/04 of 21.Sep.04   CPEE   —   Awaiting dismissal
Penalty for Insufficient Consumption Coverage January/06 CCEE Notice 058/2006 —
Penalty R$121.050,84
  WARNING   CJE   —   Closed
TOTAL PAID (2003+2006+2007)
    R$ 288,972.43     —   —   —
 
                   
Loan agreement between related parties CJE x CSPE Notice 060/2005 AI 025/2005
(Case no. 48500.001170/05)
    72,841.41     CJE   —   Being analyzed by reporting director. Joísa —
awaiting inclusion in the agenda of the board of officers’ meeting
Notice — Notice no. 028/2006—SFF of 02.Mar.2006 — RTE. AI 021/2006
    169,133.06     CJE   —   Examination of record requested on 09.Feb.07
Notice — Notice no. 029/2006—SFF of 02.Mar.2006 — RTE. AI 023/2006
    96,258.68     CLFM   —   Examination of record requested on 09.Feb.07
Corporate Restructuring — Private Instrument for Acknowledgment of Debt and
Release Notice 057/2005 AI 0026/2005 (Case no. 48500.001171/05-48)
    64,390.26     CPEE   —   Being analyzed by the directors
Related to inspection/05 — RTE, Notice — Notice no. 026/2006 AI 017/2006 (Case
no. 48500.004636/03-14)
    112,162.42     CPEE   —   Awaiting inclusion in the agenda of ANEEL’s board
of officers — ANEEL’s reporting director Romeu Donizete Rufino was chosen by lot
on 09.Nov.06
Notice — Notice no. 027/2006—SFF of 02.Mar.2006 — RTE. AI 022/2006
    187,525.81     CSPE   —   Examination of record requested on 09.Feb.07
OUTSTANDING TOTAL
    R$ 702,311.64              
 
                   

 

*   See Schedule 3.5 under the heading “Tax Matters”.

See Schedule 3.3(b) under the heading “Undisclosed Liabilities.” The information
included thereunder shall not be deemed to be an exception to the
representations and warranties included in Section 3.7(a) of the Agreement for
purposes of the indemnification provisions of Article VIII.





--------------------------------------------------------------------------------



 



50

Schedule 3.8(a)
Employee Benefits
See Schedule 3.13(a).
See Schedule 3.8(e).
The following plans are applicable to all employees under the collective
bargaining agreements:

  •   medical assistance;     •   dental assistance;     •   funeral assistance;
    •   life insurance;     •   vacations loans;     •   pharmacy reimbursement;
    •   transportation allowance;     •   basic items allowances;     •  
biannual wage increase;     •   8-salary retirement incentive; and     •  
participation in company’s profits.

There is also an education allowance, which may be applied by any employee
subject to certain rules, which is not based on a collective bargaining
agreement.
Additionally, the companies of the group have established on December 2005 a
pension plan (named CMSPrev) for all employees. The employees receiving a salary
less than the official pension limit will receive 3 (three) month salary upon
retirement, without any contribution by the employee. The employees receiving a
salary greater than said limit are allowed to contribute to the plan with an
amount equivalent to 2% to 14% of his/her basic salary, which amount will be
complemented by a contribution of the company up to the same amount subject to
certain rules set forth in the Pension Plan.
Finally, certain managers and officers are entitled to use cars and mobile
phones of the companies subject to companies’ policies and CMS Energy Brasil
Annual Management Incentive Plan subject to certain rules.
The Company and certain Company subsidiaries and 17 employees (including certain
executive officers) of the Company and such Company Subsidiaries have entered
into certain agreements whereby such employees and executive officers are
entitled to certain payments (i) upon termination of their respective employment
with the Company without cause within 12 months after a change of control of the
Company or (ii) within 12 months after a change of control of the Company if
such employee terminates his/her employment as result of any change in his/her
employment status in respect of his/her salary, position, responsibilities or
duties. The obligations relating to the payments due to each of these 17
employees (including certain executive officers of the Company and such Company
Subsidiaries) shall either be assigned and assumed by Seller or one of its
Affiliates prior to the Closing Date or, if paid by the Company or Company
Subsidiaries at or after the Closing Date, shall be reimbursed by the Seller or
one of its Affiliates.



--------------------------------------------------------------------------------



 



51

Schedule 3.8(b)
Employee Benefits
See Schedule 3.8(e)



--------------------------------------------------------------------------------



 



52

Schedule 3.8(e)
Employee Benefits
Amendments to certain employment agreements between the following parties were
entered into on the dates indicated below, providing for compensation upon
termination under certain circumstances:

•   CPEE and John Sam Koutras, dated January 15, 2007.   •   CJEE and Adriana
Marques Sarinho Ribeiro, dated August 7, 2006.   •   CSPE and Claude Breyvogel,
dated August 1, 2006.   •   CPEE and José Anselmo da Silva, dated February 27,
2002   •   CPEE and Marco Antonio de Mello, dated June 10, 2003.   •   CPEE and
Mario Octavio Frigo, dated February 27, 2002.   •   CJE and Luiz Toshiro
Okamoto, dated February 27, 2002.   •   CJE and Guilherme Moretti Junior, dated
February 27, 2002   •   CJE and Carlos Eduardo de Oliveira, dated February 27,
2002   •   CJE and Norberto de Jesus Filho, dated February 27, 2002   •   CSPE
and Norberto de Jesus Filho, dated February 27, 2002   •   CPEE and Norberto de
Jesus Filho, dated February 27, 2002   •   CSPE and Admir Polidoro, dated
February 27, 2002   •   CSPE and Eduardo Matsudo, dated February 27, 2002   •  
CSPE and Márcia Regina da Rocha Britto Sanches, dated February 27, 2002   •  
CPEE and Antonio José Manrique, dated February 27, 2002   •   CLFM and Sergio
Omar Vulijscher, dated February 27, 2002   •   CLFM and Ricardo Villagra da
Silva Marques, dated September 10, 2003   •   CLFM and Liliane Messina Nóbile,
dated February 27, 2002



--------------------------------------------------------------------------------



 



53



Schedule 3.9(a)
Permits
     None.



--------------------------------------------------------------------------------



 



54

Schedule 3.10(a)
Real Property
I. LEASED REAL PROPERTY
Lajeado Project — Leasing Agreement between Investco S.A. and Paulista Lajeado
Energia S.A. (Contrato de Arrendamento entre Investco S.A. e Paulista Lajeado
Energia S.A.) Parties: Lessor Investco; Lessee — Paulista Lajeado. Date:
July 2001.
II. OWNED REAL PROPERTY
COMPANHIA PAULISTA DE ENERGIA ELÉTRICA — CPEE

             
1
  Land
(Transcription
on pages
119v/120 —
book 3-C) 2276   01 land area located at Rua Coronel Vicente Dias Jr. 100,
Municipality of SJRPardo/SP, with total area of 6,050m2 — (Power Plant of
SJRPardo)   Regional Administration
2
  Land
(Records no.
4844)   Land area located at Sítio Novo do Rio do Peixe, in the Municipality of
SJRPardo/SP, with total area of 75.3341 hectares   Rio do Peixe Power Plant —
Sítio Novo do Rio do Peixe
3
  Land
(Records no.
24668)   Land area located at Sítio Santa Terezinha, in the Municipality of
SJRPardo/SP, with total area of 24,500m2   Rio do Peixe Power Plant — Sítio
Santa Terezinha
4
  Land
(Records no.
20.282)   Land area located at Fazenda Santa Cruz, in the Municipality of
SJRPardo/SP, with total area of 3.3396 ha   Rio do Peixe Power Plant — Fazenda
Santa Cruz
5
  Land
(Records no.
24665)   Land area located at Sítio Nossa Senhora de Fátima, in the Municipality
of SJRPardo/SP, with total area of 1.590 hectares   Rio do Peixe Power Plant —
Sítio Nossa Senhora de Fátima
6
  Land
(Records no.
24666)   Land area located at Fazenda Rio do Peixe, in the Municipality of
SJRPardo/SP, with total area of 3,901 hectares   Rio do Peixe Power Plant —
Fazenda Rio
do Peixe
7
  Land
(Records no.
24670)   Land area located at Fazenda Santa Amélia, Fazenda Cachoeira e Fazenda
Santa Cruz, in the Municipality of SJRPardo, with an area of 90,0554 hectares  
Rio do Peixe Power Plant — Fazenda Cachoeira
8
  Land
(Records no.
24669)   Land area located at Sítio Santa Terezinha, in the Municipality of
SJRPardo, with total area of 0.8860 hectares   Rio do Peixe Power Plant — Sítio
Santa Terezinha
9
  Land
(Records no.
24667)   Land area located on the real estate named Cachoeirinha do Santo
Antonio, with an area of 0.9212 hectares   Rio do Peixe Power Plant — Sítio
Cachoeirinha
10
  Land
(Records no.
5494)   Land area located at Fazenda Bela Vista, in the Municipality of
SJRPardo/SP, with an area of 92.767m2   Rio do Peixe Power Plant — Fazenda Bela
Vista
11
  Land
(Records no.
5493)   Land area located at Fazenda Salto do Rio do Peixe, in the Municipality
of SJRPardo/SP, with an area of 79.200m2   Rio do Peixe Power Plant — Fazenda
Salto do Rio do Peixe

COMPANHIA SUL PAULISTA DE ENERGIA — CSPE

             
1
  Land
(Records no.6285)   Lavrinha, Água Branca and Represa Velha — land located at
Municipality of São Miguel Arcanjo/SP   São José Power Plant — São Miguel
Arcanjo
2
  Land
(Records no.
58284, 58285, 58286,
58287, 58288 e   Land located at Rua Aristídes Lobo, 224, Downtown, Municipality
of Itapetininga, with total area of 1,881.38m2   Office — regional —
Itapetininga



--------------------------------------------------------------------------------



 



55

             
 
 
58289        
3
  Land
(Records no.
47655)   Land located at Rodovia Raposo Tavares, Bairro Água Limpa, Municipality
of Itapetininga/SP, with total area of 19000m2   N/S and Warehouse — Chácara
Água Limpa — Itapetininga
4
  Land
(Records no.
9344)   Land located at Estrada Municipal Chapadinha, Vila Lagoa Silvana,
Municipality of Itapetininga/SP, with total area of 8.193m2   N/S Chapadinha —
Itapetininga

COMPANHIA JAGUARI DE ENERGIA — CJE

             
1
  Land
(Records no.
8760)   Land located in the Municipality of Souza/SP, with an area of
64,858.35m2   Macaco Branco Power Plant
2
  Land
(Records no.
21.855)   Land located at former Road at Ladeira Antonio Zanchetta, currently
Rua Gáspere, in the Municipality of Jaguariúna/SP, with an area of 2015m2  
Jaguariúna Substation — 34,5 Kv
3
  Land
(Records no.
22172)   01 tract resulting from division of the real estate named Santa Cruz
II, located in the Municipality of Jaguariúna (currently Rua Vigato, 1620)  
Central Administration Office— Jaguariúna

COMPANHIA LUZ E FORÇA DE MOCOCA — CLFM

             
1
  Land
(Transcription
1922)   01 land located in real estate named Fazenda Pedra Branca, Municipality
of Arceburgo/MG, with 04 alqueires (each alqueire corresponds to 48,400 m2)
approximately   São Sebastião Power Plant
2
  Land
(Records no.
7310)   01 land located in the Municipality of Monte Santo de Minas/MG, on the
margins of Rio Pinheirinho River, with 13 alqueires (each alqueire corresponds
to 48,400 m2)   Pinheirinho Power Plant
3
  Land
(Transcription
1341)   01 land located at Rua Alferes Pedrosa, 227, Centro , Mococa/SP, with
total area of 2,947.73m2   Regional
4
  Land
(Records no.
11.977)   01 land located at Rodovia MG- 449 (Arceburgo/Guaranésia),
Municipality of Arceburgo/MG, with an area of 2,250.62m2   S/E Arceburgo/MG

CMS ENERGY EQUIPAMENTOS, SERVIÇOS, INDÚSTRIA E COMÉRCIO S/A

             
01
  Land
Records no.
22635   Lot no. 5, block “i” in allotment named Distrito Industrial (Industrial
District) with 600m2   Land in the Distrito
Industrial (Industrial
District)
02
  Land with
building Records no.
26100   Head Office with office and shed— Av. dos Bragettas, 364 — Distrito
Industrial (Industrial District) with 30m2   Office/Shed — Head office



--------------------------------------------------------------------------------



 



56

Schedule 3.11(a)
Contracts
I. BNDES FINANCING AGREEMENTS
See Schedule 3.1(c) under the heading “BNDES Financing Agreements”.
II. AGREEMENTS
1. BASA Financing Agreement (Contrato de Financiamento n. 127-00/0568-2).
Parties: Lender — BASA; Borrower — Investco. Date: December 28, 2000. Guarantor
(Caucionante): CELPA. Intervening Parties (Mortgagors): Celtins Energética S/A
(“Celtins Energética”), Agro Pastoril Lajeado Ltda. Guarantors (Fiadores): Rede
Lajeado, EDP Lajeado, CEB Lajeado, and Paulista Lajeado.
1.1. First Amendment to BASA Financing Agreement (Primeiro Aditivo de
Re-Ratificação ao Contrato de Financiamento n. 127-00/0568-2). Date: March 29,
2001.
2. BASA Financing Agreement (Contrato de Financiamento n. 127-99-0185-0).
Parties: Lender — BASA; Borrower — Investco. Date: September 30, 1999.
Guarantors (Caucionantes): CELTINS and CELPA. Guarantors (Fiadores): Vale
Paranapanema, CELTINS, CEMAT, CELPA, CEB, CPEE and EDP Brasil.
2.1. First Amendment to BASA Financing Agreement (Primeiro Aditivo de
Re-Ratificação ao Contrato de Financiamento n. 127-99-0185-0). Date: July 13,
2001. Guarantor EDP Brasil was replaced by Energen — Empresa Brasileira de
Geração de Energia.
3. CPEE — ICMS Credit Assignment and Transfer Agreement (Instrumento de cessão e
transferência de créditos de ICMS). Date: November 11, 2005.
4. CJE — ICMS Credit Assignment and Transfer Agreement (Instrumento de cessão e
transferência de créditos de ICMS). Date: November 25, 2005.
5. Agreement for the Use of Transmission System — CUST no. 012/2003. Date:
July 14, 2003. Parties: CPEE and Operador Nacional do Sistema Elétrico-ONS.
5.1. First Amendment to CUST no. 012/2003, dated December 17, 2003.
5.2. Second Amendment to CUST no. 012/2003, dated December 29, 2004.
5.3. Third Amendment to CUST no. 012/2003, dated December 30, 2004.
5.4. Forth Amendment to CUST no. 012/2003, dated November 30, 2005.
5.5. Fifth Amendment to CUST no. 012/2003, dated November 21, 2006.
6. Agreement for the Use of Transmission System — CUST no. 0122/2002. Date:
December 30, 2002. Parties: CSPE and Operador Nacional do Sistema Elétrico-ONS.



--------------------------------------------------------------------------------



 



57

6.1. First Amendment to CUST no. 0122/2002, dated May 30, 2003.
6.2. Second Amendment to CUST no. 0122/2002, dated December 17, 2003.
6.3. Third Amendment to CUST no. 0122/2002, dated August 31, 2004.
6.4. Forth Amendment to CUST no. 0122/2002, dated December 30, 2004.
6.5. Fifth Amendment to CUST no. 0122/2002, dated November 30, 2005.
6.6. Sixth Amendment to CUST no. 0122/2002, dated November 21, 2006.
7. Agreement for the Use of Transmission System — CUST no. 0123/2002. Date:
December 30, 2002. Parties: CJE and Operador Nacional do Sistema Elétrico-ONS.
7.1. First Amendment to CUST no. 0123/2002, dated December 18, 2003.
7.2. Second Amendment to CUST no. 0123/2002, dated August 31, 2004.
7.3. Third Amendment to CUST no. 0123/2002, dated December 30, 2004.
7.4. Forth Amendment to CUST no. 0123/2002, dated February 28, 2005.
7.5. Fifth Amendment to CUST no. 0123/2002, dated November 30, 2005.
7.6. Sixth Amendment to CUST no. 0123/2002, dated November 21, 2006.
8. Agreement for the Use of Transmission System — CUST no. 008/2006. Date:
January 25, 2006. Parties: CLFM and Operador Nacional do Sistema Elétrico-ONS.
8.1. First Amendment to CUST no. 008/2006, dated November 21, 2006.
9. Agreement for the Use of Transmission System — CUST no. 014/2001. Date:
November 01, 2006. Parties: Investco, Rede Lajeado, EDP Lajeado, CEB Lajeado,
Paulista Lajeado and Operador Nacional do Sistema Elétrico-ONS.
9.1. First Amendment to CUST no. 014/2001, dated October 21, 2003.
10. ICMS Credit Assignment and Transfer Agreement (Contrato de cessão e
transferência de créditos de ICMS). Date: November 25, 2005. Parties: CPEE and
Motorola Industrial Ltda.
11. ICMS Credit Assignment and Transfer Agreement (Contrato de cessão e
transferência de créditos de ICMS). Date: November 25, 2005. Parties: CJE and
Motorola Industrial Ltda.
12. Agreement for the Rendering of Maintenance Services related to Distribution
Transformers — Agreement no. 4600006718. Date: November 01, 2005. Parties: CMS
Equipamentos Elétricos and Companhia Paulista de Força e Luz.



--------------------------------------------------------------------------------



 



58

12.1. First Amendment to Agreement no. 4600006718, dated January 11, 2007.
13. Services Agreement. Parties: CMSD and CMS Electric And Gas LLC.
14. Financing Agreement (“Contrato de Financiamento e Concessão de Subvenção”) —
Agreement no. ECF 1384/96. Date: March 19, 1998. Parties: Centrais Elétricas
Brasileiras S.A. — Eletrobrás and CPEE.
15. Financing Agreement (“Contrato de Financiamento e Concessão de Subvenção”) —
Agreement no. ECFS 073/2004. Date: December 06, 2004. Parties: Centrais
Elétricas Brasileiras S.A. — Eletrobrás and CSPE.
III. INVESTMENT AGREEMENT
1. Investment Agreement and Counter-Guarantees (Contrato de Investimento,
Contra-Garantias e Outras Avenças). Parties: CELPA, CELTINS, Caiuá, CEMAT
(jointly as shareholders of Rede Lajeado), EDP Brasil (as shareholder of EDP
Lajeado), CEB (as shareholder of CEB Lajeado), CSPE (as shareholder of Paulista
Lajeado), Rede Lajeado, EDP Lajeado, Paulista Lajeado and CEB Lajeado. Date:
September 12, 2000. Intervening Parties: Investco and EDP Portugal.
2. Leasing Agreement: Rede Lajeado, EDP Lajeado, CEB Lajeado and Paulista
Lajeado shall execute with Investco a Leasing Agreement (Contrato de
Arrendamento). Every Lessee shall be jointly liable for the payment of the
amounts due according to the Leasing Agreement, and shall have a subrogation
right against the defaulting party, which will have to transfer its ordinary
shares as form of payment in case of default.
3. Fiduciary Agency Agreement (“Contrato de Agenciamento Fiduciário”), dated
July 30, 2001. Parties: Rede Lajeado, EDP Lajeado, CEB Lajeado, Paulista
Lajeado, Investco, BNDES and other banks.
4. Concession Rights Pledge Agreement (Contrato de Penhor de Direitos Emergentes
da Concessão) dated July 30, 2001. Parties: Rede Lajeado, Paulista Lajeado, EDP
Lajeado, CEB Lajeado, Investco, BNDES, Banco Itaú S.A., Banco Bradesco S.A.,
Banco BBA Creditanstalt S.A. and Banco ABC Brasil S.A
5. Share Pledge Agreement, dated September 29, 2000. Parties: Shareholders of
Rede Lajeado, Shareholders of EDP Lajeado, Shareholders of Paulista Lajeado,
Rede Lajeado, EDP Lajeado, Paulista Lajeado, Investco, Centrais Elétricas do
Pará S/A — CELPA, BNDES and other banks.
5.1. Amendment to the Share Pledge Agreement, dated February 1, 2001. Parties:
Shareholders of Rede Lajeado, Shareholders of EDP Lajeado, Shareholders of
Paulista Lajeado, Rede Lajeado, EDP Lajeado, Paulista Lajeado, Investco,
Centrais Elétricas do Pará S/A — CELPA, BNDES and other banks.



--------------------------------------------------------------------------------



 



59

IV. SHARE PURCHASE AND SHAREHOLDERS AGREEMENTS
1. Share Purchase Agreement (Instrumento Particular Para a Venda e Compra de
Ações). Parties: Seller — Centrais Elétricas Brasileiras S.A.; Buyer — Paulista
Lajeado. Date: December 29, 2005. Intervening Parties: Investco, Rede Lajeado,
CEB Lajeado, and EDP Lajeado.
2. See Schedule 3.1(c)(i) under the heading “Shareholders Agreement”.
V. POWER PURCHASE AGREEMENTS
1. Power Purchase Agreement (Contrato de Compra e Venda de Energia). Parties:
Seller — Investco; Buyer: CSPE. Date: February 1, 2002.
2. Power Purchase Agreement (Contrato de Compra e Venda de Energia). Parties:
Seller — Paulista Lajeado; Buyer — CSPE. Date: November 1, 2001.
2.1. First Amendment to the Power Purchase Agreement (Primeiro Aditivo ao
Contrato de Compra e Venda de Energia). Date: October 22, 2002.
3. Assignment Agreement of Power Purchase Agreement (Instrumento Particular de
Cessão Parcial de Contrato de Compra e Venda de Energia Elétrica). Parties:
Assignor — CSPE; Assignee — CPEE; Seller — Paulista Lajeado. Date: October 25,
2002.
4. Assignment Agreement of Power Purchase Agreement (Instrumento Particular de
Cessão Parcial de Contrato de Compra e Venda de Energia Elétrica). Parties:
Assignor — CSPE; Assignee — CJE; Seller - Paulista Lajeado. Date: October 25,
2002.
5. Power Purchase Agreement (Contrato de Compra e Venda de Energia — CTO/VE PLE
n. 001/2005). Parties: Seller — Paulista Lajeado; Buyer — CMS Comercializadora
de Energia Ltda. (Buyer). Date: September 28, 2005.
6. Power Purchase Agreement (Contrato de Compra e Venda de Energia — CTO/VE CJE
n. 001/2001). Parties: CJE and CPE. Date: October 01, 2001.
VI. POWER PURCHASE AGREEMENTS WITH CESP
1. Power Purchase Agreement (Contrato de Compra e Venda de Energia). Parties:
Seller — CESP; Buyer — CPEE. Date: January 31, 2007.
2. Power Purchase Agreement (Contrato de Compra e Venda de Energia). Parties:
Seller — CESP; Buyer: CLFM. Date: January 31, 2007.
3. Power Purchase Agreement (Contrato de Compra e Venda de Energia). Parties:
Seller — CESP; Buyer — CJE. Date: January 31, 2007.
4. Power Purchase Agreement (Contrato de Compra e Venda de Energia). Parties:
Seller — CESP; Buyer — CSPE. Date: January 31, 2007.



--------------------------------------------------------------------------------



 



60

VII. CONCESSION AGREEMENTS
1. Concession Agreement UHE Lajeado (Contrato de Concessão n. 05/97 — ANEEL —
UHE Lajeado), dated December 16, 1997. Parties: Conceding Authority — Brazilian
Government, through ANEEL; Concessionaire — Lajeado Consortium, which is
composed by CELTINS, Vale Paranapanema, Investco S.A. (“Investco”), Companhia
Paulista de Energia Elétrica (“CPEE”), CEB and EDP Brasil.
1.1. First Amendment to the Concession Agreement UHE Lajeado (Primeiro Termo
Aditivo Contrato de Concessão n. 05/97 — ANEEL — UHE Lajeado), dated July 17,
2000. Parties: Brazilian Government, through ANEEL; Lajeado Consortium, which is
composed by Rede Lajeado (as successor of CELTINS and Vale Paranapanema),
Investco, Paulista Lajeado Energia S.A. (successor of CPEE), CEB Lajeado
(successor of CEB) and EDP Lajeado (successor of EDP Brasil).
1.2. Second Amendment to the Concession Agreement UHE Lajeado (Segundo Termo
Aditivo Contrato de Concessão n. 05/97 — ANEEL — UHE Lajeado) dated March 4,
2002.
2. Concession Agreement for Energy Distribution (Contrato de Concessão para
Distribuição de Energia n. 15/99 — ANEEL — Companhia Jaguari Energia (“Jaguari
Energia”)), dated February 3, 1999. Parties: Conceding Authority: Brazilian
Government, through ANEEL; Concessionaire: Jaguari Energia.
3. Concession Agreement for Energy Distribution (Contrato de Concessão para
Distribuição de Energia n. 18/99 — ANEEL — CPEE), dated February 3, 1999.
Parties: Conceding Authority - Brazilian Government, through ANEEL;
Concessionaire: CPEE.
3.1. First Amendment to the Concession Agreement for Energy Distribution
(Primeiro Termo Aditivo ao Contrato de Concessão para Distribuição de Energia n.
18/99 — ANEEL — CPEE) dated July 17, 2002. Parties: Conceding Authority —
Brazilian Government, through ANEEL; Concessionaire — CPEE.
4. Concession Agreement for Energy Generation PCH Rio do Peixe (Contrato de
Concessão n. 10/99 — ANEEL — CPEE) dated February 3, 1999. Parties: Conceding
Authority — Brazilian Government, through ANEEL; Concessionaire: CPEE.
4.1. First Amendment to the Concession Agreement for Energy Generation PCH Rio
do Peixe (Primeiro Termo Aditivo ao Contrato de Concessão de Geração n. 10/99 —
ANEEL — CPEE and CJE) dated October 1, 1999. Parties: Conceding Authority —
Brazilian Government, through ANEEL; Concessionaire: CPEE-CJE.



--------------------------------------------------------------------------------



 



61

4.2. Second Amendment to the Concession Agreement for Energy Generation PCH Rio
do Peixe (Segundo Termo Aditivo ao Contrato de Concessão de Geração n. 10/99 —
ANEEL — CPEE and CJE) dated August 14, 2006. Parties: Conceding Authority —
Brazilian Government, through ANEEL; Concessionaire: CPEE-CJE.
5. Concession Agreement for Energy Distribution (Contrato de Concessão para
Distribuição de Energia n. 19/99 — ANEEL — CSPE) dated February 3, 1999.
Parties: Conceding Authority — Brazilian Government, through ANEEL;
Concessionaire — Companhia Sul Paulista de Energia (CSPE); Intervening Party —
CPEE.
5.1. Second Amendment to the Concession Agreement for Energy Distribution
(Segundo Termo Aditivo ao Contrato de Concessão para Distribuição de Energia n.
18/99 — ANEEL — CPEE) dated January 18, 2006. Parties: Conceding Authority —
Brazilian Government, through ANEEL; Concessionaire: CPEE.
6. Concession Agreement for Energy Distribution 17/99 (Contrato de Concessão
para Distribuição de Energia n. 17/99), dated February 3, 1999. Parties:
Conceding Authority — Brazilian Government, through ANEEL; Concessionaire: CLFM.
6.1. First Amendment to the Concession Agreement for Energy Distribution 17/99
(Primeiro Termo Aditivo ao Contrato de Concessão para Distribuição de Energia n.
17/99) dated January 18, 2006. Parties: Conceding Authority — Brazilian
Government, through ANEEL; Concessionaire: CLFM.
7 Concession Agreement for Energy Generation 09/99 (Contrato de Concessão para
Geração de Energia n. 9/99), dated February 3, 1999. Parties: Conceding
Authority — Brazilian Government, through ANEEL; Concessionaire: CJEE (UHE
Macaco Branco).
VIII. INSTALLATION AND OPERATION LICENSES
1. Installation License n. 6 (Licença de Instalação n. 6). Installation License
issued by the São Paulo State Secretary of Environment to Development UHE do Rio
do Peixe of CPEE, dated February 13, 1996.
2. Operation License n. 11 (Licença de Operação n. 11). Operation License issued
by the São Paulo State Secretary of Environment to Development UHE do Rio do
Peixe of CPEE, dated January 8, 1998.
3. Operation License n. 123 (Licença de Operação n. 123). Operation License
issued by the Tocantins State Secretary of Environment to Development UHE de
Luis Eduardo Magalhães, dated Abril 10, 2006.



--------------------------------------------------------------------------------



 



62

IX. CONVERTIBLE AND NON CONVERTIBLE DEBENTURES
1. Deed of Investco S.A. for the Issuance of Convertible Debentures with
Floating Guarantee (Escritura Particular de Emissao de Debêntures Conversíveis
em Ações, com Garantia Flutuante e Fiança), dated October 27, 2003.
2. Deed of Investco S.A. for the Issuance of Non-Convertible Debentures with
Guarantee (Fiança solidariamente concedida por Empresa de Eletricidade Vale
Paranapanema S.A. e EDP — Eletricidade de Portugal), dated October, 31, 2001.



--------------------------------------------------------------------------------



 



63

Schedule 3.11(b)(i)
Contracts
None.



--------------------------------------------------------------------------------



 



64

Schedule 3.11(b)(ii)
Contracts
None.



--------------------------------------------------------------------------------



 



65

Schedule 3.12
Environmental Matters
As of December 31, 2006, Investco S.A. (“Investco”), in which the Company has
equity participation through Paulista Lajeado, was party to legal and
administrative proceedings relating to environmental claims, mainly in
connection with the “Lajeado Plant”:

•   Three public civil actions are being brought by the Federal Public
Prosecutor’s office against Investco, in connection with its supposed failure to
comply with its obligations with regard to Basic Environmental Projects for
flora and fauna, in a total amount of R$210.0 million. The first action, brought
in December 2001, was dismissed on October 2005. In another action, the Federal
Public Prosecutor’s office sought specific performance to require the plant to
comply with all of its basic environmental plans, alleging that there was a
generalized default in relation to them. The Company believes that it is
feasible to negotiate the establishment of a consent order with the Federal
Public Prosecutor’s office in order to dismiss the request for specific
performance. The third Public Civil Action requests an injunction requiring the
immediate cleaning of the lake, the introduction of a Plan for Use of the lake’s
Surrounding Areas and the purchase of permanent preservation areas situated in a
100 meter wide strip around the lake, under penalty of a daily fine. The
injunction was denied and Investco obtained a favorable injunction with a
specific writ of mandamus with regard to the obligation to purchase the
permanent preservation areas. As a result, currently Investco cannot be obliged
to comply with these requirements. The Company believes that it may be able to
negotiate a consent order with the Federal Public Prosecutor’s office. The
Company has been advised that the chances of losing are remote, based on the
fact that Investco fully meets the requirements contained in the aforementioned
projects. No provision has been made for these 2 pending public civil actions
since the risk of loss has been considered remote.

•   An Infraction Notice was drawn up by the Brazilian Environmental Agency —
IBAMA against Investco with regard to the “Lajeado Plant” as a result of the
death of fish allegedly caused by the plant’s operations. In this notice, IBAMA
fined Investco approximately R$0.2 million. Investco has filed its defense and
has obtained a reduction of over 90.0% in the amount of the fine, to R$17,000.
It has also requested conversion of a part of the fine into preventive and
mitigating actions, and finally requested the conversion of the fine into
services. Currently, the Company is waiting for IBAMA’s response.

•   Twelve infraction notices were issued by the State of Tocantim’s
environmental body (Naturatins) against Investco with regard to the “Lajeado
Plant”.

•   Of these 12 infraction notices, eight related to the cutting down of
vegetation and non-authorized interference with protected areas. The Company is
awaiting cancellation of eight of the notices in view of Investco’s compliance
with the obligations in the TACs entered into with respect to them. The four
remaining infraction notices allege failure to comply with obligations
established in Basic Environmental Programs related to improvements in the road,
electric and sanitary infrastructure, relocation of the sanitary landfill of
Palmas and the construction of a community center. The total amount involved in
these 4 remaining



--------------------------------------------------------------------------------



 



66

    infraction notices is approximately R$17,000.00. In connection with these,
Naturatins and Investco entered into an agreement on May 24, 2006 (the
“Commitment Term”). They agreed to the suspension of fines amounting to 85.5% of
the total imposed sanctions and the conversion of the other 14.5% in equipment
and materials for the mentioned environmental agency. The Commitment Term is now
in its final stage; the acquisition of materials and equipment by the company is
still pending. Once the mentioned commitments are complied with, there will be
no pending environmental administrative liabilities in connection with
Naturatins.

Pending Permit: Environmental License from Minas Gerais State authorities
regarding PCHs located in CLFM concession area in Minas Gerais



--------------------------------------------------------------------------------



 



67

Schedule 3.13(a)
Labor Matters
1. Collective Bargaining Convention. Parties: Electrical Installation, Gas,
Hydraulic and Sanitary Industry Union of State of São Paulo and Construction and
Movables Industry Workers Federation of State of São Paulo. Term: May 1st, 2006
to April 30, 2007.
2. Collective Bargaining Agreement. Parties: Electricians from South of State of
Minas Gerais Union and Companhia Luz e Força de Mococa. Term: April 1st, 2006 to
March 31, 2008.
3. Collective Labor Agreement. Parties: Electricity Generation, Transmission and
Distribution Companies Workers’ Union of Municipality of Mococa Minas Gerais
Union and Companhia Luz e Força de Mococa. Term: April 1st, 2006 to March 31,
2008.
4. Collective Labor Agreement. Parties: Electrical Industry Workers’ Union of
Campinas and Companhia Jaguari de Energia, Companhia Paulista de Energia
Elétrica, Companhia Sul Paulista de Energia, Companhia Luz e Força de Mococa.
Term: April 1st, 2006 to March 31, 2008.



--------------------------------------------------------------------------------



 



68

Schedule 3.13(b)
Labor Matters

1.   Electricity Industry Workers Union of the City of Campinas (Sindicato dos
Trabalhadores na Indústria de Energia Elétrica de Campinas)

2.   Electricity Generation, Transmission and Distribution Companies Workers
Union of the City of Mococa (Sindicato dos Empregados nas Empresas de Geração,
Transmissão e Distribuição de Eletricidade do Município de Mococa)

3.   Electricity Industry Workers Union of the South of Minas Gerais (Sindicato
dos Trabalhadores na Indústria de Energia Elétrica do Sul de Minas Gerais)

4.   Construction, Furniture and Industrial Assembly Workers Union of the City
of Mococa (Sindicato dos Trabalhadores das Indústrias da Construção, Mobiliário
e Montagem Industrial de Mococa)



--------------------------------------------------------------------------------



 



69



Schedule 3.15
Affiliate Contracts

1.   Services Agreement entered into by CMS ENERGY BRASIL S.A. and CMS ELECTRIC
& GAS L.L.C., dated June 30, 2006.

2.   Sublicenses from CMS Electric & Gas L.L.C. of certain software licenses
including IBM Passport Advantage and Microsoft Select Enrollment-Corporate.



--------------------------------------------------------------------------------



 



70



Schedule 3.16
Insurance
1. Insurance Policy — Property.
Insured: Paulista, Sul Paulista, Jaguari, Mococa, CMS Equipamentos.
Insurer: Unibanco AIG Seguros e Previdência S.A.
Term: March 31, 2007 to March 31, 2008.
Policy No.:to be issued (renewed)
2. Insurance Policy — General Liability.
Insured: Paulista, Sul Paulista, Jaguari, Mococa, CMS Equipamentos.
Insurer: AGF Seguros S.A.
Term: March 31, 2007 to March 31, 2008.
Policy No.: to be issued (renewed)
3. Insurance Policy — Directors and Officers Liabilities (D&O).
Insured: Paulista and its subsidiaries.
Insurer: Unibanco AIG Seguros.
Term: July 13, 2006 to July 13, 2007
Police No.: 600002945
4. Insurance Policy — Property Rented
Insured: CMS Energy Equip., Serviços, Indústria e Comércio S.A.
Insurer: Tokio Marine Brasil Seguradora S.A.
Term: July 7, 2006 to July 7, 2007.
Policy No.: 05.18.019922
5. Insurance Policy — Grouping Policy
Insured: Cia. Paulista de Energia Elétrica.
Insurer: Unibanco AIG — Seguros e Previdência S.A.
Term: June 26, 2006 to March 26, 2007.
Policy No.: 1020481000
6. Insurance Policy — Transportation
Insured: All companies of the group.
Insurer: Generalli Companhia de Seguros
Term: April 1, 2007 to April 1, 2008
Policy No.: 331295 (renewed)
7. Insurance Policy — Vehicles
Insured: All companies of the group owners of vehicles.
Insurer: Tokio Marine
Term: December 31, 2006 to December 31, 2007
Policy No.: 05.312.406.361 / 05.31.406.484 / 05.31.406.350 / 05.31.406.355/
05.31.406.354.
8. Insurance Policy — Breach of Machines
Insured: Cia Paulista de Energia Elétrica.
Insurer: Unibanco AIG — Seguros e Previdência S.A.
Term: March 31, 2007 to March 31, 2008.
Policy No.: to be issued (renewed)



--------------------------------------------------------------------------------



 



71

Schedule 9.2(a)
Company Knowledge Group
Sergio Vulijscher (Vice-Chairman of the Board and CEO)
Claude Breyvogel (Strategy and Business Development Officer)
John Sam Koutras (CFO, Administration and Investor Relations Officer)
Norberto de Jesus Filho (COO, Commercial and Technical Officer)
Luiz Toshiro Okamoto (Officer for Market and Regulatory Affairs)
Ricardo Villagra da Silva Marques (General Counsel)





--------------------------------------------------------------------------------



 



PURCHASER DISCLOSURE LETTER
TO SHARE PURCHASE AGREEMENT
BY AND AMONG
CMS ELECTRIC & GAS, L.L.C.,
CMS ENERGY BRASIL S.A.,
together with
CMS ENERGY CORPORATION
(solely for the limited purposes of Section 8.9)
And
CPFL ENERGIA S.A.
DATED AS OF APRIL 12, 2007.
     This Purchaser Disclosure Letter is being furnished by CPFL ENERGIA S.A.
(“CPFL”, M46 y” or “Purchaser”) to CMS ELETRIC & GAS, L.L.C. (“CMS”, “Part ” or
“Seller” and CMS ENERGY CORPORATION (“CMS Corp” or “ arty”, together with Seller
and Purchaser, “Parties”) in connection with the Share Purchase Agreement dated
as of April 12, 2007 (“ ment”) by and among the Parties and CMS ENERGY BRASIL
S.A. Unless the context otherwise requires, all capitalized terms used in this
Purchaser Disclosure Letter shall have the respective meanings assigned to them
in the Agreement.
     The contents of this Purchaser Disclosure Letter are qualified in their
entirety by reference to specific provisions of the Agreement, and are not
intended to constitute, and shall not be construed as constituting any
representation or warranties of Purchaser, except as and to the extent provided
in the Agreement.
     Nothing in this Purchaser Disclosure Letter shall constitute and admission
that any information disclosed, set forth or incorporated by reference in this
Purchaser Disclosure Letter, either individually or in the aggregate, is
material or would result in a Purchaser Material Adverse Effect. No disclosure
made in this Purchaser Disclosure Letter (i) shall be deemed to modify in any
respect the standard of materiality or any other standard for disclosure set
forth in the Agreement or (ii) relating to any possible breach or violation of
any agreement, contract, Law or Governmental Order shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred.
     Notwithstanding anything to the contrary contained in this Purchaser
Disclosure Letter or in the Agreement, the information and disclosures contained
in each schedule hereto shall be

 



--------------------------------------------------------------------------------



 



deemed to be disclosed and incorporated by reference in each of the other
schedules hereto as though fully set forth in such other schedules.
     Headings have been inserted herein for convenience of reference only and
shall to no extend have the effect of amending or changing express descriptions
of the Sections of the Agreement.
Schedule 4.2(b)
None.
Schedule 4.2(d)
1. ANEEL — According to the Section 27 of Federal Law No. 8,987, of February 13,
1995 (the Brazilian Law on Public Concessions), any change of control of
concessionaries (including distribution and generation companies) or companies
authorized to render public services (commercialization companies) in Brazil
must be submitted for prior approval with the Brazilian National Electricity
Agency (AgMcia Nacional de Energia Eletrica) — ANEEL. The respective application
filed with ANEEL must be submitted along with all documentation necessary to
evidence the legal existence, as well as the financial, operational and
technical capacity of such applicant to assume all obligations under a
concession contract.
2. CADE — According to Section 54 of Federal Law No. 8,884, of June 11, 1994
(the Brazilian Antitrust Law), any acts or transactions capable of hindering or
affecting competition in any manner as well as all acts resulting in the
concentration of a relevant market share in Brazil shall be presented to CADE —
Administrative Council for Economic Defense (Conselho Administrativo de Defesa
Economics) for its analysis and approval. All acts of concentration, whether or
not against the economic order shall be submitted to CADE for examination.
Brazilian law requires that any type of agreement or arrangement be submitted to
the anti-trust agencies, if (a) the consummation contemplated in any such
agreement or arrangement of transactions result in the control of a market share
in excess of twenty percent (20%) of a given market; or (b) any of the entities
involved in the transaction or the respective “group of companies” to which they
belong (including the resulting entity or combined transaction) has gross
revenues during the preceding fiscal year equal to or in excess of
R$400,000,000. The filing must be done, in this transaction, within 15 Business
Days after the date of the execution of the Agreement.
3. CVM — According to the Paragraph 2 of the Section 254-A of the Federal Law
No. 6,404, as of December 15, 1976, as amended by the Federal Law No. 10,303, as
o£ October 31, 2001 (the Brazilian Law on Corporations), any transfer of control
of a registered company shall be approved by the Brazilian Securities Commission
as long as the conditions of the public offer comply with the applicable legal
requirements.

 



--------------------------------------------------------------------------------



 



Schedule 4.4
None.
Schedule 9.2(c)
Purchaser Knowledge Group
Wilson P. Ferreira Junior
Reni Antonio da Silva
Jose Antonio de Almeida Filippo
Sergio de Britto Pereira Figueira

 



--------------------------------------------------------------------------------



 



Schedule 5.1(a)
Conduct of the Company
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.1(d)
Conduct of the Company
CMS GROUP — CONSOLIDATED
CAPEX — FORECAST — 2007 (2+10)
(Expressed in R$ ‘000)

                                          Code   Item   Project   Sub code  
Expenditure   Year to date     A1.            
Group 1 — New Customer Connections
            3,468       342     A1.       1    
Consumers connection lines
    A1.1       542       83     A1.       2    
Consumers electricity meters
    A1.2       1,554       149     A1.       3    
Metering equipment — CT and PT
    A1.3       46       2     A1.       4    
Grid extension
    A1.4       1,326       108       B2.            
Group 2 — Capacity Increases
            7,823       119     B2.       1    
15 Kv Overloaded Distribution Transformers Substitution
    B2.1       108       3     B2.       2    
Power Quality Adjustment Projects
    B2.2       557       83     B2.       3    
Cables Reinforcement
    B2.3       238       19     B2.       4    
15/34,5 Kv Distribution Nets Construction
    B2.4       260       —     B2.       5    
Transmission Lines Construction
    B2.5       1,150       —     B2.       6    
Substations Construction and Amplification
    B2.6       4,000       —     B2.       7    
Power Generation Plants Construction and Amplification
    B2.7       1,100       —     B2.       8    
Power Regulators Installation
    B2.8       216       14     B2.       9    
Installation Capacitors
    B2.9       194       —       C3.            
Group 3 — Government & CMS mandates
            7,296       932     C3.       1    
Governmental Programs Projects
    C3.1       96       —     C3.       2    
Brazilian Electrification Program — Universalization
    C3.2       —       —     C3.       3    
Energy Purchase Measurement System
    C3.3       —       6     C3.       4    
Relays for the ERAC
    C3.4       —       —     C3.       5    
LPT Project
    C3.5       6,600       926     C3.       6    
Distribution Grid Incorporation
    C3.6       600       —       D4.            
Group 4 — Emergencies
            447       128     D4.       1    
15/34,5 kV Damaged Equipment’s Substitution
    D4.1       145       21     D4.       2    
Burned Transformators Substitution
    D4.2       232       107     D4.       3    
Assets Substitution
    D4.3       70       —       E5.            
Group 5 — Replacement of Assets
            5,702       364     E5.       1    
Poles Substitution
    E5.1       969       104     E5.       2    
Cables Substitution
    E5.2       —       4     E5.       3    
Lines Equipment’s Substitution
    E5.3       —       —     E5.       4    
Substations Equipment’s Substitution
    E5.4       —       —     E5.       5    
Power Generation Plants Equipment’s Substitution
    E5.5       —       —     E5.       6    
Meters Substitution
    E5.6       649       211     E5.       7    
Civil Construction Projects
    E5.7       261       9     E5.       8    
Vehicles
    E5.8       1,782       12     E5.       9    
Information Technologies — Hardware e Software
    E5.9       2,041       15     E5.       10    
Voice Net
    E5.10       —       5     E5.       11    
Data Net
    E5.11       —       6       F6.            
Group 6 — Performance Improvements
            1,112       242     F6.       1    
15/34,5 Kv Distribution Nets Improvements
    F6.1       229       42     F6.       2    
15/34,5 Kv Distribution Nets Operative Flexibility Projects
    F6.2       —       3     F6.       3    
15/34,5 kV Reclosing Installations
    F6.3       —       —     F6.       4    
Regularization Distribution Nets and Lines
    F6.4       385       7     F6.       5    
15/34,5 Kv Switches Installations and Substitutions
    F6.5       189       58     F6.       6    
Supervision and Automation
    F6.6       229       132     F6.       7    
Measurements Instruments and Tools
    F6.7       —       —     F6.       8    
Safety Equipment’s
    F6.8       —       —     F6.       9    
Substations Improvements
    F6.9       80       —     F6.       10    
Power Generation Plants Improvements
    F6.10       —       —     F6.       11    
New Technologies
    F6.11       —       —                    
Total — CapEx — 2007
            25,848       2,127                    
CMS Equipamentos
            1,347       47                    
GROUP CAPEX — 2007
            27,195       2,174    

 



--------------------------------------------------------------------------------



 



COMPANHIA PAULISTA DE ENERGIA ELÉTRICA
CAPEX — FORECAST — 2007 (2+10)
(Expressed in R$ ‘000)

                                          Code   Item   Project   Sub code  
Expenditure   Year to date     A1.            
Group 1 — New Customer Connections
            833       132     A1.       1    
Consumers connection lines
    A1.1       141       29     A1.       2    
Consumers electricity meters
    A1.2       462       61     A1.       3    
Metering equipment — CT and PT
    A1.3       5       1     A1.       4    
Grid extension
    A1.4       225       42       B2.            
Group 2 — Capacity Increases
            2,810       78     B2.       1    
15 Kv Overloaded Distribution Transformers Substitution
    B2.1       18       —     B2.       2    
Power Quality Adjustment Projects
    B2.2       375       64     B2.       3    
Cables Reinforcement
    B2.3       74       —     B2.       4    
15/34,5 Kv Distribution Nets Construction
    B2.4       —       —     B2.       5    
Transmission Lines Construction
    B2.5       —       —     B2.       6    
Substations Construction and Amplification
    B2.6       1,100       —     B2.       7    
Power Generation Plants Construction and Amplification
    B2.7       1,100       —     B2.       8    
Power Regulators Installation
    B2.8       108       14     B2.       9    
Installation Capacitors
    B2.9       35       —       C3.            
Group 3 — Government & CMS mandates
            2,970       145     C3.       1    
Governmental Programs Projects
    C3.1       31       —     C3.       2    
Brazilian Electrification Program — Universalization
    C3.2       —       —     C3.       3    
Energy Purchase Measurement System
    C3.3       —       —     C3.       4    
Relays for the ERAC
    C3.4       —       —     C3.       5    
LPT Project
    C3.5       2,690       145     C3.       6    
Distribution Grid Incorporation
    C3.6       250       —       D4.            
Group 4 — Emergencies
            90       38     D4.       1    
15/34,5 kV Damaged Equipment’s Substitution
    D4.1       44       —     D4.       2    
Burned Transformators Substitution
    D4.2       45       38     D4.       3    
Assets Substitution
    D4.3       —       —       E5.            
Group 5 — Replacement of Assets
            1,476       145     E5.       1    
Poles Substitution
    E5.1       275       35     E5.       2    
Cables Substitution
    E5.2       —       1     E5.       3    
Lines Equipment’s Substitution
    E5.3       —       —     E5.       4    
Substations Equipment’s Substitution
    E5.4       —       —     E5.       5    
Power Generation Plants Equipment’s Substitution
    E5.5       —       —     E5.       6    
Meters Substitution
    E5.6       164       92     E5.       7    
Civil Construction Projects
    E5.7       87       7     E5.       8    
Vehicles
    E5.8       565       1     E5.       9    
Information Technologies — Hardware e Software
    E5.9       385       8     E5.       10    
Voice Net
    E5.10       —       —     E5.       11    
Data Net
    E5.11       —       —       F6.            
Group 6 — Performance Improvements
            296       19     F6.       1    
15/34,5 Kv Distribution Nets Improvements
    F6.1       60       —     F6.       2    
15/34,5 Kv Distribution Nets Operative Flexibility Projects
    F6.2       —       1     F6.       3    
15/34,5 kV Reclosing Installations
    F6.3       —       —     F6.       4    
Regularization Distribution Nets and Lines
    F6.4       91       2     F6.       5    
15/34,5 Kv Switches Installations and Substitutions
    F6.5       55       16     F6.       6    
Supervision and Automation
    F6.6       70       —     F6.       7    
Measurements Instruments and Tools
    F6.7       —       —     F6.       8    
Safety Equipment’s
    F6.8       —       —     F6.       9    
Substations Improvements
    F6.9       20       —     F6.       10    
Power Generation Plants Improvements
    F6.10       —       —     F6.       11    
New Technologies
    F6.11       —       —                    
Total — CapEx — 2007
            8,475       558    

 



--------------------------------------------------------------------------------



 



COMPANHIA SUL PAULISTA DE ENERGIA
CAPEX — FORECAST — 2007 (2+10)
(Expressed in R$ ‘000)

                                          Code   Item   Project   Sub code  
Expenditure   Year to date     A1.            
Group 1 — New Customer Connections
            1,510       71     A1.       1    
Consumers connection lines
    A1.1       205       21     A1.       2    
Consumers electricity meters
    A1.2       565       15     A1.       3    
Metering equipment — CT and PT
    A1.3       13       —     A1.       4    
Grid extension
    A1.4       728       35       B2.            
Group 2 — Capacity Increases
            1,458       3     B2.       1    
15 Kv Overloaded Distribution Transformers Substitution
    B2.1       39       3     B2.       2    
Power Quality Adjustment Projects
    B2.2       58       0     B2.       3    
Cables Reinforcement
    B2.3       78       —     B2.       4    
15/34,5 Kv Distribution Nets Construction
    B2.4       —       —     B2.       5    
Transmission Lines Construction
    B2.5       1,150       —     B2.       6    
Substations Construction and Amplification
    B2.6       —       —     B2.       7    
Power Generation Plants Construction and Amplification
    B2.7       —       —     B2.       8    
Power Regulators Installation
    B2.8       108       —     B2.       9    
Installation Capacitors
    B2.9       24       —       C3.            
Group 3 — Government & CMS mandates
            3,190       595     C3.       1    
Governmental Programs Projects
    C3.1       30       —     C3.       2    
Brazilian Electrification Program — Universalization
    C3.2       —       —     C3.       3    
Energy Purchase Measurement System
    C3.3       —       6     C3.       4    
Relays for the ERAC
    C3.4       —       —     C3.       5    
LPT Project
    C3.5       3,069       589     C3.       6    
Distribution Grid Incorporation
    C3.6       90       —       D4.            
Group 4 — Emergencies
            141       42     D4.       1    
15/34,5 kV Damaged Equipment’s Substitution
    D4.1       26       —     D4.       2    
Burned Transformators Substitution
    D4.2       114       42     D4.       3    
Assets Substitution
    D4.3       —       —       E5.            
Group 5 — Replacement of Assets
            1,513       100     E5.       1    
Poles Substitution
    E5.1       525       45     E5.       2    
Cables Substitution
    E5.2       —       —     E5.       3    
Lines Equipment’s Substitution
    E5.3       —       —     E5.       4    
Substations Equipment’s Substitution
    E5.4       —       —     E5.       5    
Power Generation Plants Equipment’s Substitution
    E5.5       —       —     E5.       6    
Meters Substitution
    E5.6       175       38     E5.       7    
Civil Construction Projects
    E5.7       37       —     E5.       8    
Vehicles
    E5.8       391       4     E5.       9    
Information Technologies — Hardware e Software
    E5.9       385       5     E5.       10    
Voice Net
    E5.10       —       5     E5.       11    
Data Net
    E5.11       —       3       F6.            
Group 6 — Performance Improvements
            313       153     F6.       1    
15/34,5 Kv Distribution Nets Improvements
    F6.1       63       39     F6.       2    
15/34,5 Kv Distribution Nets Operative Flexibility Projects
    F6.2       —       1     F6.       3    
15/34,5 kV Reclosing Installations
    F6.3       —       —     F6.       4    
Regularization Distribution Nets and Lines
    F6.4       97       4     F6.       5    
15/34,5 Kv Switches Installations and Substitutions
    F6.5       59       16     F6.       6    
Supervision and Automation
    F6.6       74       94     F6.       7    
Measurements Instruments and Tools
    F6.7       —       —     F6.       8    
Safety Equipment’s
    F6.8       —       —     F6.       9    
Substations Improvements
    F6.9       20       —     F6.       10    
Power Generation Plants Improvements
    F6.10       —       —     F6.       11    
New Technologies
    F6.11       —       —                    
Total — CapEx — 2007
            8,125       964    

 



--------------------------------------------------------------------------------



 



COMPANHIA JAGUARI DE ENERGIA
CAPEX — FORECAST — 2007 (2+10)
(Expressed in R$ ‘000)

                                          Code   Item   Project   Sub code  
Expenditure   Year to date     A1.            
Group 1 — New Customer Connections
            557       70     A1.       1    
Consumers connection lines
    A1.1       99       18     A1.       2    
Consumers electricity meters
    A1.2       272       38     A1.       3    
Metering equipment — CT and PT
    A1.3       18       —     A1.       4    
Grid extension
    A1.4       167       14       B2.            
Group 2 — Capacity Increases
            365       26     B2.       1    
15 Kv Overloaded Distribution Transformers Substitution
    B2.1       33       —     B2.       2    
Power Quality Adjustment Projects
    B2.2       44       18     B2.       3    
Cables Reinforcement
    B2.3       43       8     B2.       4    
15/34,5 Kv Distribution Nets Construction
    B2.4       160       —     B2.       5    
Transmission Lines Construction
    B2.5       —       —     B2.       6    
Substations Construction and Amplification
    B2.6       —       —     B2.       7    
Power Generation Plants Construction and Amplification
    B2.7       —       —     B2.       8    
Power Regulators Installation
    B2.8       —       —     B2.       9    
Installation Capacitors
    B2.9       85       —       C3.            
Group 3 — Government & CMS mandates
            104       20     C3.       1    
Governmental Programs Projects
    C3.1       11       —     C3.       2    
Brazilian Electrification Program — Universalization
    C3.2       —       —     C3.       3    
Energy Purchase Measurement System
    C3.3       —       —     C3.       4    
Relays for the ERAC
    C3.4       —       —     C3.       5    
LPT Project
    C3.5       89       20     C3.       6    
Distribution Grid Incorporation
    C3.6       3       —       D4.            
Group 4 — Emergencies
            144       28     D4.       1    
15/34,5 kV Damaged Equipment’s Substitution
    D4.1       31       21     D4.       2    
Burned Transformators Substitution
    D4.2       43       7     D4.       3    
Assets Substitution
    D4.3       70       —       E5.            
Group 5 — Replacement of Assets
            1,644       54     E5.       1    
Poles Substitution
    E5.1       154       21     E5.       2    
Cables Substitution
    E5.2       —       —     E5.       3    
Lines Equipment’s Substitution
    E5.3       —       —     E5.       4    
Substations Equipment’s Substitution
    E5.4       —       —     E5.       5    
Power Generation Plants Equipment’s Substitution
    E5.5       —       —     E5.       6    
Meters Substitution
    E5.6       148       28     E5.       7    
Civil Construction Projects
    E5.7       52       1     E5.       8    
Vehicles
    E5.8       405       3     E5.       9    
Information Technologies — Hardware e Software
    E5.9       885       (3 )   E5.       10    
Voice Net
    E5.10       —       —     E5.       11    
Data Net
    E5.11       —       3       F6.            
Group 6 — Performance Improvements
            238       64     F6.       1    
15/34,5 Kv Distribution Nets Improvements
    F6.1       46       4     F6.       2    
15/34,5 Kv Distribution Nets Operative Flexibility Projects
    F6.2       —       1     F6.       3    
15/34,5 kV Reclosing Installations
    F6.3       —       —     F6.       4    
Regularization Distribution Nets and Lines
    F6.4       108       0     F6.       5    
15/34,5 Kv Switches Installations and Substitutions
    F6.5       38       22     F6.       6    
Supervision and Automation
    F6.6       26       37     F6.       7    
Measurements Instruments and Tools
    F6.7       —       —     F6.       8    
Safety Equipment’s
    F6.8       —       —     F6.       9    
Substations Improvements
    F6.9       20       —     F6.       10    
Power Generation Plants Improvements
    F6.10       —       —     F6.       11    
New Technologies
    F6.11       —       —                    
Total — CapEx — 2007
            3,051       263    

 



--------------------------------------------------------------------------------



 



COMPANHIA LUZ E FORÇA DE MOCOCA
CAPEX — FORECAST — 2007 (2+10)
(Expressed in R$ ‘000)

                                          Code   Item   Project   Sub code  
Expenditure   Year to date     A1.            
Group 1 — New Customer Connections
            568       68     A1.       1    
Consumers connection lines
    A1.1       98       15     A1.       2    
Consumers electricity meters
    A1.2       256       35     A1.       3    
Metering equipment — CT and PT
    A1.3       9       1     A1.       4    
Grid extension
    A1.4       206       17       B2.            
Group 2 — Capacity Increases
            3,190       11     B2.       1    
15 Kv Overloaded Distribution Transformers Substitution
    B2.1       18       —     B2.       2    
Power Quality Adjustment Projects
    B2.2       80       —     B2.       3    
Cables Reinforcement
    B2.3       42       11     B2.       4    
15/34,5 Kv Distribution Nets Construction
    B2.4       100       —     B2.       5    
Transmission Lines Construction
    B2.5       —       —     B2.       6    
Substations Construction and Amplification
    B2.6       2,900       —     B2.       7    
Power Generation Plants Construction and Amplification
    B2.7       —       —     B2.       8    
Power Regulators Installation
    B2.8       —       —     B2.       9    
Installation Capacitors
    B2.9       50       —       C3.            
Group 3 — Government & CMS mandates
            1,033       172     C3.       1    
Governmental Programs Projects
    C3.1       23       —     C3.       2    
Brazilian Electrification Program — Universalization
    C3.2       —       —     C3.       3    
Energy Purchase Measurement System
    C3.3       —       —     C3.       4    
Relays for the ERAC
    C3.4       —       —     C3.       5    
LPT Project
    C3.5       752       172     C3.       6    
Distribution Grid Incorporation
    C3.6       258       —       D4.            
Group 4 — Emergencies
            73       19     D4.       1    
15/34,5 kV Damaged Equipment’s Substitution
    D4.1       44       —     D4.       2    
Burned Transformators Substitution
    D4.2       30       19     D4.       3    
Assets Substitution
    D4.3       —       —       E5.            
Group 5 — Replacement of Assets
            1,069       66     E5.       1    
Poles Substitution
    E5.1       16       2     E5.       2    
Cables Substitution
    E5.2       —       3     E5.       3    
Lines Equipment’s Substitution
    E5.3       —       —     E5.       4    
Substations Equipment’s Substitution
    E5.4       —       —     E5.       5    
Power Generation Plants Equipment’s Substitution
    E5.5       —       —     E5.       6    
Meters Substitution
    E5.6       162       52     E5.       7    
Civil Construction Projects
    E5.7       85       —     E5.       8    
Vehicles
    E5.8       421       4     E5.       9    
Information Technologies — Hardware e Software
    E5.9       385       5     E5.       10    
Voice Net
    E5.10       —       —     E5.       11    
Data Net
    E5.11       —       —       F6.            
Group 6 — Performance Improvements
            264       6     F6.       1    
15/34,5 Kv Distribution Nets Improvements
    F6.1       59       —     F6.       2    
15/34,5 Kv Distribution Nets Operative Flexibility Projects
    F6.2       —       —     F6.       3    
15/34,5 kV Reclosing Installations
    F6.3       —       —     F6.       4    
Regularization Distribution Nets and Lines
    F6.4       89       1     F6.       5    
15/34,5 Kv Switches Installations and Substitutions
    F6.5       37       4     F6.       6    
Supervision and Automation
    F6.6       59       1     F6.       7    
Measurements Instruments and Tools
    F6.7       —       —     F6.       8    
Safety Equipment’s
    F6.8       —       —     F6.       9    
Substations Improvements
    F6.9       20       —     F6.       10    
Power Generation Plants Improvements
    F6.10       —       —     F6.       11    
New Technologies
    F6.11       —       —                    
Total — CapEx — 2007
            6,198       342    

 



--------------------------------------------------------------------------------



 



CMS ENERGY EQUIPAMENTOS SERVIÇOS INDUSTRIA E COMÉRCIO S/A
CAPEX - FORECAST - 2007 (2+10)
(Expressed in R$ ‘000)

                          Item   Project   Expenditure   Year to date          
DISTRIBUTION TRANSFORMER (GROUP TD)
    36       2     1    
General Tools
    23       2     2    
Industrial Automation
    13       0            
POWER TRANSFORMER
    25       1     1    
General Tools
    25       1     2    
Pressured room for manuntence 138KV transformer
    0       0            
SUBSTATION CREW
    33       0     1    
General Tools
    33       0            
GENERATION CREW
    9       0     1    
General Tools
    9       0            
EXTERNAL SERVICES
    128       0     1    
General Tools
    28       0     2    
Truck (new acquisition)
    100       0            
MOCOCA CREWS
    97       0     1    
General Tools
    17       0     2    
Truck and equipament (new acquisition)
    60       0     3    
General Tools (Energized Line)
    11       0     4    
Reformation of the body car (Energized Line)
    9       0            
SÃO JOSÉ DO RIO PARDO CREWS
    39       2     1    
General Tools
    17       2     2    
Reformation of the body car (backup truck)
    11       0     3    
General Tools (Energized Line)
    11       0     4    
Truck and equipament (new acquisition)
    0       0            
JAGUARIÚNA CREWS
    37       0     1    
General Tools
    17       0     2    
Reformation of the body car (backup truck)
    9       0     3    
General Tools (Energized Line)
    11       0     4    
Truck and equipament (new acquisition)
    0       0            
ITAPETININGA CREWS
    48       0     1    
General Tools
    22       0     2    
Truck and equipament (new acquisition)
    0       0     3    
Reformation of the body car (backup truck)
    15       0     4    
General Tools (Energized Line)
    11       0            
ENERGIZED LINE 138 KV
    41       0     1    
General Tools
    41       0            
CIVIL
    620       26     1    
Construction the New Plant São José
    600       26     2    
Training Center — São José
    20       0            
LANDED PROPERTIES
    5       0     1    
Furnitures
    5       0            
OTHERS
    231       16     1    
Laboratory — Construction of Power Transformers
    30       0     2    
Laboratory — Construction sistem partial discharge test (PT e CT)
    0       0     3    
Laboratory — Hardware / Software
    10       0     4    
General Tools
    10       4     5    
Porch (Acquisition)
    0       0     6    
Computing — Hardware / Software
    181       10     7    
Car Purchasing — Gol — DCM manager
    0       0     8    
Car Purchasing — Gol — DME manager
    0       1            
Total — CapEx — 2007
    1,347       47    

 



--------------------------------------------------------------------------------



 



Schedule 5.1(e)
Conduct of the Company
The amount of any investment required to be made by the Company or any Company
Subsidiary as a capital contribution to Investco under any existing agreement,
which is currently estimated by the Company to be approximately R$2,000,000.

 



--------------------------------------------------------------------------------



 



Schedule 5.1(l)
Conduct of the Company
The aggregate amount of the dividends payable with respect to the Company to the
Seller and the minority shareholders of the Company Subsidiaries, as of
December 31, 2006, was R$27,823,000, net of taxes, all of which may be paid
prior to the Closing.

 



--------------------------------------------------------------------------------



 



Schedule 5.3
Access
Any and all information including all information set forth in the Memorandum of
Understanding dated August 14, 2006, regarding the potential acquisition by the
Company of an interest in a company which holds construction and operating
rights with respect to 9 PCHs in Brazil. Negotiations with respect to this
potential acquisition are currently “on hold”, pending the results of the
auction process. Currently there are no liabilities associated with the
negotiations.

 



--------------------------------------------------------------------------------



 



Schedule 5.7
Fees and Expenses
Any claim made or action asserted or taken by any Person relating to, arising
from or under, pursuant to or in connection with Paulista Lajeado Energia’s
ownership of the Equity Interests in Investco, including, without limitation,
any claim, action or right asserted or taken under the Shareholders Agreements
dated November 17, 1997, July 31, 1998 and May 30, 2000, each among Rede Lajeado
Energia, Paulista Lajeado Energia, EDP Lajeado and CEB in respect of such
ownership of the Equity Interests in Investco.

 



--------------------------------------------------------------------------------



 



Schedule 5.9
Termination of Affiliate Contracts
See Schedule 3.15.

 



--------------------------------------------------------------------------------



 



Schedule 5.14
Resignations and Terminations

      CMS Brasil
 
   
Directors:
  Joseph P. Tomasik, Rajesh Swaminathan, Sergio Omar Vulijscher, Rogério Cruz
Themudo Lessa, Patrick Charles Morin Junior
 
   
Officers:
  Sergio Omar Vulijscher, John Sam Koutras, Claude Breyvogel, Ricardo Villagra
da Silva Marques, Norberto de Jesus Filho, Luiz Toshiro Okamoto
 
    CMS Comercializadora
 
   
Directors:
  N/A
 
   
Officers:
  Sérgio Omar Vulijscher, Norberto de Jesus Filho, Luiz Toshiro Okamoto, Ricardo
Villagra da Silva Marques, Claude Breyvogel
 
    Paulista Energia
 
   
Directors:
  Joseph P. Tomasik, Rajesh Swaminathan, Claude Breyvogel, Rogério Cruz Themudo
Lessa
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Ricardo Villagra da Silva Marques,
Norberto de Jesus Filho, Luiz Toshiro Okamoto, Claude Breyvogel
 
    Sul Paulista Energia
 
   
Directors:
  Joseph P. Tomasik, Rajesh Swaminathan, Claude Breyvogel, Rogério Cruz Themudo
Lessa
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Ricardo Villagra da Silva Marques,
Norberto de Jesus Filho, Luiz Toshiro Okamoto, Claude Breyvogel
 
    Jaguari Energia
 
   
Directors:
  N/A
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Ricardo Villagra da Silva Marques,
Norberto de Jesus Filho, Luiz Toshiro Okamoto, Claude Breyvogel
 
    Mococa Energia
 
   
Directors:
  N/A
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Ricardo Villagra da Silva Marques,
Norberto de Jesus Filho, Luiz Toshiro Okamoto, Claude Breyvogel

 



--------------------------------------------------------------------------------



 



     
 
    CMS Equipamentos e Serviços
 
   
Directors:
  N/A
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Ricardo Villagra da Silva Marques,
Norberto de Jesus Filho, Luiz Toshiro Okamoto, Claude Breyvogel
 
    Jaguari Geração
 
   
Directors:
  N/A
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Norberto de Jesus Filho, Luiz
Toshiro Okamoto, Ricardo Villagra da Silva Marques, Claude Breyvogel
 
    Paulista Lajeado Energia
 
   
Directors:
  Claude Breyvogel, Rogério Cruz Themudo Lessa, Joseph P. Tomasik, Rajesh
Swaminathan
 
   
Officers:
  Sérgio Omar Vulijscher, John Sam Koutras, Ricardo Villagra da Silva Marques,
Norberto de Jesus Filho, Luiz Toshiro Okamoto, Claude Breyvogel

 



--------------------------------------------------------------------------------



 



Schedule 5.16
Guarantees
Seller or its Affiliates, as the case may be, is subject to certain guarantee
obligations relating to or arising out of the following matters:

                      Plaintiff   Defendant   Case   Purpose   Claimed Amount  
Asset Attached Federal Government   CPEE   467/2005       R$15.357,80  
25.May.06 — Asset assigned to attachment: “tract with area of 240,036.05m2,
located in Jaguariúna, near Rodovia SP340 and Rua Vigato, real estate resulting
from division of records no. 17.559 and duly described and characterized in
public deed drawn up at the 2nd Notary Public of São Bernardo do Campo, book no.
849, page 262”
  Federal Government   CPEE   428/2005   1999 COFINS   R$170.787,86  
25.May.06 — Asset assigned to attachment: “tract with area of 240,036.05m2,
located in Jaguariúna, near Rodovia SP340 and Rua Vigato, real estate resulting
from division of records no. 17.559 and duly described and characterized in
public deed drawn up at the 2nd Notary Public of São Bernardo do Campo, book no.
849, page 262”
  Federal Government   CPEE   473/2005   1998 1991 e 1992 IRRF (actual profit)
1994, 1995, 1998 COFINS, 1997 and 1998 PIS   R$ (d)2.351.117.26  
25.May.06 — Asset assigned to attachment: “tract with area of 240,036.05m2,
located in Jaguariúna, near Rodovia SP340 and Rua Vigato, real estate resulting
from division of recordation no. 17.559 and duly described and characterized in
public deed drawn up at the 2nd Notary Public of São Bernardo do Campo, book no.
849, page 262”

 



--------------------------------------------------------------------------------



 



Schedule 5.18
Executive Officer and Manager Agreements
See Schedule 3.8(e)

 



--------------------------------------------------------------------------------



 



Schedule 5.19
Insurance
None.

 



--------------------------------------------------------------------------------



 



Schedule 8.5(a)
Special Seller Indemnification
Liabilities, if any, associated with claims, and any losses, settlement, result
of litigation, costs, expenses or damages related thereto, with respect to
certain alleged payment obligations of the Company or any Company Subsidiary in
connection with any note or other payment obligation, including, without
limitation, applicable interest, penalties, fines and other charges having Banco
Santos S.A. as original beneficiary, executed by the Company or any such Company
Subsidiary. Based on limited information available to the Company (which does
not include copies of the notes on which such claim may be based) as of the date
of this Agreement, the face amount of the notes is believed by the Company to be
approximately R$13.8 million. Set forth below is a list of what the Company
believes as of the date of this Agreement to be the four (4) outstanding notes.

              Approximate Face   Status of Claim as of the Note/Holder  
Amount/Maturity*   Date of this Agreement
1. Mococa
(Santos Credit Master Investment Fund II — Mellon)
  R$1.3 million
10/26/06
(issued 11/05/04)   Filed suit; Company served
 
       
2. Paulista
(Espirito Santos)
  R$1.9 million
10/26/06
(issued 11/05/04)   Filed suit; Company not served
 
       
3. Sul Paulista
(Banco Santos)
  R$5.8 million
10/26/06
(issued 11/05/04)   Notice of default delivered to Company by Bank; not served
yet
 
       
4. Jaguari

  R$4.8 million
10/26/06
(issued 11/05/04)   No claim received

The statute of limitations to bring a claim is three years from maturity. (This
is now only relevant for Jaguari.)

 